19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                     Pg 1 of 275




                           EXHIBIT 1
19-10412-jlg
 Case 13-52304
             DocDoc
                634-1
                    37 Filed
                        Filed06/03/19
                              05/29/18 Entered
                                         Entered06/03/19
                                                 05/29/1816:40:09
                                                          09:42:20 Exhibit
                                                                    Desc Main
                                                                           1-25
                          DocumentPg 2 ofPage
                                          275 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

IN RE:                                              )       CHAPTER 13
                                                    )
RICKY BARRION, SR. and                              )
BRENDA G. BARRION,                                  )       CASE NO. 13-52304-AEC
                                                    )
               DEBTORS                              )


DANIEL M. MCDERMOTT,                      )
UNITED STATES TRUSTEE,                    )
                                          )
            MOVANT                        )
                                          )     Contested Matter
V.                                        )
                                          )
DITECH FINANCIAL LLC                      )
f/k/a GREEN TREE SERVICING LLC,           )
                                          )
            RESPONDENT                    )
_______________________________________________________________________


 MOTION FOR ESCROW ACCOUNTING AND WAIVER OF ESCROW SHORTAGE

       COMES NOW, Daniel M. McDermott, United States Trustee for Region 21 (“United

States Trustee”), and respectfully moves the Court to enter an order requiring Ditech Financial

LLC f/k/a Green Tree Servicing LLC (“Ditech”) to submit post-petition escrow account

reconciliation statements and permanently waive any escrow shortage from the Debtors’ escrow

account by funding Debtors’ escrow account with the amount of the shortage, and states as

follows:

                                JURISDICTION AND VENUE

       This Court has jurisdiction under 28 U.S.C. §1334. This is a core proceeding. Venue lies

in this District pursuant to 28 U.S.C. § 1391(b) and 28 U.S.C. § 1409. The U.S. Trustee is
19-10412-jlg
 Case 13-52304
             DocDoc
                634-1
                    37 Filed
                        Filed06/03/19
                              05/29/18 Entered
                                         Entered06/03/19
                                                 05/29/1816:40:09
                                                          09:42:20 Exhibit
                                                                    Desc Main
                                                                           1-25
                          DocumentPg 3 ofPage
                                          275 2 of 4


charged with certain administrative responsibilities pursuant to 28 U.S.C. § 586(a)(3), including

the supervision of cases pending under Chapter 13.

         Pursuant to § 586(a)(3)(G), the U.S. Trustee monitors the progress of cases under title 11

and takes action as appropriate. Congress has expressly given the United States Trustee standing

under section 307 of the Bankruptcy Code to raise and be heard on any issue under title 11, except

that the United States Trustee may not file a reorganization plan under chapter 11. See 11 U.S.C.

§ 307.

                                              FACTS

         1.     Ricky Barrion, Sr. and Brenda G. Barrion (hereinafter “Debtors”) filed a voluntary

petition under chapter 13 of the United States Bankruptcy Code on August 30, 2013.

         2.     Debtors scheduled an interest in real property located at 871 Captain Kell Drive,

Macon, Georgia 31204.

         3.     Debtors’ chapter 13 plan as confirmed reflected a prepetition mortgage arrearage to

be cured through the plan.

         4.     On April 16, 2018, the Chapter 13 Trustee filed her Notice of Final Cure Payment

regarding claim number 8 [Doc. No. 34].

         5.     On May 7, 2018, Ditech filed its Response to Notice of Final Cure Payment [Doc.

No. 36] indicating the Debtors have paid all post-petition amounts due to be paid to Ditech.

         6.     A review of the Claims Register reflects that no escrow-related Notices of

Mortgage Payment Change were filed with the Court in 2014, 2015, 2016, and 2017. It appeared

Debtors’ monthly escrow payment has been fixed at $216.33 since September of 2013.




                                                  2
19-10412-jlg
 Case 13-52304
             DocDoc
                634-1
                    37 Filed
                        Filed06/03/19
                              05/29/18 Entered
                                         Entered06/03/19
                                                 05/29/1816:40:09
                                                          09:42:20 Exhibit
                                                                    Desc Main
                                                                           1-25
                          DocumentPg 4 ofPage
                                          275 3 of 4


       7.      On May 17, 2018, the United States Trustee made an inquiry to Counsel for Ditech

regarding the missing payment changes and the accuracy of their response to the final cure. In

response to the U.S. Trustee’s inquiry, Ditech reviewed the Debtors’ escrow account and

determined that the Debtors’ escrow account has a shortage in the amount of $169.11.

       8.      Ditech, by and through its Counsel, has agreed to permanently waive the $169.11

shortage from the Debtors’ escrow account by funding the Debtors’ escrow account with said

amount (see annual escrow account disclosure statement attached hereto as Exhibit A). Ditech

also agrees to ensure that its system of record reflects the account adjustments as contemplated

herein. Further, Ditech has agreed to file Notices of Mortgage Payment Change as required by

Fed. R. Bankr. P. 3002.1 for any further changes in the Debtors’ ongoing monthly mortgage

payments.

       WHEREFORE, the United States Trustee respectfully asks this Honorable Court to enter

an order setting forth the terms of the agreement set out above.

Date: May 29, 2018.

                                                     Respectfully submitted,


                                                     DANIEL M. MCDERMOTT
                                                     UNITED STATES TRUSTEE,
                                                     REGION 21

Office of the U.S. Trustee                       By: /s/ Robert G. Fenimore
440 Martin Luther King Jr. Blvd, Ste. 302            Robert G. Fenimore
Macon, GA 31201            (478) 752-3545            Trial Attorney
robert.g.fenimore@usdoj.gov                          GA Bar No. 205202




                                                 3
19-10412-jlg
 Case 13-52304
             DocDoc
                634-1
                    37 Filed
                        Filed06/03/19
                              05/29/18 Entered
                                         Entered06/03/19
                                                 05/29/1816:40:09
                                                          09:42:20 Exhibit
                                                                    Desc Main
                                                                           1-25
                          DocumentPg 5 ofPage
                                          275 4 of 4


                               CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing pleading titled MOTION FOR
ESCROW ACCOUNTING AND WAIVER OF ESCROW SHORTAGE either through the
Court’s electronic filing system or by placing a true and correct copy with the United States
Postal Service with adequate postage affixed to assure first class delivery and addressed to:

Ditech Financial, LLC
c/o CT Corporation System, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4805

Green Tree Servicing, LLC
P.O. Box 6154
Rapid City, SD 57709-6154

Ricky Barrion, Sr.
Brenda G. Barrion
871 Captain Kell Drive
Macon, GA 31204

J. Roger Davis
Attorney for Debtors
Robert O. House, PC
433 Cherry Street, Suite A
Macon, GA 31201

Camille Hope
Office of the Chapter 13 Trustee
P.O. Box 954
Macon, GA 31202

And by email to Jared S. Roach, Counsel for Ditech Financial, LLC: JRoach@ReedSmith.com

       This 29th day of May, 2018.

                                                   /s/ Robert G. Fenimore
Office of the U.S. Trustee                         Robert G. Fenimore
440 Martin Luther King Jr. Blvd, Ste. 302          Trial Attorney
Macon, GA 31201                                    GA Bar No. 205202
(478) 752-3545                                     robert.g.fenimore@usdoj.gov




                                              4
19-10412-jlg
 Case 13-52304
             DocDoc
                634-1
                    39 Filed
                        Filed06/03/19
                              05/30/18 Entered
                                         Entered06/03/19
                                                 05/31/1816:40:09
                                                          10:30:27 Exhibit
                                                                    Desc Main
                                                                           1-25
                          DocumentPg 6 ofPage
                                          275 1 of 6



SO ORDERED.

SIGNED this 30 day of May, 2018.




                                                Austin E. Carter
                                        United States Bankruptcy Judge




                ,17+(81,7('67$7(6%$1.5837&<&2857
                  )257+(0,''/(',675,&72)*(25*,$
                            0$&21',9,6,21

,15(                                          &+$37(5
                                             
5,&.<%$55,2165DQG                      
%5(1'$*%$55,21                              &$6(12$(&
                                             
            '(%7256                         


'$1,(/00&'(50277                    
81,7('67$7(675867((                  
                                    
            029$17                     
                                        &RQWHVWHG0DWWHU
9                                  
                                    
',7(&+),1$1&,$///&                    
IND*5((175((6(59,&,1*//&          
                                           
            5(6321'(17                  
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

   &216(1725'(55(62/9,1*81,7('67$7(675867((¶6027,21)25
       (6&52:$&&2817,1*$1':$,9(52)(6&52:6+257$*(
19-10412-jlg
 Case 13-52304
             DocDoc
                634-1
                    39 Filed
                        Filed06/03/19
                              05/30/18 Entered
                                         Entered06/03/19
                                                 05/31/1816:40:09
                                                          10:30:27 Exhibit
                                                                    Desc Main
                                                                           1-25
                          DocumentPg 7 ofPage
                                          275 2 of 6                 $(&
                                                                        5LFN\DQG%UHQGD%DUULRQ'HEWRU
                                                                           0F'HUPRWWY'LWHFK)LQDQFLDO
                                                                                          &RQVHQW2UGHU


       

       7KH8QLWHG6WDWHV7UXVWHHILOHGD0RWLRQIRU(VFURZ$FFRXQWLQJDQG:DLYHURI(VFURZ

6KRUWDJH7KHSDUWLHVWKURXJKFRXQVHOKDYHDJUHHGDVIROORZV

                                           )$&76
                                               
            5LFN\%DUULRQ6UDQG%UHQGD*%DUULRQ KHUHLQDIWHU³'HEWRUV´ ILOHGD

YROXQWDU\SHWLWLRQXQGHUFKDSWHURIWKH8QLWHG6WDWHV%DQNUXSWF\&RGHRQ$XJXVW

            'HEWRUVVFKHGXOHGDQLQWHUHVWLQUHDOSURSHUW\ORFDWHGDW&DSWDLQ.HOO'ULYH

0DFRQ*HRUJLD

            'HEWRUV¶FKDSWHUSODQDVFRQILUPHGUHIOHFWHGDSUHSHWLWLRQPRUWJDJHDUUHDUDJH

WREHFXUHGWKURXJKWKHSODQ

            2Q$SULOWKH&KDSWHU7UXVWHHILOHGKHU1RWLFHRI)LQDO&XUH3D\PHQW

UHJDUGLQJFODLPQXPEHU>'RF1R@

            2Q0D\'LWHFKILOHGLWV5HVSRQVHWR1RWLFHRI)LQDO&XUH3D\PHQW>'RF

1R@LQGLFDWLQJWKH'HEWRUVDUHFXUUHQWRQDOOSRVWSHWLWLRQDPRXQWVGXHWR'LWHFK

            $UHYLHZRIWKH&ODLPV5HJLVWHUUHIOHFWVWKDWQRHVFURZUHODWHG1RWLFHVRI

0RUWJDJH3D\PHQW&KDQJHZHUHILOHGZLWKWKH&RXUWLQWKHFDVH,WDSSHDUHG'HEWRUV¶PRQWKO\

HVFURZSD\PHQWKDVEHHQIL[HGDWVLQFH6HSWHPEHURI

            2Q0D\WKH8QLWHG6WDWHV7UXVWHHPDGHDQLQTXLU\WR&RXQVHOIRU

'LWHFKUHJDUGLQJWKHPLVVLQJSD\PHQWFKDQJHVDQGWKHDFFXUDF\RIWKHLUUHVSRQVHWRWKHILQDO

FXUH,QUHVSRQVHWRWKH867UXVWHH¶VLQTXLU\'LWHFKUHYLHZHGWKH'HEWRUV¶HVFURZDFFRXQW

DQGGHWHUPLQHGWKDWWKH'HEWRUV¶HVFURZDFFRXQWKDVDVKRUWDJHLQWKHDPRXQWRI

            'LWHFKE\DQGWKURXJKLWV&RXQVHOKDVDJUHHGWRSHUPDQHQWO\ZDLYHWKH

VKRUWDJHIURPWKH'HEWRUV¶HVFURZDFFRXQWE\IXQGLQJWKH'HEWRUV¶HVFURZDFFRXQWZLWKVDLG
    19-10412-jlg
     Case 13-52304
                 DocDoc
                    634-1
                        39 Filed
                            Filed06/03/19
                                  05/30/18 Entered
                                             Entered06/03/19
                                                     05/31/1816:40:09
                                                              10:30:27 Exhibit
                                                                        Desc Main
                                                                               1-25
                              DocumentPg 8 ofPage
                                              275 3 of 6                 $(&
                                                                         5LFN\DQG%UHQGD%DUULRQ'HEWRU
                                                                            0F'HUPRWWY'LWHFK)LQDQFLDO
                                                                                           &RQVHQW2UGHU


DPRXQW VHHDQQXDOHVFURZDFFRXQWGLVFORVXUHVWDWHPHQWDWWDFKHGKHUHWRDV([KLELW$ 'LWHFK

DOVRDJUHHVWRHQVXUHWKDWLWVV\VWHPRIUHFRUGUHIOHFWVWKHDFFRXQWDGMXVWPHQWVDVFRQWHPSODWHG

KHUHLQ)XUWKHU'LWHFKKDVDJUHHGWRILOH1RWLFHVRI0RUWJDJH3D\PHQW&KDQJHDVUHTXLUHGE\

)HG5%DQNU3IRUDQ\IXUWKHUFKDQJHVLQWKH'HEWRUV¶RQJRLQJPRQWKO\PRUWJDJH

SD\PHQWV

        25'(5('WKDW'LWHFKZLOOSHUPDQHQWO\ZDLYHWKHVKRUWDJHIURPWKH'HEWRUV¶

HVFURZDFFRXQWE\IXQGLQJWKH'HEWRUV¶HVFURZDFFRXQWZLWKVDLGDPRXQW VHHDQQXDOHVFURZ

DFFRXQWGLVFORVXUHVWDWHPHQWDWWDFKHGKHUHWRDV([KLELW$ )XUWKHU

         25'(5('WKDW'LWHFKZLOOILOH1RWLFHVRI0RUWJDJH3D\PHQW&KDQJHDVUHTXLUHGE\

)HG5%DQNU3IRUDQ\IXUWKHUFKDQJHVLQWKH'HEWRUV¶RQJRLQJPRQWKO\PRUWJDJH

SD\PHQWV)XUWKHU

         25'(5('WKDW'LWHFKZLOOHQVXUHWKDWLWVV\VWHPRIUHFRUGUHIOHFWVWKHDFFRXQW

DGMXVWPHQWVFRQWHPSODWHGKHUHLQ

                                     (1'2)'2&80(17



















    19-10412-jlg
     Case 13-52304
                 DocDoc
                    634-1
                        39 Filed
                            Filed06/03/19
                                  05/30/18 Entered
                                             Entered06/03/19
                                                     05/31/1816:40:09
                                                              10:30:27 Exhibit
                                                                        Desc Main
                                                                               1-25
                              DocumentPg 9 ofPage
                                              275 4 of 6                 $(&
                                                                5LFN\DQG%UHQGD%DUULRQ'HEWRU
                                                                   0F'HUPRWWY'LWHFK)LQDQFLDO
                                                                                  &RQVHQW2UGHU



&RQVHQWHGWRE\

V-DUHG65RDFK        
-DUHG65RDFK
$WWRUQH\IRU'LWHFK)LQDQFLDO//&
3$%DU1R
5HHG6PLWK&HQWUH
)LIWK$YHQXH6XLWH
3LWWVEXUJK3$
   
MURDFK#UHHGVPLWKFRP



&RQVHQWHGWRDQG2UGHUSUHSDUHGE\

V5REHUW*)HQLPRUH
5REHUW*)HQLPRUH
7ULDO$WWRUQH\
*$%DU1R
2IILFHRIWKH8QLWHG6WDWHV7UXVWHH
0DUWLQ/XWKHU.LQJ-U%OYG       
6XLWH                                                          
0DFRQ*$
   
UREHUWJIHQLPRUH#XVGRMJRY













                                             

                                                                    (;+,%,7$

19-10412-jlg
 Case 13-52304
             DocDoc
                634-1
                    39
                     PO BoxFiled
                            Filed
                            6172       06/03/19
                                        05/30/18 Entered     Annual
                                                       Entered      Escrow16:40:09
                                                                06/03/19
                                                                 05/31/18   Account
                                                                            10:30:27 Exhibit
                                                                                      Desc Main
                                                                                             1-25
                     Rapid City , SD 57709-6172
                                  Document      Pg 10 of
                                                      Page   Disclosure
                                                         275 5 of 6     Statement

                                                                                         Statement Date:           05/23/2018
                                                                                         Your Loan Account Number:

                                                                                         Questions?

             RICKYBARRION                                                               View your detailed, up-to-date escrow transactions
             871CAPTAINKELLDR                                                         online at myaccount.ditech.com
             MACONGA 31204-1438
                                                                                         Call Customer Service at 1-800-643-0202
                                                                                                  Mon. – Fri. 7 am to 8 pm CST
                                                                                                  Sat. 7 am to 1 pm CST




   SECTION 1 WHY AM I RECEIVING THIS STATEMENT?

   We review your escrow account every year to ensure it is properly funded, based on your upcoming taxes and/or insurance premiums.
   This statement provides details of any changes in your escrow account and resulting changes to your mortgage payment.

   Our review shows your escrow account has no shortage or surplus at this time. You have just enough funds to cover your minimum
   escrow balance. See Section 4 for details.

   Effective July 01, 2018, your monthly mortgage payment will be $861.54.



   SECTION 2 WHY ARE MY PAYMENTS CHANGING?

   Changes to monthly escrow amounts are common. They’re often caused by a change in your taxes and/or insurance premiums. So
   even if you have a surplus in your account, your monthly escrow payment could increase. This table shows how your escrow and
   mortgage payments are changing.

                                    Current Payment                Changes         New Payment

                   Due Date              05/01/2018                                  07/01/2018
       Principal and Interest               $627.31                                     $627.31
           Escrow Payment                   $216.33              $17.90                $234.23
                     TOTAL                  $843.64             • $17.90                $861.54

   We use anticipated payments from            Combined Property Insurance             $1,159.00
   your escrow account to determine            Combined Taxes                          $1,651.80
   your monthly escrow payment:                TOTAL OUTGOING PAYMENTS                  $2,810.80 ÷ 12 months = $234.23 Monthly Escrow


   SECTION 3 WHAT DO I NEED TO DO?


   •      If you use automatic bill pay, please contact your bank to adjust your mortgage payment amount, due July 01, 2018.




   SECTION 4 HOW IS MY ESCROW SHORTAGE OR SURPLUS CALCULATED?


   Every year, we analyze what you’ll need to pay in taxes and/or insurance premiums. We then calculate the amount you’ll likely need in
   escrow to pay these bills. To determine if you have enough funds in your escrow account, we use this formula:

                                     Lowest Projected Balance                $468.46 (in gray below)
                                   - Minimum Escrow Balance                  $468.46 (in gray below)
                                           Shortage Amount                     $0.00

   Your escrow account has a minimum balance, as allowed by federal laws, state laws, or your mortgage contract. Your minimum
   balance includes up to two months of escrow payments to cover increases to your property taxes and/or homeowners insurance. Your
   minimum escrow balance is $468.46.
   This table shows expected payments in and out of your account over the next 12 months:
   Date                  What We Expect You    What We Expect to         Payment Description     Expected Balance      Balance Needed
                            to Pay to Escrow            Pay Out                                                        in Your Account
  Beginning Balance                                                                                     $1,639.65            $1,639.65
  07/18                              $234.23                                                            $1,873.88            $1,873.88
  08/18                              $234.23                                                            $2,108.11            $2,108.11
  09/18                              $234.23             $825.90                CNTY TX PARC            $1,516.44            $1,516.44
  10/18                              $234.23             $825.90                CNTY TX PARC             $924.77               $924.77
  11/18                              $234.23                                                            $1,159.00            $1,159.00
  12/18                              $234.23                                                            $1,393.23            $1,393.23
  01/19                              $234.23           $1,159.00                  HAZARD INS             $468.46               $468.46
  02/19                              $234.23                                                             $702.69               $702.69
  03/19                              $234.23                                                             $936.92               $936.92
  04/19                              $234.23                                                            $1,171.15            $1,171.15
  05/19                              $234.23                                                            $1,405.38            $1,405.38
  06/19                              $234.23                                                            $1,639.61            $1,639.61
  Ending Balance                                                                                        $1,639.61            $1,639.61
   TOTAL                           $2,810.76           $2,810.80
         Perf Page

19-10412-jlg
 Case 13-52304 DocDoc
                    634-1
                        39 Filed
                              Filed06/03/19
                                     05/30/18 Entered
                                                Entered06/03/19
                                                         05/31/1816:40:09
                                                                  10:30:27 Exhibit
                                                                            Desc Main
                                                                                   1-25
                                 DocumentPg 11 of
                                                Page
                                                  275
 SECTION 5 WHAT HAPPENED SINCE MY LAST ESCROW REVIEW? 6 of 6

 In this table, you can see payments you made into your escrow account and outgoing payments we made from your escrow account.
 If we projected to pay out a significantly different amount, you’ll see the difference noted in gray. These differences may impact
 whether you have enough funds in your escrow account.

 Date        What You                  What We    What We          What We              Payment         Actual       Expected
          Actually Paid         Expected You to   Actually       Expected to          Description      Balance   Balance from
             to Escrow            Pay to Escrow   Paid Out          Pay Out                                       Last Review
 Beginning Balance                                                                                     $746.73          $0.00
 04/16          $648.99                                                                              $1,395.72          $0.00
 05/16          $216.33                                                                              $1,612.05          $0.00
 06/16          $216.33                                                                              $1,828.38          $0.00
 09/16                                             $762.66                         CNTY TX PARC      $1,065.72          $0.00
 11/16          $865.32                            $762.65                         CNTY TX PARC      $1,168.39          $0.00
 12/16          $432.66                                                                              $1,601.05          $0.00
 01/17          $216.33                           $1,079.00                          HAZARD INS        $738.38          $0.00
 02/17          $216.33                                                                                $954.71          $0.00
 03/17          $216.33                                                                              $1,171.04          $0.00
 05/17          $432.66                                                                              $1,603.70          $0.00
 06/17         -$432.66                                                                              $1,171.04          $0.00
 07/17          $216.33                                                                              $1,387.37          $0.00
 08/17          $216.33                                                                              $1,603.70          $0.00
 09/17          $216.33                            $825.90                         CNTY TX PARC        $994.13          $0.00
 10/17          $216.33                            $825.90                         CNTY TX PARC        $384.56          $0.00
 11/17          $216.33                                                                                $600.89          $0.00
 01/18          $216.33                           $1,159.00                          HAZARD INS       -$341.78          $0.00
 03/18          $432.66                                                                                 $90.88          $0.00
 04/18          $432.66                                                                                $523.54          $0.00
 05/18          $899.78     E                                                                        $1,423.32          $0.00
 06/18          $216.33     E                                                                        $1,639.65          $0.00
 Ending Balance                                                                                      $1,639.65          $0.00
 TOTAL         $6,308.03                  $0.00   $5,415.11            $0.00

 E = estimated future payment


 SECTION 6 ADDITIONAL MESSAGES


 To the extent that you currently are protected by the automatic stay or have received a discharge from personal liability
 under the Bankruptcy Code, this Annual Escrow Account Disclosure Statement is for informational and/or compliance
 purposes only and is not a demand for payment from you personally or an attempt to impose personal liability. However, we
 retain the ability to enforce our lien on the property securing our loan, subject to applicable provisions of the Bankruptcy
 Code and other applicable law.
     19-10412-jlg       Doc 634-1       Filed 06/03/19 Entered 06/03/19 16:40:09         Exhibit 1-25
                                                  Pg 12 of 275


 1   TIMOTHY S. LAFFREDI (SBN WI 1055133)
     Assistant United States Trustee
 2   MARGARET H. MCGEE (SBN 142722)
     Trial Attorney
 3
     United States Department of Justice
 4   Office of the U.S. Trustee
     450 Golden Gate Ave., Rm 05-0153
 5   San Francisco, CA 94102
     Telephone: (415) 252-2080
 6   Facsimile: (415) 705-3379
 7   Email: maggie.mcgee@usdoj.gov

 8   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 9

10                              UNITED STATES BANKRUPTCY COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12
                                                        Case No. 13-31893 HLB
13   In re

14                                                      Chapter 13
     GERARDO IBARRA GUZMAN and
     MARTHA IBARRA,
15                                                      Date: June 20, 2018
                                                        Time: 10:10 a.m.
16                                                      Ctrm: Hon. Hannah L. Blumenstiel
                                                              450 Golden Gate Avenue
17                           Debtors.                         16th Floor, Courtroom 19
18                                                            San Francisco, CA 94102

19              UNITED STATES TRUSTEE’S MOTION FOR ESCROW ACCOUNT
             RECONCILIATION STATEMENT, INCLUDING WAIVER OF UNNOTICED
20                 ESCROW CHARGES OR REFUND OF ESCROW SURPLUS
21            Tracy Hope Davis, United States Trustee for Region 17, by and through her undersigned
22   counsel, hereby submits this Motion for Escrow Account Reconciliation Statement, Including
23   Waiver of Unnoticed Escrow Charges or Refund of Escrow Surplus (the “Motion”).
24
        I.       JURISDICTION AND VENUE
25
              This Court has jurisdiction of this case pursuant to 28 U.S.C. §§ 1334, 151 and 157.
26
     Venue in this district and of this proceeding is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
27

28
     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             1
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 1 of 8
         19-10412-jlg      Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09              Exhibit 1-25
                                                    Pg 13 of 275


 1
     The United States Trustee has standing to appear and be heard on this issue pursuant to 11
 2
     U.S.C. § 307.
 3          The United States Trustee is charged with certain administrative responsibilities pursuant

 4   to 28 U.S.C. § 586 (a) (3), which include the supervision of the administration of cases pending
 5   under Chapter 13. 28 U.S.C. § 586(a)(3)(G) requires the United States Trustee to monitor the
 6
     progress of cases under title 11 and take such actions as the United States Trustee deems
 7
     appropriate to prevent undue delay in such progress
 8
           II.        FACTUAL BACKGROUND
 9

10                    A. General Background

11
                 1.      Debtors filed a voluntary petition for relief under chapter 13 on August 21, 2013.
12   ECF No. 1.
13               2.      The Second Amended Chapter 13 Plan (the “Plan”) filed on March 18, 2014
14   treated Debtors’ principal residence located at 1323 Madera Avenue, Menlo Park, California (the
15   “Property”) under 11 U.S.C. § 1322(b)(5). ECF No. 35. The Plan was confirmed on April 21,
16   2014. ECF No. 39.
17               3.      Pursuant to the plan, Green Tree Servicing LLC 1 (hereinafter referred to as
18   “Ditech”), the holder of the first deed of trust on the Property, was owed $4,977.05 in arrears and

19   was to be paid $104 per month beginning in September 2014. ECF No. 35.

20               4.      The monthly mortgage payment owed to Ditech includes an escrow amount to

21   cover taxes and insurance. ECF Claim 6-1 at 4.

22               5.      Under the terms of the confirmed plan, Debtors made direct regular monthly

23   payments to Ditech. ECF No. 35

24                    B. Notices of Mortgage Payment Change
25               6.      During pendency of the case, Ditech never filed a Notices of Mortgage Payment

26   Change (“PCN”). See ECF Claims Register.

27   1
      Green Tree Servicing LLC merged with Ditech Mortgage Corporation and DT Holdings LLC on August 31, 2015
     and became Ditech Financial LLC (“Ditech”). See State of Delaware Certificate of Merger filed 8/13/2015 at
28   corp.delaware.gov/authver.shtml. Ditech filed a Request for Notice on November 28, 2106. ECF No. 43

     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             2
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 2 of 8
     19-10412-jlg         Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09           Exhibit 1-25
                                                   Pg 14 of 275


 1
               7.       PCNs should have been filed for the years 2014 through 2017 for changes to the
 2
     escrow portion of the payment because the taxes paid through escrow changed during each of
 3   these years. To Decl.
 4             8.       The failure to file PCNs for four years, calls into question whether the Debtors
 5   escrow account balance is accurate. To Decl.
 6                   C. Request for Reconciliation
 7             9.       Before closing the Bankruptcy Case, the United States Trustee asks this Court to
 8   require Ditech to conduct a full and complete escrow account review from 2013 to the present
 9   and file an Escrow Account Reconciliation Statement to identify the accurate status of the

10   escrow account for these Debtors.

11             10.      If there are any unnoticed post-petition escrow charges, then, pursuant to Fed. R.

12   Bankr. P. 3002.1(i), the Court should order Ditech to waive those unnoticed charges or to refund

13   any surplus to the Debtor or chapter 13 trustee as appropriate.

14             11.      The Debtors should have sufficient funding in their escrow account after exiting
     bankruptcy consistent with their right to cure under 11 U.S.C. § 1322(d) (5).
15
        III.         DISCUSSION
16
                     A. Motion For Escrow Account Reconciliation Statement
17
               The United States Trustee is imposed with certain administrative responsibilities pursuant
18
     to 28 U.S.C. § 586(a)(3), which include the supervision of the administration of cases pending
19
     under Title 11. “The United States trustee may raise and may appear and be heard on any issue in
20
     any case or proceeding under this title . . . .” 11 U.S.C. § 307. Courts have interpreted § 307 to
21
     apply broadly to the United States trustee. In re Joseph, 208 B.R. 55 (Bankr. 9th Cir. 1997); In re
22
     Alvarado, 496 B.R. 200, 214 (Bankr. N.D. Ca. 2013) citing, In re Donovan, 215 F.3d 929 (9th
23
     Cir. 2000); In re Subpoena Duces Tecum, 461 B.R. 823, 828 (C.D. Ca. 2011). “United States
24
     Trustees . . . will serve as bankruptcy watch-dogs to prevent fraud, dishonesty, and overreaching
25
     in the bankruptcy arena.” In re Subpoena Duces Tecum, supra at 828, quoting H.R.Rep. No. 95-
26   595, 95th Cong., 1st Sess. 1, 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6049. Congress
27   has stated that trustees are responsible for “protecting the public interest and ensuring that
28
     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             3
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 3 of 8
     19-10412-jlg       Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09              Exhibit 1-25
                                                 Pg 15 of 275


 1
     bankruptcy cases are conducted according to law.” In re Revco D.S., Inc., 898 F.2d 498, 500 (6th
 2
     Cir. 1990) (quoting H.Rep. 595 at 109, reprinted in 1978 U.S.Code Cong. & Admin. News at
 3   6070).
 4            B.     Need for Escrow Account Reconciliation Statement
 5            A chapter 13 debtor has the right to propose a plan providing “for the curing of any
 6   default within a reasonable time and maintaining payments while the case is pending on any
 7   unsecured claim or secured claim on which the last payment is due after the date on which the
 8   final payment under the plan is due.” 11 U.S.C. § 1322(b) (5). F.R.B.P. 3002.1(b) requires that,
 9            The holder of the claim shall file and serve on the debtor, debtor’s
10            counsel, and the trustee a notice of any change in the payment amount
              including any change that results from an interest rate or escrow account
11            adjustment, no later than 21 days before a payment in the new amount is
              due.
12
              The Advisory Committee Notes to the implementation of Rule 3002.1 states that\
13

14            This rule is new. It is added to aid in the implementation of § 1322(b)(5),
              which permits a chapter 13 debtor to cure a default and maintain payments
15            on a home mortgage over the course of the debtor’s plan. It applies
              regardless of whether the trustee or the debtor is the disbursing agent for
16            postpetition mortgage payments.
17

18            In order to be able to fulfill the obligations of § 1322(b)(5), a debtor and the trustee have

19   to be informed of the exact amount needed to cure any prepetition arrearage, see Rule

20   3001(c)(2), and the amount of the post-petition payment obligation. If the latter amount changes

21   over time, due to the adjustment of the interest rate, escrow account adjustments, or the

22   assessment of fees, expenses, or other charges, notice of any change in payment amount needs to
     be conveyed to the debtor and trustee. Timely notice of these changes will permit the debtor or
23
     trustee to challenge the validity of any such charges, if appropriate, and to adjust post-petition
24
     mortgage payments to cover any undisputed, claimed adjustment. Compliance with the notice
25
     provision of the rule should also eliminate any concern on the part of the holder of the claim that
26
     informing a debtor of a change in post-petition payment obligations might violate automatic stay.
27

28
     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             4
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 4 of 8
         19-10412-jlg     Doc 634-1        Filed 06/03/19 Entered 06/03/19 16:40:09                     Exhibit 1-25
                                                     Pg 16 of 275


 1
              As the Advisory Committee Notes make clear, the purpose of the Notice under Rule
 2
     3002.1(b) provides debtors with the ability to cure all prepetition arrears and to keep current on
 3   post-petition mortgage payments during the duration of the chapter 13 bankruptcy case. The
 4   Rule also balances those rights of the debtor with the interests of the holder of the claim to
 5   receive post-petition funds needed to keep the escrow account current without violating the
 6   automatic stay.
 7            Ditech has never filed a PCN in this case. The failure to file Notices of Mortgage

 8   Payment Change for four years, calls into question whether the escrow account balance is

 9   current. The post-petition amounts owed to a mortgage servicer are addressed by Rule 3002.1

10   and relate to the original mortgage claim. Filing the Response to Notice of Final Cure Payment

11   under Rule 3002.1(g) “shall be filed as a supplement to the holder’s proof of claim and is not
     subject to rule 3001(f).” 2 “A proof of claim must be signed by a claim holder under penalty of
12
     perjury. Fed. R. Bankr.P. 3001(a) and Bankruptcy Official Form 10. Thus, again, the Rule
13
     3002.1(g) response—as supplement to a proof of claim—must also be signed under penalty of
14
     perjury.” In re Nieves, 499 B.R. 222, 225 (Bankr. D. P.R. 2013). The Court, the Debtors, and the
15
     chapter 13 trustee, have an interest in ensuring that the post-petition payments remitted by the
16
     Debtors have been properly applied to the Debtors’ account. A disclosure of all receipts and
17
     disbursements provides the Court, the Debtors, and the chapter 13 trustee with the ability to
18
     ensure that the escrow account activity since 2013 is accurate. The United States Trustee asks the
19
     Court to order Ditech to conduct a full and complete escrow analysis from 2013 to present and
20
     prepare and file with the Court an Escrow Account Reconciliation Statement to identify all post-
21   petition escrow payments to and disbursements from the escrow account of the Debtors prior to
22   the closing of the bankruptcy case.
23                C. Waiver of Unnoticed Escrow Charges or Refund of Escrow Surplus
24            “Bankruptcy Rule 3002.1 (the “Rule”) was promulgated in 2011, in response to a
25   growing problem that had arisen in Chapter 13 cases throughout the country: debtors who had
26   successfully completed their Chapter 13 plans, and paid all of their mortgage arrears and post-

27
     2
      “A proof of claim executed and filed in accordance with these rules shall constitute prima facie evidence of the
28   validity and amount of the claim.” F.R.B.P. 3001(f).

     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             5
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 5 of 8
     19-10412-jlg      Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09               Exhibit 1-25
                                                Pg 17 of 275


 1
     petition installment payments, would find themselves in renewed foreclosure proceedings due to
 2
     undisclosed and unpaid post-petition charges and fees—a result clearly at odds with a debtor's
 3   right to a fresh start.” In re Gravel, 556 B.R. 561, 568 (Bankr. D.Vt. 2016).
 4          “To honor the promise and spirit of chapter 13 administrations for the compliant debtor . .
 5   . the remedy for a mortgage creditor's failure to provide appropriate notice is disallowance of the
 6   implicated deficiencies. Notice is vital to an effective rehabilitation, because it offers the
 7   opportunity to object and have a day in court, which ultimately allows a case to continue moving

 8   forward without ending in a surprise at the end of the case. It is from the twin pillars of a fresh

 9   start and the orderly administration of the estate to all creditors' benefit that the applicable notice

10   requirements hang. Moreover, notice cannot function without a reasonable expectation that the

11   rules will be followed by all. A mortgagee cannot spring upon the debtor a reticent debt that
     lingers like a haunting refrain.” In re Tavares, 547 B.R. 204, 221 (Bankr. S.D. TX 2016).
12
            “[C]ourts have determined that the proper remedy for a failure to abide by the required
13
     notice of escrow account analysis under RESPA is essentially a death knell: deeming a waiver of
14
     any right to recover any deficiencies encompassed by the failed period.” Tavares, 547 B.R. at
15
     220-21. [citing 2012 WL 4738651, at *3; see e.g., In re Johnson, 384 B.R. 763 (Bankr. E. D.
16
     Mich. 2008); In re Dominique, 368 B.R. 913 (Bankr. S. D. Fla. 2007)]
17
            Rule 3002.1(i) provides:
18
            If the holder of a claim fails to provide any information as required by subdivision (b),
19          (c), or (g) of this rule, the court may, after notice and hearing, take either or both of the
20          following actions:
                     (1) preclude the holder from presenting the omitted information, in any form, as
21          evidence in any contested matter or adversary proceeding in the case, unless the court
            determines that the failure was substantially justified or is harmless; or
22                   (2) award other appropriate relief, including reasonable expenses
            and attorney’s fees caused by the failure.
23

24
            The failure of a mortgage servicer to file Notices of Mortgage Payment Change deprives
25
     a Debtor of the ability to timely challenge any inappropriate escrow charges and the right to cure
26
     any post-petition deficiencies under § 1322(b)(5). It is appropriate for Ditech to waive the
27

28   collection of any unnoticed post-petition escrow charges that resulted from Ditech’s failure to

     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             6
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 6 of 8
     19-10412-jlg      Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09              Exhibit 1-25
                                                Pg 18 of 275


 1   conduct an escrow analyses and file Notices of Mortgage Payment Change for four years. It is
 2   also appropriate to ensure that the escrow account is sufficiently funded so that no shortage is
 3
     assessed against the Debtors resulting from the mortgage servicer’s failure to file Notices of
 4
     Mortgage Payment Change that would further harm the Debtors after the case closes. Where the
 5
     creditor fails to notice post-petition claims, they waive the right to collect post-petition taxes and
 6

 7   insurance and may even be subject to disgorgement back to the Trustee for any overpayment.

 8   Tavares, 547 B.R. at 220-21

 9
            Any surplus that might result from the failure to file the Notices of Mortgage Payment
10
     Change should be disclosed and either refunded to the Debtors or the chapter 13 trustee should
11

12   be allowed to assess whether such surpluses are property of the estate and subject to

13   administration by the chapter 13 trustee.

14
            This Court has the authority and power under 11 U.S.C. § 105(a) to fashion orders
15
     providing appropriate relief to carry out the provisions of the Bankruptcy Code. This Court also
16

17   has the authority and power under 11 U.S.C. § 105(a) to take any action necessary to enforce or

18   implement the Rules of Bankruptcy Procedure and to prevent abuses of process.

19
            WHEREFORE, the United States Trustee respectfully asks this Court to require Ditech
20
     to:
21

22          a.)     Conduct a full and complete escrow analysis from 2013 to present and file an

23   Escrow Account Reconciliation Statement with the Court;

24          b.)     Waive any unnoticed post-petition escrow charges and escrow shortages;
25
            c.)     Refund any escrow surplus payable to the Debtors or chapter 13 trustee as
26
     appropriate;
27

28
     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             7
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 7 of 8
     19-10412-jlg     Doc 634-1     Filed 06/03/19 Entered 06/03/19 16:40:09            Exhibit 1-25
                                              Pg 19 of 275


 1          d.)     Sufficiently fund the Debtor’s escrow account to accurately reflect the chapter 13
 2   trustee remittances and proper disbursements to ensure that the Debtors have cured their
 3
     mortgage account under 11 U.S.C. § 1322(b)(5); and
 4
            e.)     Comply with any other relief under Fed. R. Bankr. P. 3002.1(i) or otherwise as
 5
     the Court deems appropriate.
 6

 7

 8   Dated: April 26, 2018                        TRACY HOPE DAVIS
                                                  UNITED STATES TRUSTEE
 9
                                                  /s/ Margaret H. McGee
10                                                Trial Attorney
11                                                Office of the United States Trustee

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT             8
     Case: 13-31893 Doc# 44 Filed: 04/26/18 Entered: 04/26/18 14:17:08 Page 8 of 8
     19-10412-jlg      Doc 634-1        Filed 06/03/19 Entered 06/03/19 16:40:09        Exhibit 1-25
                                                  Pg 20 of 275


 1   TIMOTHY S. LAFFREDI (SBN WI 1055133)
     Assistant United States Trustee
 2   MARGARET H. MCGEE (SBN 142722)
     Trial Attorney
 3
     United States Department of Justice
 4   Office of the U.S. Trustee
     450 Golden Gate Ave., Rm 05-0153
 5   San Francisco, CA 94102
     Telephone: (415) 252-2080
 6   Facsimile: (415) 705-3379
 7   Email: maggie.mcgee@usdoj.gov

 8   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 9

10                              UNITED STATES BANKRUPTCY COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12

13   In re                                              Case No. 13-31893 HLB

14   GERARDO IBARRA GUZMAN and                          Chapter 13
     MARTHA IBARRA
15

16                           Debtors.

17

18       DECLARATION OF PARALEGAL SPECIALIST ANKEY TO IN SUPPORT OF
             UNITED STATES TRUSTEE’S MOTION FOR ESCROW ACCOUNT
19        RECONCILIATION STATEMENT, INCLUDING WAIVER OF UNNOTICED
20              ESCROW CHARGES OR REFUND OF ESCROW SURPLUS

21           I, ANKEY TO, declare as follows:

22           1.     I am employed as a Paralegal Specialist in the Office of the United States Trustee,
23   Region 17, San Francisco Division, 450 Golden Gate Avenue, Suite 5-0153, San Francisco,
24   California 94102.
25
             2.     I make this declaration based on my own personal knowledge of the facts of this
26   matter and based upon my review of the official court docket for this case. If called upon to do
27   so, I could and would testify as to these facts.
28
     DECL. - UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT                         1
     Case: 13-31893       Doc# 44-1       Filed: 04/26/18   Entered: 04/26/18 14:17:08      Page 1 of
                                                       2
     19-10412-jlg     Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09             Exhibit 1-25
                                               Pg 21 of 275


 1
            3.      I am informed and believed that Green Tree Servicing, LLC has changed its name
 2
     to Ditech Financial, LLC.
 3
            4.      I reviewed the secured tax records on the website maintained by County of San
 4
     Mateo Treasurer-Tax Collector for 1323 Madera Avenue, Menlo Park, CA, for 2015, 2016 and
 5
     2017. Based on my review of the tax bills, the property taxes increased from year to year.
 6
            5.      PCNs should have been filed for the years 2013 through 2016 for changes to the
 7
     escrow portion of the payment because the taxes paid through escrow changed during each of
 8
     these years.
 9
            6.      The failure to file PCNs for four years, calls into question whether the Debtors
10
     escrow account balance is accurate.
11

12          I declare under penalty of perjury that the foregoing is true and correct this 26th day of

13   April, 2018.
                                                            /s/ Ankey To
14                                                         ANKEY TO
                                                           Declarant
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     DECL. - UST’S MOTION FOR ESCROW ACCOUNT RECONCILIATION STATEMENT                            2
     Case: 13-31893      Doc# 44-1      Filed: 04/26/18     Entered: 04/26/18 14:17:08         Page 2 of
                                                     2
     19-10412-jlg     Doc 634-1        Filed 06/03/19 Entered
                                                        Enteredon06/03/19
                                                                    Docket 16:40:09     Exhibit 1-25
                                                 Pg 22October
                                                       of 275 11, 2018
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


     TIMOTHY S. LAFFREDI (SBN WI 1055133)
1    Assistant United States Trustee
     JASON BLUMBERG (SBN NY 4055257) Signed and Filed: October 11, 2018
2    Trial Attorney
     United States Department of Justice
3    Office of the U.S. Trustee
     Phillip J. Burton Federal Building
4    450 Golden Gate Ave. 5th Fl., #05-0153 __________________________________________
     San Francisco, CA 94102                HANNAH L. BLUMENSTIEL
                                            U.S. Bankruptcy Judge
     Telephone: (415) 252-2080
5
     Facsimile: (415) 705-3379
     Email: jason.blumberg@usdoj.gov
6
     Attorneys for Tracy Hope Davis
7    United States Trustee for Region 17
8                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
9
     In re                                                Case No. 13-31893 HLB
10

     GERARDO IBARRA GUZMAN and                            Chapter 13
11
     MARTHA IBARRA,
                                                          Date:     October 17, 2018
12
                                                          Time:     11:10 a.m.
                                                          Ctrm:     Hon. Hannah L. Blumenstiel
13                          Debtors.
                                                                    450 Golden Gate Avenue
14                                                                  16th Floor, Courtroom 19
                                                                    San Francisco, CA 94102
15

16      ORDER ON UNITED STATES TRUSTEE’S MOTION FOR ESCROW ACCOUNT
         RECONCILIATION STATEMENT, INCLUDING WAIVER OF UNNOTICED
17
               ESCROW CHARGES OR REFUND OF ESCROW SURPLUS
18           Tracy Hope Davis, the United States Trustee for Region 17 (the “UST”), by and through
19   her counsel, and Ditech Financial, LLC (“Ditech”), by and through its counsel, having entered
20   into a stipulation (ECF No. 51) resolving the UST’s motion for an escrow account reconciliation
21   statement, including waiver of unnoticed escrow charges or refund of escrow surplus (ECF No.
22   44):
23           IT IS HEREBY ORDERED:
24           1.     Ditech has permanently waived the escrow shortage present in the Debtors’
25   account, which was in the amount of $206.37, and said sum shall never be sought from the

     Debtors including after discharge;


                                                     1
     Case: 13-31893      Doc# 56       Filed: 10/11/18 Entered: 10/11/18 18:10:24        Page 1 of 3
     19-10412-jlg     Doc 634-1       Filed 06/03/19 Entered 06/03/19 16:40:09           Exhibit 1-25
                                                Pg 23 of 275



1           2.      In accordance with the new Escrow Account Statement dated August 8, 2018

2    (which was attached to the Notice of Mortgage Payment Change filed on August 10, 2018), the

3    escrow balance on the Debtors’ account is $4,532.16 as of that date, the Debtors’ monthly

4    escrow payment effective September 1, 2018 in the amount of $601.03 is equal to the base

5    amount (estimated taxes and insurance disbursements of $4,158.38 and $3,054.00, respectively,

6    divided by twelve), and the Debtors’ total monthly payment amount effective September 1, 2018,

7    is $2,642.61 ($2,041.58 for principal and interest and $601.03 for escrow);

8           3.      Ditech shall sufficiently fund the Debtors’ escrow account to (i) accurately reflect

9    Chapter 13 trustee remittances and (ii) to ensure that Debtors have cured their mortgage account

10   under 11 U.S.C. §1322(b)(5) upon completion of the Debtors’ Second Amended Chapter 13 Plan

11   (ECF No. 35) (the “Plan”); and

12          4.      Ditech shall comply with Fed. R. Bankr. P. 3002.1 for the remainder of the term

13   of the Debtors’ Plan.

14

15

16   ***END OF ORDER***
17

18

19

20

21

22

23

24

25




                                                    2
     Case: 13-31893      Doc# 56      Filed: 10/11/18 Entered: 10/11/18 18:10:24           Page 2 of 3
     19-10412-jlg    Doc 634-1       Filed 06/03/19 Entered 06/03/19 16:40:09     Exhibit 1-25
                                               Pg 24 of 275


                                       COURT SERVICE LIST
1
     Ditech Financial LLC
2
     c/o ALDRIDGE PITE, LLP
3
     4375 Jutland Drive, Suite 200
     P.O. Box 17933
4    San Diego, CA 92177-0933

5    Green Tree Servicing LLC
     c/o Malcolm Cisneros, ALC
6    2112 Business Center Drive, 2nd Floor
     Irvine, CA 92612
7
     PROBER & RAPHAEL, A LAW CORPORATION
8
     20750 Ventura Boulevard, Suite 100
9    Woodland Hills, California 91364

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                   3
     Case: 13-31893     Doc# 56      Filed: 10/11/18 Entered: 10/11/18 18:10:24    Page 3 of 3
       19-10412-jlg         Doc 634-1        Filed 06/03/19 Entered 06/03/19 16:40:09                   Exhibit 1-25
                                                       Pg 25 of 275
                                                    Notice Recipients
District/Off: 0971−3                     User: bgapuz                     Date Created: 10/11/2018
Case: 13−31893                           Form ID: pdfeoc                  Total: 3


Recipients of Notice of Electronic Filing:
aty         Dean R. Prober         ecfnca@ecf.courtdrive.com
                                                                                                            TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
cr          Green Tree Servicing LLC       Malcolm Cisneros    2112 Business Center Drive      Second
            Floor       Irvine, CA 92612
cr          Ditech Financial LLC       Aldridge Pite, LLP   4375 Jutland Drive, Suite 200    PO Box 17933      San
            Diego, CA 92117
                                                                                                            TOTAL: 2




      Case: 13-31893           Doc# 56-1        Filed: 10/11/18      Entered: 10/11/18 18:10:24             Page 1 of
                                                             1
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    44 Filed
                        Filed06/03/19
                              12/20/18 Entered
                                        Entered06/03/19
                                                 12/20/1816:40:09
                                                          15:04:30 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 26 of
                                       Page
                                          275 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION

IN RE:                                              )       CHAPTER 13
                                                    )
MINNIE LANE,                                        )       CASE NO. 14-70541-JTL
                                                    )
               DEBTOR                               )


DANIEL M. MCDERMOTT,                      )
UNITED STATES TRUSTEE,                    )
                                          )
            MOVANT                        )
                                          )     Contested Matter
V.                                        )
                                          )
DITECH FINANCIAL LLC                      )
f/k/a GREEN TREE SERVICING LLC,           )
                                          )
            RESPONDENT                    )
_______________________________________________________________________


 MOTION FOR ESCROW ACCOUNTING AND WAIVER OF ESCROW SHORTAGE

       COMES NOW, Daniel M. McDermott, United States Trustee for Region 21 (“United

States Trustee”), and respectfully moves the Court to enter an order requiring Ditech Financial

LLC f/k/a Green Tree Servicing LLC (“Ditech”) to submit post-petition escrow account

reconciliation statements and permanently waive any escrow shortage from the Debtor’s escrow

account by funding Debtor’s escrow account with the amount of the shortage, and states as

follows:

                                JURISDICTION AND VENUE

       This Court has jurisdiction under 28 U.S.C. §1334. This is a core proceeding. Venue lies
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    44 Filed
                        Filed06/03/19
                              12/20/18 Entered
                                        Entered06/03/19
                                                 12/20/1816:40:09
                                                          15:04:30 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 27 of
                                       Page
                                          275 2 of 5


in this District pursuant to 28 U.S.C. § 1391(b) and 28 U.S.C. § 1409. The U.S. Trustee is

charged with certain administrative responsibilities pursuant to 28 U.S.C. § 586(a)(3), including

the supervision of cases pending under Chapter 13.

         Pursuant to § 586(a)(3)(G), the U.S. Trustee monitors the progress of cases under title 11

and takes action as appropriate. Congress has expressly given the United States Trustee standing

under section 307 of the Bankruptcy Code to raise and be heard on any issue under title 11, except

that the United States Trustee may not file a reorganization plan under chapter 11. See 11 U.S.C.

§ 307.


                                              FACTS

         1.     Minnie Lane (hereinafter “Debtor”) filed a voluntary petition under chapter 13 of

the United States Bankruptcy Code on May 1, 2014.

         2.     Debtor scheduled an interest in real property located at 36 Clinton Circle, Tifton,

Georgia 31794.

         3.     Debtor’s chapter 13 plan as confirmed reflected a prepetition mortgage arrearage to

be cured through the plan.

         4.     On November 8, 2018, the Chapter 13 Trustee filed her Notice of Final Cure

Payment regarding claim number 7 [Doc. No. 32].

         5.     On November 29, 2018, Ditech filed its Response to Notice of Final Cure Payment

[Doc. No. 33] indicating the Debtor has paid all post-petition amounts due to be paid to Ditech.

         6.     A review of the Claims Register reflects that no escrow-related Notices of

Mortgage Payment Change were filed with the Court in 2015, 2016, 2017 and 2018. It appeared

Debtor’s monthly escrow payment has been fixed at $170.38 since August of 2014.

                                                  2
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    44 Filed
                        Filed06/03/19
                              12/20/18 Entered
                                        Entered06/03/19
                                                 12/20/1816:40:09
                                                          15:04:30 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 28 of
                                       Page
                                          275 3 of 5


       7.      The failure to file Notices of Mortgage Payment Change for 2015, 2016, 2017 and

2018, calls into question whether the Debtor’s escrow account is properly funded.

       8.      The U.S. Trustee asks this Honorable Court to require Ditech to conduct a full and

complete escrow analysis from 2014 to the present and file an escrow account reconciliation

statement to identify the accurate status of the escrow account for this Debtor.

       9.      If there are any unnoticed post-petition escrow charges, then, pursuant to Fed. R.

Bankr. P. 3002.1(i), the Court should order Ditech to waive those unnoticed charges or to refund

any surplus to the Debtor or chapter 13 trustee as appropriate.

       WHEREFORE, the United States Trustee respectfully asks this Honorable Court to

compel Ditech to:

       a.)     Conduct a full and complete escrow review from 2014 to present and file an

Escrow Account Reconciliation Statement with the Court;

       b.)     Waive any unnoticed post-petition escrow charges;

       c.)     Refund any escrow surplus payable to the Debtor or chapter 13 trustee, as

appropriate;

       d.)     Sufficiently fund the Debtor’s escrow account to accurately reflect the chapter 13

trustee remittances and proper disbursements to ensure that the Debtor has cured her mortgage

account under 11 U.S.C. § 1322(b)(5); and




                                                 3
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    44 Filed
                        Filed06/03/19
                              12/20/18 Entered
                                        Entered06/03/19
                                                 12/20/1816:40:09
                                                          15:04:30 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 29 of
                                       Page
                                          275 4 of 5


       e.)    Comply with any other relief under Fed. R. Bankr. P. 3002.1(i) or otherwise as the

Court deems appropriate.

Date: December 20, 2018.

                                                   Respectfully submitted,


                                                   DANIEL M. MCDERMOTT
                                                   UNITED STATES TRUSTEE,
                                                   REGION 21

Office of the U.S. Trustee                     By: /s/ Robert G. Fenimore
440 Martin Luther King Jr. Blvd, Ste. 302          Robert G. Fenimore
Macon, GA 31201            (478) 752-3545          Trial Attorney
robert.g.fenimore@usdoj.gov                        GA Bar No. 205202




                                              4
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    44 Filed
                        Filed06/03/19
                              12/20/18 Entered
                                        Entered06/03/19
                                                 12/20/1816:40:09
                                                          15:04:30 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 30 of
                                       Page
                                          275 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that I have served the foregoing pleading titled MOTION FOR
ESCROW ACCOUNTING AND WAIVER OF ESCROW SHORTAGE either through the
Court’s electronic filing system or by placing a true and correct copy with the United States Postal
Service with adequate postage affixed to assure first class delivery and addressed to:

Ditech Financial, LLC
c/o CT Corporation System, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4805

Green Tree Servicing, LLC
P.O. Box 6154
Rapid City, SD 57709-6154

Minnie Lane
36 Clinton Circle
Tifton, GA 31794

Franklin D. Hayes
Attorney for Debtor
P.O. Box 2377
Douglas, GA 31533

Kristin Hurst
Office of the Chapter 13 Trustee
P.O. Box 1907
Columbus, GA 31902

And by email to Jared S. Roach, Counsel for Ditech Financial, LLC: JRoach@ReedSmith.com

       This 20th day of December, 2018.

                                                     /s/ Robert G. Fenimore
Office of the U.S. Trustee                           Robert G. Fenimore
440 Martin Luther King Jr. Blvd, Ste. 302            Trial Attorney
Macon, GA 31201                                      GA Bar No. 205202
(478) 752-3545                                       robert.g.fenimore@usdoj.gov




                                                 5
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    50 Filed
                        Filed06/03/19
                              01/14/19 Entered
                                        Entered06/03/19
                                                 01/15/1916:40:09
                                                          09:34:05 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 31 of
                                       Page
                                          275 1 of 5



SO ORDERED.

SIGNED this 14 day of January, 2019.




                                          John T. Laney, III
                                 United States Bankruptcy Judge



                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           VALDOSTA DIVISION

IN RE:                                    )      CHAPTER 13
                                          )
MINNIE LANE,                              )      CASE NO. 14-70541-JTL
                                          )
            DEBTOR                        )


DANIEL M. MCDERMOTT,                        )
UNITED STATES TRUSTEE,                      )
                                            )
              MOVANT                        )
                                            )     Contested Matter
V.                                          )
                                            )
DITECH FINANCIAL LLC                        )
f/k/a GREEN TREE SERVICING LLC,             )
                                            )
              RESPONDENT                    )
     _______________________________________________________________________
    CONSENT ORDER RESOLVING UNITED STATES TRUSTEE’S MOTION FOR
          ESCROW ACCOUNTING AND WAIVER OF ESCROW SHORTAGE
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    50 Filed
                        Filed06/03/19
                              01/14/19 Entered
                                        Entered06/03/19
                                                 01/15/1916:40:09
                                                          09:34:05 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 32 of
                                       Page
                                          275 2 of 5
                                                                                           14-70541-JTL
                                                                                    Minnie Lane, Debtor
                                                                             McDermott v. Ditech Financial
                                                                                           Consent Order

          The United States Trustee filed a Motion for Escrow Accounting and Waiver of Escrow

Shortage. The parties, through counsel, have agreed as follows:

                                               FACTS

          1.     Minnie Lane (hereinafter “Debtor”) filed a voluntary petition under chapter 13 of

the United States Bankruptcy Code on May 1, 2014.

          2.     Debtor scheduled an interest in real property located at 36 Clinton Circle, Tifton,

Georgia 31794.

          3.     Debtor’s chapter 13 plan as confirmed reflected a prepetition mortgage arrearage

to be cured through the plan.

          4.     On November 8, 2018, the Chapter 13 Trustee filed her Notice of Final Cure

Payment regarding claim number 7 [Doc. No. 32].

          5.     On November 29, 2018, Ditech filed its Response to Notice of Final Cure

Payment [Doc. No. 33] indicating the Debtor has paid all post-petition amounts due to be paid to

Ditech.

          6.     Ditech has reviewed the Debtor’s escrow account and determined that the

Debtor’s escrow account currently has a shortage in the amount of $784.75.

          7.     Ditech, by and through its Counsel, has agreed to permanently waive the $784.75

shortage from the Debtor’s escrow account by funding the Debtor’s escrow account with said

amount (see annual escrow account disclosure statement attached hereto as Exhibit A). Ditech

also agrees to ensure that its system of record reflects the account adjustments as contemplated

herein. Further, Ditech has agreed to file Notices of Mortgage Payment Change as required by

Fed. R. Bankr. P. 3002.1 for any further changes in the Debtor’s ongoing monthly mortgage

payments. It is, therefore,
19-10412-jlg
 Case 14-70541
             DocDoc
                634-1
                    50 Filed
                        Filed06/03/19
                              01/14/19 Entered
                                        Entered06/03/19
                                                 01/15/1916:40:09
                                                          09:34:05 Exhibit
                                                                    Desc Main
                                                                           1-25
                          Document
                                 Pg 33 of
                                       Page
                                          275 3 of 5
                                                                                     14-70541-JTL
                                                                              Minnie Lane, Debtor
                                                                       McDermott v. Ditech Financial
                                                                                     Consent Order

       ORDERED, that Ditech will permanently waive the $784.75 shortage from the Debtor’s

escrow account by funding the Debtor’s escrow account with said amount. Further,

       ORDERED, that Ditech will file Notices of Mortgage Payment Change as required by

Fed. R. Bankr. P. 3002.1 for any further changes in the Debtor’s ongoing monthly mortgage

payments. Further,

       ORDERED, that Ditech will ensure that its system of record reflects the account

adjustments contemplated herein.

                                      END OF DOCUMENT

Consented to by:

/s/Jared S. Roach
Jared S. Roach
Attorney for Ditech Financial, LLC
PA Bar No. 307541
Reed Smith Centre
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222
(412) 288-3131
jroach@reedsmith.com


Consented to and Order prepared by:

/s/Robert G. Fenimore
Robert G. Fenimore
Trial Attorney
GA Bar No. 205202
Office of the United States Trustee
440 Martin Luther King Jr. Blvd.
Suite 302
Macon, GA 31201
(478) 752-3545
robert.g.fenimore@usdoj.gov
                  19-10412-jlg
                   Case 14-70541   Doc
                               PO Box 6172 Doc634-1   50 Filed      Annual Entered
                                                          Filed06/03/19
                                                                01/14/19   Escrow
                                                                            EnteredAccount
                                                                                     06/03/19
                                                                                      01/15/1916:40:09
                                                                                               09:34:05 EXHIBIT
                                                                                                        Exhibit
                                                                                                         DescAMain
                                                                                                                1-25
                               Rapid City , SD 57709-6172
                                                            DocumentDisclosure
                                                                   Pg 34 ofPageStatement
                                                                              275 4 of 5
                                                                                     Statement Date:           01/07/2019
                                                                                     Your Loan Account Number:

                                                                                     Questions?

          MINNIE R LANE                                                              View your detailed, up-to-date escrow transactions
          36 CLINT CIR                                                               online at myaccount.ditech.com
          TIFTON GA 31794-2157
                                                                                     Call Customer Service at 1-800-643-0202
                                                                                              M–F 8am to 12am ET
                                                                                              Saturday 8am to 5pm ET
                                                                                              Sunday 1pm to 5pm ET




SECTION 1 WHY AM I RECEIVING THIS STATEMENT?

We review your escrow account every year to ensure it is properly funded, based on your upcoming taxes and/or insurance
premiums. This statement provides details of any changes in your escrow account and resulting changes to your mortgage payment.

Our review shows your escrow account has no shortage or surplus at this time. You have just enough funds to cover your minimum
escrow balance. See Section 4 for details.

Effective February 01, 2019, your monthly mortgage payment will be $545.85.



SECTION 2 WHY ARE MY PAYMENTS CHANGING?

Changes to monthly escrow amounts are common. They’re often caused by a change in your taxes and/or insurance premiums. So
even if you have a surplus in your account, your monthly escrow payment could increase. This table shows how your escrow and
mortgage payments are changing.

                                 Current Payment                Changes        New Payment

                Due Date             02/01/2019                                   02/01/2019
    Principal and Interest              $360.31                                      $360.31
        Escrow Payment                  $170.38              h $15.16                $185.54
                  TOTAL                 $530.69              h $15.16                $545.85

We use anticipated payments from            Combined Property Insurance             $1,430.00
your escrow account to determine            Combined Taxes                            $796.41
your monthly escrow payment:                TOTAL OUTGOING PAYMENTS                 $2,226.41 ÷ 12 months = $185.54 Monthly Escrow


SECTION 3 WHAT DO I NEED TO DO?


       If you use automatic bill pay, please contact your bank to adjust your mortgage payment amount, due February 01, 2019.




SECTION 4 HOW IS MY ESCROW SHORTAGE OR SURPLUS CALCULATED?


Every year, we analyze what you’ll need to pay in taxes and/or insurance premiums. We then calculate the amount you’ll likely need
in escrow to pay these bills. To determine if you have enough funds in your escrow account, we use this formula:

                                  Lowest Projected Balance                $371.08 (in gray below)
                                - Minimum Escrow Balance                  $371.08 (in gray below)
                                        Shortage Amount                     $0.00

Your escrow account has a minimum balance, as allowed by federal laws, state laws, or your mortgage contract. Your minimum
balance includes up to two months of escrow payments to cover increases to your property taxes and/or homeowners insurance.
Your minimum escrow balance is $371.08.

This table shows expected payments in and out of your account over the next 12 months:
Date                 What We Expect You     What We Expect to        Payment Description     Expected Balance      Balance Needed
                        to Pay to Escrow             Pay Out                                                       in Your Account
Beginning Balance                                                                                     $927.63              $927.63
02/19                            $185.54                                                            $1,113.17            $1,113.17
03/19                            $185.54                                                            $1,298.71            $1,298.71
04/19                            $185.54                                                            $1,484.25            $1,484.25
05/19                            $185.54                                                            $1,669.79            $1,669.79
06/19                            $185.54                                                            $1,855.33            $1,855.33
07/19                            $185.54            $1,430.00                 HAZARD INS              $610.87              $610.87
08/19                            $185.54                                                              $796.41              $796.41
09/19                            $185.54                                                              $981.95              $981.95
10/19                            $185.54              $796.41               CNTY TX PARC              $371.08              $371.08
11/19                            $185.54                                                              $556.62              $556.62
12/19                            $185.54                                                              $742.16              $742.16
01/20                            $185.54                                                              $927.70              $927.70
Ending Balance                                                                                        $927.70              $927.70
TOTAL                           $2,226.48           $2,226.41
         Perf Page

                  19-10412-jlg
                   Case 14-70541   DocDoc
                                        634-150 Filed
                                                  Filed06/03/19
                                                        01/14/19 Entered
                                                                   Entered06/03/19
                                                                            01/15/1916:40:09
                                                                                     09:34:05 Exhibit
                                                                                               Desc Main
                                                                                                      1-25
SECTION 5                                           Document
                 WHAT HAPPENED SINCE MY LAST ESCROW REVIEW? Pg 35 of
                                                                  Page
                                                                     275 5 of 5

In this table, you can see payments you made into your escrow account and outgoing payments we made from your escrow account.
If we projected to pay out a significantly different amount, you’ll see the difference noted in gray. These differences may impact
whether you have enough funds in your escrow account.

Date         What You                 What We    What We           What We              Payment        Actual        Expected
          Actually Paid        Expected You to   Actually        Expected to          Description     Balance    Balance from
             to Escrow           Pay to Escrow   Paid Out           Pay Out                                       Last Review
Beginning Balance                                                                                      $915.31          $0.00
05/16           $340.76                                                                              $1,256.07          $0.00
07/16           $340.76                          $1,486.00                          HAZARD INS         $110.83          $0.00
08/16           $170.38                                                                                $281.21          $0.00
09/16           $340.76                                                                                $621.97          $0.00
10/16           $170.38                           $822.07                         CNTY TX PARC         -$29.72          $0.00
11/16           $170.38                                                                                $140.66          $0.00
01/17           $340.76                                                                                $481.42          $0.00
03/17           $340.76                                                                                $822.18          $0.00
04/17           $170.38                                                                                $992.56          $0.00
05/17           $170.38                                                                              $1,162.94          $0.00
06/17                                            $1,380.00                          HAZARD INS        -$217.06          $0.00
07/17           $170.38                                                                                -$46.68          $0.00
08/17           $340.76                                                                                $294.08          $0.00
09/17           $170.38                                                                                $464.46          $0.00
10/17                                             $821.25                         CNTY TX PARC        -$356.79          $0.00
11/17           $340.76                                                                                -$16.03          $0.00
01/18           $340.76                                                                                $324.73          $0.00
03/18           $170.38                                                                                $495.11          $0.00
04/18           $340.76                                                                                $835.87          $0.00
05/18           $170.38                                                                              $1,006.25          $0.00
06/18           $170.38                          $1,430.00                          HAZARD INS        -$253.37          $0.00
07/18           $170.38                                                                                -$82.99          $0.00
08/18           $170.38                                                                                 $87.39          $0.00
09/18           $170.38                                                                                $257.77          $0.00
10/18           $170.38                                                                                $428.15          $0.00
11/18           $340.76                           $796.41                         CNTY TX PARC         -$27.50          $0.00
12/18           $955.13                                                                                $927.63          $0.00
Ending Balance                                                                                         $927.63          $0.00
TOTAL          $6,748.05                 $0.00   $6,735.73             $0.00

E = estimated future payment


SECTION 6 ADDITIONAL MESSAGES


To the extent that you currently are protected by the automatic stay or have received a discharge from personal liability
under the Bankruptcy Code, this Annual Escrow Account Disclosure Statement is for informational and/or compliance
purposes only and is not a demand for payment from you personally or an attempt to impose personal liability. However, we
retain the ability to enforce our lien on the property securing our loan, subject to applicable provisions of the Bankruptcy
Code and other applicable law.
Case:15-20461-MER
 19-10412-jlg Doc 634-1
                   Doc#:30
                        FiledFiled:10/25/17
                               06/03/19 Entered
                                             Entered:10/25/17
                                                 06/03/19 16:40:09
                                                              16:49:36
                                                                     Exhibit
                                                                       Page1 1-25
                                                                                of 5
                                   Pg 36 of 275


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )
Hector Alfonso Rojas                            )      Case No. 15-20461-MER
SSN: xxx-xx-5918,                               )      Chapter 13
Mayra Yolanda Diaz                              )
SSN: xxx-xx-5006,                               )
                                                )
         Debtors.                               )

          UNITED STATES TRUSTEE’S MOTION FOR RELIEF RELATING TO
              DITECH FINANCIAL LLC’S FAILURE TO COMPLY WITH
               FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1

         The United States Trustee for Region 19, Patrick S. Layng (the “UST”), files this motion
for relief relating to Ditech Financial LLC’s failure to comply with Fed. R. Bankr. P. 3002.1. In
support of this motion, the UST states as follows:

                               PARTIES AND BACKGROUND

       1.      Hector Alfonso Rojas and Mayra Yolanda Diaz (the “Debtors”) filed a joint,
voluntary petition for relief under Chapter 13 of Title 11, United States Code, on September 17,
2015 (the “Petition Date”).

         2.     Adam M. Goodman, Esq., is the Successor Chapter 13 Trustee in this case.

        3.     Pursuant to 28 U.S.C. § 586(a)(3), the UST is charged with administrative
oversight of the bankruptcy system in this District. Such oversight is part of the UST’s
overarching responsibility to enforce the laws as written by Congress and interpreted by the
courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re Columbia Gas Systems,
Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that UST has “public interest standing” under
11 U.S.C. § 307 which goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc.
(In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the UST as a
“watchdog”).

       4.     The UST has standing to be heard on the issues raised by this motion pursuant to
11 U.S.C. §§ 307 and 502(a) and 28 U.S.C. § 586(a)(5). This motion is filed pursuant to Fed. R.
Bankr. P. 3002.1(i) and 11 U.S.C. § 502(a).

       5.       On November 30, 2015, Ditech Financial LLC f/k/a Green Tree Servicing LLC
(“Ditech”) filed Proof of Claim No. 2-1 in this case (the “Proof of Claim”), asserting a claim in
the amount of $186,541.04 secured by a deed of trust on real property of the Debtors located at
9500 Elizabeth Court, Thornton, CO 80229, which the UST understands to be the Debtors’
principal residence.
Case:15-20461-MER
 19-10412-jlg Doc 634-1
                   Doc#:30
                        FiledFiled:10/25/17
                               06/03/19 Entered
                                             Entered:10/25/17
                                                 06/03/19 16:40:09
                                                              16:49:36
                                                                     Exhibit
                                                                       Page2 1-25
                                                                                of 5
                                   Pg 37 of 275


        6.     The Debtors’ Amended Chapter 13 Plan provided that the Debtors would make
regular postposition payments on the loan in the monthly amount of $1,365. See Amended Plan,
Docket No. 16 at Part V(A). The Court confirmed the Amended Plan by Order entered
December 2, 2015.

According to Ditech, the Debtors’ monthly escrow payment was $257.70 as of the Petition Date.

       7.     The Debtors’ mortgage loan is an escrowed loan, such that Ditech collects
monthly contributions towards an escrow account to be used towards property tax and insurance
expenses.

        8.     Ditech submitted with its Proof of Claim an Annual Escrow Account Disclosure
Statement dated September 28, 2015, which provided that the Debtors’ monthly principal and
interest payment was $1,106.90, and their monthly escrow payment was $257.70, for a total
monthly payment of $1,364.59, which is in line with the monthly mortgage payment contained in
the Debtors’ Amended Plan.

       9.    Also in the Annual Escrow Account Disclosure Statement, Ditech stated that the
Debtors had been paying $257.70 towards escrow since April 2015 and projected that the
Debtors’ monthly payment to escrow would remain at $257.70 at least through November 2016.

Ditech recently purported to increase the escrow payment from $257.69 to $407.03.

       10.     Fed. R. Bankr. P. 3002.1(b) requires the holder of a secured claim on a debtor’s
principal residence to file and serve “a notice of any change in the payment amount, including
any change that results from an interest rate or escrow account adjustment, no later than 21 days
before a payment in the new amount is due.”

        11.    On October 9, 2017, Ditech filed a Notice of Mortgage Payment Change (the
“Notice of Payment Change”) to give notice that the Debtors’ monthly escrow payment would
increase from the “current escrow payment” of $257.69 to the “new escrow payment” of $407.03
beginning on November 1, 2017. Ditech has not filed any other notices of payment changes in
this case.

       12.     The “current escrow payment” of $257.69 in the notice is in line with the
Debtors’ escrow payment as of the Petition Date per the Proof of Claim. Therefore, on the face
of the Notice of Payment Change, it would seem that Ditech properly gave notice of the first
change in the escrow payment since the Petition Date.

        MISSING AND/OR INACCURATE NOTICES OF PAYMENT CHANGE

The Notice of Payment Change is erroneous.

       13.    If there has been a change to a debtor’s escrow account payment, Official Form
410S1 instructs the mortgage creditor to attach to a notice of payment change a copy of an
escrow account statement and describe the basis for the change. Ditech attached to the Notice of
Payment Change an Escrow Account Disclosure Statement dated September 20, 2017 (the
“Escrow Disclosure”).



                                               2
Case:15-20461-MER
 19-10412-jlg Doc 634-1
                   Doc#:30
                        FiledFiled:10/25/17
                               06/03/19 Entered
                                             Entered:10/25/17
                                                 06/03/19 16:40:09
                                                              16:49:36
                                                                     Exhibit
                                                                       Page3 1-25
                                                                                of 5
                                   Pg 38 of 275


       14.   Given the information in the Escrow Disclosure, the Notice of Payment Change is
erroneous. Specifically, Section 2 of the Escrow Disclosure provides that the Debtors’ “current”
escrow payment is $464.97, not $257.69 as represented in the Notice of Payment Change.

Ditech failed to give notice of one or more prior payment changes.

       15.     While the Escrow Disclosure provides that the Debtors’ current escrow payment
is $464.97, Section 5 provides that the Debtors have actually been paying $464.97 to escrow
each month since at least December 2016.1 The Escrow Disclosure does not provide historical
information prior to December 2016.

        16.    Therefore, sometime after the Petition Date, the Debtors’ monthly escrow
payment was increased from $257.70 (the amount in the Proof of Claim) one or more times to
the current payment of $464.97, and the Debtors have actually been paying $464.97 per month
since December 2016, and possibly earlier. Ditech did not give notice of such payment increases
in this case as required by Fed. R. Bankr. P. 3002.1(b), and is only now giving notice of a
decrease in the payment from $464.97, albeit with an erroneous notice.

                                        REQUEST FOR RELIEF

        17.    Pursuant to Fed. R. Bankr. P. 3002.1(i), if a creditor fails to provide a notice of
payment change required by Fed. R. Bankr. P. 3002.1(b), the Court “may, after notice and
hearing, take either or both of the following actions: (1) preclude the holder from presenting the
omitted information, in any form, as evidence in any contested matter or adversary proceeding in
the case, unless the court determines that the failure was substantially justified or is harmless; or
(2) award other appropriate relief, including reasonable expenses and attorney's fees caused by
the failure.”

       18.     Ditech failed to comply with Fed. R. Bank. P. 3002.1(b) when it failed to file
timely and/or accurate payment change notices concerning one or more changes to the monthly
escrow payment. Accordingly, the Court should take the following actions:

                 a. require Ditech to credit the Debtors’ escrow account in an appropriate amount
                    for any increases above $257.70 in the monthly escrow payment following
                    September 2015 for which Ditech did not file a notice of an increase in the
                    escrow payment;

                 b. require Ditech to refund to the Debtors an amount equal to each monthly
                    escrow payment made by the Debtors since the Petition Date to the extent the
                    payment exceeded $257.70;

                 c. require Ditech to waive any escrow shortage resulting from Ditech’s failure to
                    file notices of payment change; and

                 d. prohibit Ditech from seeking such shortages in the future.

1
 Oddly, also according to Section 5, during that same time period, Ditech “expected” the Debtors to pay $348.31
per month into escrow (even though the “current” payment according to Section 2 is $464.97 – the amount that the
Debtors have been paying).


                                                       3
Case:15-20461-MER
 19-10412-jlg Doc 634-1
                   Doc#:30
                        FiledFiled:10/25/17
                               06/03/19 Entered
                                             Entered:10/25/17
                                                 06/03/19 16:40:09
                                                              16:49:36
                                                                     Exhibit
                                                                       Page4 1-25
                                                                                of 5
                                   Pg 39 of 275


       WHEREFORE, the UST requests that the Court enter an order granting the relief
requested above. The UST requests such further relief as the Court deems just and proper.

Dated: October 25, 2017                     Respectfully submitted,

                                            PATRICK S. LAYNG
                                            UNITED STATES TRUSTEE

                                            /s/ Alan K. Motes
                                            By: Alan K. Motes #33997
                                            Trial Attorney for the U.S. Trustee
                                            1961 Stout Street, Suite 12-200
                                            Denver, CO 80294
                                            (303) 312-7999 telephone
                                            (303) 312-7259 fax
                                            Alan.Motes@usdoj.gov




                                           4
Case:15-20461-MER
 19-10412-jlg Doc 634-1
                   Doc#:30
                        FiledFiled:10/25/17
                               06/03/19 Entered
                                             Entered:10/25/17
                                                 06/03/19 16:40:09
                                                              16:49:36
                                                                     Exhibit
                                                                       Page5 1-25
                                                                                of 5
                                   Pg 40 of 275


                              CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below a copy of the UNITED STATES
TRUSTEE’S MOTION FOR RELIEF RELATING TO DITECH FINANCIAL LLC’S
FAILURE TO COMPLY WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE
3002.1, notice and proposed order was served by deposit in the United States Mail, postage
prepaid, to the following parties:

Dated: October 25, 2017

Ditech Financial LLC f/k/a Green Tree            Mayra Yolanda Diaz
Servicing LLC                                    9500 Elizabeth Court
PO Box 44265                                     Thornton, CO 80229
Jacksonville, FL 32231-4265
                                                 Daniel T. Birney
Susan J. Hendrick                                1777 S. Bellaire St.
Klatt Augustine Sayer Treinen & Rastede PC       Ste. 419
9745 E. Hampden Ave., Ste. 400                   Denver, CO 80222
Denver, CO 80231
                                                 George Dimitrov
Evan S. Singer                                   1777 S. Bellaire St.,
Padgett Law Group                                Ste. 419
6267 Old Water Oak Road, Suite 203               Denver, CO 80222
Tallahassee FL, 32312
                                                 Adam M Goodman
Ditech Financial LLC                             Chapter 13 Trustee
c/o The Corporation Company                      P.O. Box 1169
7700 E Arapahoe Rd Ste 220                       Denver, CO 80201
Centennial, CO 80112-1268

Hector Alfonso Rojas
9500 Elizabeth Court
Thornton, CO 80229


                                             /s/ Alan K. Motes
                                             Office of the United States Trustee




                                             5
Case:15-20461-MER
  19-10412-jlg Doc 634-1
                    Doc#:30-1
                          FiledFiled:10/25/17
                               06/03/19 EnteredEntered:10/25/17
                                                  06/03/19 16:40:09
                                                                16:49:36
                                                                      Exhibit
                                                                          Page1
                                                                              1-25of 2
                                    Pg 41 of 275


                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                             )
                                                    )
 Hector Alfonso Rojas                               )      Case No. 15-20461-MER
 SSN: xxx-xx-5918,                                  )      Chapter 13
 Mayra Yolanda Diaz                                 )
 SSN: xxx-xx-5006,                                  )
                                                    )
           Debtors.                                 )

          ORDER GRANTING UNITED STATES TRUSTEE’S MOTION FOR RELIEF
          RELATING TO DITECH FINANCIAL LLC’S FAILURE TO COMPLY WITH
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1

         This matter having come before the Court on the United States Trustee’s Motion for
 Relief relating to Ditech Financial LLC’s Failure to Comply with Federal Rule of Bankruptcy
 Procedure 3002.1, proper notice having been given, no responses having been filed, and good
 cause being shown therefor;

           IT IS ORDERED that the Motion is granted.

           IT IS FURTHER ORDERED that:

                  a. Ditech Financial LLC (“Ditech”) shall credit the above-referenced Debtors’
                     escrow account in an appropriate amount for any increases above $257.70 in
                     the monthly escrow payment following September 2015 for which Ditech did
                     not file a notice of an increase in the escrow payment;

                  b. Ditech shall refund to the Debtors an amount equal to each monthly escrow
                     payment made by the Debtors since the Petition Date to the extent the
                     payment exceeded $257.70;

                  c. Ditech shall waive any escrow shortage resulting from Ditech’s failure to file
                     notices of payment change; and

                  d. Ditech shall not seek such shortages in the future.
Case:15-20461-MER
  19-10412-jlg Doc 634-1
                    Doc#:30-1
                          FiledFiled:10/25/17
                               06/03/19 EnteredEntered:10/25/17
                                                  06/03/19 16:40:09
                                                                16:49:36
                                                                      Exhibit
                                                                          Page2
                                                                              1-25of 2
                                    Pg 42 of 275


        IT IS FURTHER ORDERED that within 30 days from the date of this Order, Ditech shall
 deliver documentation to counsel for the Debtors and counsel for the United States Trustee
 demonstrating that it has complied with items a. through c. above.


 Done this _______ day of ____________________, 2017.


                                          BY THE COURT:


                                          _________________________________
                                          Michael E. Romero, Chief Judge
                                          United States Bankruptcy Court




                                            -2-
Case:15-20461-MER
 19-10412-jlg Doc 634-1
                   Doc#:33
                        FiledFiled:11/22/17
                               06/03/19 Entered
                                             Entered:11/22/17
                                                 06/03/19 16:40:09
                                                              14:02:23
                                                                     Exhibit
                                                                       Page1 1-25
                                                                                of 2
                                   Pg 43 of 275


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                                             )
                                                   )
Hector Alfonso Rojas                               )      Case No. 15-20461-MER
SSN: xxx-xx-5918,                                  )      Chapter 13
Mayra Yolanda Diaz                                 )
SSN: xxx-xx-5006,                                  )
                                                   )
          Debtors.                                 )

         ORDER GRANTING UNITED STATES TRUSTEE’S MOTION FOR RELIEF
         RELATING TO DITECH FINANCIAL LLC’S FAILURE TO COMPLY WITH
               FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1

        This matter having come before the Court on the United States Trustee’s Motion for
Relief relating to Ditech Financial LLC’s Failure to Comply with Federal Rule of Bankruptcy
Procedure 3002.1, proper notice having been given, no responses having been filed, and good
cause being shown therefor;

          IT IS ORDERED that the Motion is granted.

          IT IS FURTHER ORDERED that:

                 a. Ditech Financial LLC (“Ditech”) shall credit the above-referenced Debtors’
                    escrow account in an appropriate amount for any increases above $257.70 in
                    the monthly escrow payment following September 2015 for which Ditech did
                    not file a notice of an increase in the escrow payment;

                 b. Ditech shall refund to the Debtors an amount equal to each monthly escrow
                    payment made by the Debtors since the Petition Date to the extent the
                    payment exceeded $257.70;

                 c. Ditech shall waive any escrow shortage resulting from Ditech’s failure to file
                    notices of payment change; and

                 d. Ditech shall not seek such shortages in the future.
Case:15-20461-MER
 19-10412-jlg Doc 634-1
                   Doc#:33
                        FiledFiled:11/22/17
                               06/03/19 Entered
                                             Entered:11/22/17
                                                 06/03/19 16:40:09
                                                              14:02:23
                                                                     Exhibit
                                                                       Page2 1-25
                                                                                of 2
                                   Pg 44 of 275


       IT IS FURTHER ORDERED that within 30 days from the date of this Order, Ditech shall
deliver documentation to counsel for the Debtors and counsel for the United States Trustee
demonstrating that it has complied with items a. through c. above.


Done this 22nd day of November, 2017.


                                         BY THE COURT:


                                         _________________________________
                                         Michael E. Romero, Chief Judge
                                         United States Bankruptcy Court




                                           -2-
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                     Pg 45 of 275




                           EXHIBIT 2
    19-10412-jlg        Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09           Exhibit 1-25
                                              Pg 46 of 275




                                                                         Press Release
For more information:

Media contacts:
Michelle Kersch                                                   Megan Keohane
904.854.5043                                                      610.228.0404
michelle.kersch@bkfs.com                                          megank@buchananpr.com



                            Ditech Converts 1.4 Million Customers to
                        Black Knight’s LoanSphere MSP Servicing System
    -   Ditech converted approximately 1.4 million customers to Black Knight’s MSP system.
    -   Conversion is a significant step in Ditech’s migration to using MSP as its sole servicing
        platform.
    -   As previously announced, Ditech also implemented two Black Knight LoanSphere solutions
        that integrate with MSP: LoanSphere Bankruptcy and Foreclosure and LoanSphere Invoicing.


JACKSONVILLE, Fla. – April 25, 2016 – Ditech Financial LLC (“Ditech”) and Black Knight
Financial Services, Inc. (NYSE:BKFS), a leading provider of integrated technology, data and analytics
to the mortgage and real estate industries, announced today that Ditech, has converted approximately
1.4 million customers from its servicing and sub-servicing portfolios onto LoanSphere MSP, Black
Knight’s industry-leading loan servicing system.


MSP offers a single, comprehensive platform to support mortgage loans and home equity products that
helps clients manage all servicing processes, including loan boarding, payment processing, escrow
administration, default management and more.


“We selected MSP because of its ability to provide Ditech with a robust, industry-standard servicing
solution with the scale to support our servicing and sub-servicing business. We anticipate this
technology will further enhance our ability to deliver an exceptional customer experience as well as
our compliance capabilities, an important consideration in our industry’s ever-changing regulatory
environment,” said David Schneider, president of Ditech. “We believe the conversion was successful,
largely due to the tireless efforts of Ditech’s knowledgeable and talented staff coupled with Black
   19-10412-jlg     Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09            Exhibit 1-25
                                             Pg 47 of 275

Knight’s experienced implementation and support teams, who provided strong technical, application
and operational assistance throughout the process.”


As previously announced, Ditech also implemented LoanSphere Bankruptcy and Foreclosure, an
enterprise workflow application to support the bankruptcy and foreclosure processes; and LoanSphere
Invoicing, a Web-based solution that streamlines billing and invoicing. Both solutions integrate with
MSP.


“Black Knight has a strong track record of successful conversions, and we were pleased to partner with
Ditech to support this implementation,” said Joe Nackashi, president of Black Knight’s Servicing
Technologies division. “We look forward to continuing our partnership with Ditech by supporting their
operational goals and future successes.”

About Ditech
Ditech Financial LLC (“Ditech”) makes financially sound homeownership possible for millions of
customers. Ditech is a well-known lender and servicer of residential mortgages. With over 4,500
employees in locations across the U.S., the company provides residential mortgage products through a
team of home loan specialists who are easily accessible by phone (1-800-700-9212) and online.
Additionally, Ditech’s Correspondent Lending Division partners with 600+ financial institutions
nationwide. Ditech is owned by Walter Investment Management Corp. (NYSE: “WAC”), a leading
diversified mortgage banking firm. For more information, please visit www.ditech.com.

About LoanSphere
LoanSphere is Black Knight’s premier, end-to-end platform of integrated technology, data and
analytics supporting the entire mortgage and home equity loan lifecycle – from origination to servicing
to default. The platform delivers business process automation, workflow, rules and integrated data
throughout the loan process, providing a better user experience, cost savings and support for changing
regulatory requirements. By integrating lending functions and data, Black Knight’s LoanSphere helps
lenders and servicers reduce risk, improve efficiency and drive financial performance.

About Black Knight Financial Services, Inc.
Black Knight Financial Services, Inc. (NYSE: BKFS), a Fidelity National Financial (NYSE:FNF)
company, is a leading provider of integrated technology, data and analytics solutions that facilitate and
automate many of the business processes across the mortgage lifecycle.

Black Knight Financial Services is committed to being a premier business partner that lenders and
servicers rely on to achieve their strategic goals, realize greater success and better serve their
customers by delivering best-in-class technology, services and insight with a relentless commitment to
excellence, innovation, integrity and leadership. For more information on Black Knight Financial
Services, please visit www.bkfs.com.


Disclaimer and Cautionary Note Regarding Forward-Looking Statements
   19-10412-jlg     Doc 634-1      Filed 06/03/19 Entered 06/03/19 16:40:09            Exhibit 1-25
                                             Pg 48 of 275

This press release contains “forward-looking statements” within the meaning of Section 27A of the
Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as
amended, certain of which are related to Ditech Financial LLC, a wholly owned subsidiary of Walter
Investment Management Corp. (“Walter Investment”). Statements that are not historical fact are
forward-looking statements. Certain of these forward-looking statements can be identified by the use
of words such as “believes,” “anticipates,” “expects,” “intends,” “plans,” “projects,” “estimates,”
“assumes,” “may,” “should,” “will,” "targets," or other similar expressions. Such forward-looking
statements involve known and unknown risks, uncertainties and other important factors, and Walter
Investment’s actual results, performance or achievements could differ materially from future results,
performance or achievements expressed in these forward-looking statements. These forward-looking
statements are based on Walter Investment’s current beliefs, intentions and expectations. These
statements are not guarantees or indicative of future performance. Important assumptions and other
important factors that could cause Walter Investment’s actual results to differ materially from those
forward-looking statements include, but are not limited to, those factors, risks and uncertainties
described under the caption "Risk Factors" in the Walter Investment Annual Report on Form 10-K for
the year ended December 31, 2015 and in Walter Investment’s other filings with the SEC.
In addition, this press release may contain statements of Walter Investment’s opinion or belief
concerning market conditions and similar matters. In certain instances, those opinions and beliefs
could be based upon general observations by members of Walter Investment’s management, anecdotal
evidence and/or Walter Investment’s experience in the conduct of its business, without specific
investigation or statistical analyses. Therefore, while such statements reflect Walter Investment’s view
of the industries and markets in which it is involved, they should not be viewed as reflecting verifiable
views and such views may not be shared by all who are involved in those industries or markets.




SOURCE: BLACK KNIGHT FINANCIAL SERVICES, INC. and DITECH FINANCIAL LLC


                                                  ###
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                     Pg 49 of 275




                           EXHIBIT 3
               19-10412-jlg
               Case 11-33750-bjh13
                            Doc 634-1
                                   Doc 1Filed
                                         Filed06/03/19
                                               06/06/11 Entered
                                                         Entered06/03/19
                                                                 06/06/1116:40:09
                                                                          16:51:28 Exhibit
                                                                                    Page 11-25
                                                                                           of 5
B1 (Official Form 1) (4/10)                       Pg 50 of 275
                                            UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF TEXAS                                                                                        Voluntary Petition
                                                     DALLAS DIVISION
Name of Debtor (if individual, enter Last, First, Middle):                                           Name of Joint Debtor (Spouse) (Last, First, Middle):
Martinez, Jr., Jose Angel

All Other Names used by the Debtor in the last 8 years                                               All Other Names used by the Joint Debtor in the last 8 years
(include married, maiden, and trade names):                                                          (include married, maiden, and trade names):
aka Joe A. Martinez; aka Joe Martinez; dba Nan-Roc, Inc.



Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN (if more               Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN (if more
than one, state all):     xxx-xx-5274                                                                than one, state all):
Street Address of Debtor (No. and Street, City, and State):                                          Street Address of Joint Debtor (No. and Street, City, and State):
3519 Heritage Trail
Celina, TX
                                                                          ZIP CODE                                                                                            ZIP CODE
                                                                            75009
County of Residence or of the Principal Place of Business:                                           County of Residence or of the Principal Place of Business:
Collin
Mailing Address of Debtor (if different from street address):                                        Mailing Address of Joint Debtor (if different from street address):
3519 Heritage Trail
Celina, TX
                                                                          ZIP CODE                                                                                            ZIP CODE
                                                                            75009
Location of Principal Assets of Business Debtor (if different from street address above):
                                                                                                                                                                              ZIP CODE


                Type of Debtor                                 Nature of Business                                   Chapter of Bankruptcy Code Under Which
              (Form of Organization)                              (Check one box.)                                     the Petition is Filed (Check one box.)
                 (Check one box.)
                                                     ¨    Health Care Business
                                                                                                     ¨       Chapter 7
 þ      Individual (includes Joint Debtors)          ¨    Single Asset Real Estate as defined
                                                          in 11 U.S.C. § 101(51B)
                                                                                                     ¨       Chapter 9                                   ¨ Chapter  15 Petition for Recognition
                                                                                                                                                           of a Foreign Main Proceeding
        See Exhibit D on page 2 of this form.
                                                     ¨    Railroad                                   ¨       Chapter 11
 ¨      Corporation (includes LLC and LLP)
                                                     ¨    Stockbroker                                ¨       Chapter 12                                  ¨ Chapter 15 Petition for Recognition
                                                                                                                                                               of a Foreign Nonmain Proceeding
 ¨      Partnership
                                                     ¨    Commodity Broker                           þ       Chapter 13

 ¨      Other (If debtor is not one of the above
        entities, check this box and state type
                                                     ¨    Clearing Bank                                                                     Nature of Debts
                                                                                                                                            (Check one box.)
        of entity below.)                            ¨    Other
                                                                 Tax-Exempt Entity                   þ       Debts are primarily consumer
                                                                                                             debts, defined in 11 U.S.C.
                                                                                                                                                         ¨     Debts are primarily
                                                                                                                                                               business debts.
                                                             (Check box, if applicable.)                     § 101(8) as "incurred by an
                                                          Debtor is a tax-exempt organization                individual primarily for a
                                                     ¨    under Title 26 of the United States                personal, family, or house-
                                                          Code (the Internal Revenue Code).                  hold purpose."
                              Filing Fee (Check one box.)                                            Check one box:                       Chapter 11 Debtors
 þ      Full Filing Fee attached.                                                                    ¨ Debtor is a small business debtor as defined by 11 U.S.C. § 101(51D).
                                                                                                     ¨ Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
 ¨      Filing Fee to be paid in installments (applicable to individuals only). Must attach
        signed application for the court's consideration certifying that the debtor is
                                                                                                     Check if:
        unable to pay fee except in installments. Rule 1006(b). See Official Form 3A.                ¨ Debtor's   aggregate noncontigent liquidated debts (excluding debts owed to
                                                                                                        insiders or affiliates) are less than $2,343,300 (amount subject to adjustment
                                                                                                             on 4/01/13 and every three years thereafter).
        Filing Fee waiver requested (applicable to chapter 7 individuals only). Must
 ¨      attach signed application for the court's consideration. See Official Form 3B.               Check all applicable boxes:
                                                                                                             A plan is being filed with this petition.
                                                                                                     ¨       Acceptances of the plan were solicited prepetition from one or more classes
                                                                                                     ¨       of creditors, in accordance with 11 U.S.C. § 1126(b).
 Statistical/Administrative Information                                                                                                                                THIS SPACE IS FOR
                                                                                                                                                                       COURT USE ONLY
 þ    Debtor estimates that funds will be available for distribution to unsecured creditors.
 ¨    Debtor estimates that, after any exempt property is excluded and administrative expenses paid,
      there will be no funds available for distribution to unsecured creditors.
 Estimated Number of Creditors
 ¨
 1-49
             þ
             50-99
                          ¨
                          100-199
                                         ¨
                                         200-999
                                                         ¨
                                                         1,000-
                                                                          ¨
                                                                          5,001-
                                                                                           ¨
                                                                                           10,001-
                                                                                                                ¨
                                                                                                                25,001-
                                                                                                                                    ¨
                                                                                                                                    50,001-
                                                                                                                                                     ¨
                                                                                                                                                     Over
                                                         5,000            10,000           25,000               50,000              100,000          100,000
 Estimated Assets
 ¨           ¨            þ              ¨               ¨                ¨                ¨                    ¨                   ¨                ¨
 $0 to    $50,001 to $100,001 to $500,001                $1,000,001       $10,000,001      $50,000,001          $100,000,001        $500,000,001 More than
 $50,000 $100,000 $500,000       to $1 million           to $10 million   to $50 million   to $100 million      to $500 million     to $1 billion $1 billion
 Estimated Liabilities
 ¨           ¨            ¨              þ               ¨                ¨                ¨                    ¨                   ¨                ¨
 $0 to   $50,001 to $100,001 to $500,001                 $1,000,001       $10,000,001      $50,000,001          $100,000,001        $500,000,001 More than
 $50,000 $100,000 $500,000      to $1 million            to $10 million   to $50 million   to $100 million      to $500 million     to $1 billion $1 billion
Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2011 (Build 9.1.5.2, ID 3301607844)
      19-10412-jlg
       Case 11-33750-bjh13
                    Doc 634-1
                           Doc 1Filed
                                 Filed06/03/19
                                       06/06/11 Entered
                                                  Entered06/03/19
                                                                06/06/1116:40:09
                                                                           16:51:28 Exhibit
                                                                                          Page 21-25
                                                                                                 of 5
B1 (Official Form 1) (4/10)               Pg 51 of 275                                                                                                                           Page 2
 Voluntary Petition                             Name of Debtor(s): Jose Angel Martinez, Jr.

 (This page must be completed and filed in every case.)
                           All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet.)
Location Where Filed:                                                                      Case Number:                                   Date Filed:
 Northern District of Texas, Dallas Division                                                09-37441-HDH13                                 11/30/2009
Location Where Filed:                                                                      Case Number:                                   Date Filed:


        Pending Bankruptcy Case Filed by any Spouse, Partner or Affiliate of this Debtor                                     (If more than one, attach additional sheet.)
Name of Debtor:                                                                            Case Number:                                   Date Filed:


District:                                                                                  Relationship:                                  Judge:


                                         Exhibit A                                                                                 Exhibit B
 (To be completed if debtor is required to file periodic reports (e.g., forms 10K and                              (To be completed if debtor is an individual
 10Q) with the Securities and Exchange Commission pursuant to Section 13 or 15(d)                                  whose debts are primarily consumer debts.)
 of the Securities Exchange Act of 1934 and is requesting relief under chapter 11.)         I, the attorney for the petitioner named in the foregoing petition, declare that I have
                                                                                            informed the petitioner that [he or she] may proceed under chapter 7, 11, 12, or 13
                                                                                            of title 11, United States Code, and have explained the relief available under each
                                                                                            such chapter. I further certify that I have delivered to the debtor the notice
 ¨      Exhibit A is attached and made a part of this petition.
                                                                                            required by 11 U.S.C. § 342(b).



                                                                                            X     /s/ Len L. Nary                                                      6/6/2011
                                                                                                 Len L. Nary                                                            Date
                                                                                     Exhibit C
 Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?

 ¨      Yes, and Exhibit C is attached and made a part of this petition.

 þ      No.

                                                                                     Exhibit D
 (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)
      þ Exhibit D completed and signed by the debtor is attached and made a part of this petition.
 If this is a joint petition:
        ¨ Exhibit D also completed and signed by the joint debtor is attached and made a part of this petition.
                                                                   Information Regarding the Debtor - Venue
                                                                          (Check any applicable box.)

 þ      Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180 days immediately
        preceding the date of this petition or for a longer part of such 180 days than in any other District.


 ¨      There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.

 ¨      Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or has no
        principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court] in this District,
        or the interests of the parties will be served in regard to the relief sought in this District.

                                      Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                               (Check all applicable boxes.)
 ¨      Landlord has a judgment against the debtor for possession of debtor's residence. (If box checked, complete the following.)


                                                                                        (Name of landlord that obtained judgment)




                                                                                        (Address of landlord)

 ¨      Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be permitted to cure the entire
        monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and

 ¨      Debtor has included in this petition the deposit with the court of any rent that would become due during the 30-day period after the filing of the
        petition.

 ¨      Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(l)).
Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2011 (Build 9.1.5.2, ID 3301607844)
      19-10412-jlg
       Case 11-33750-bjh13
                    Doc 634-1
                           Doc 1Filed
                                 Filed06/03/19
                                       06/06/11 Entered
                                                  Entered06/03/19
                                                                06/06/1116:40:09
                                                                           16:51:28 Exhibit
                                                                                          Page 31-25
                                                                                                 of 5
B1 (Official Form 1) (4/10)               Pg 52 of 275                                                                                                                             Page 3
 Voluntary Petition                             Name of Debtor(s): Jose Angel Martinez, Jr.

 (This page must be completed and filed in every case)
                                                                                        Signatures
             Signature(s) of Debtor(s) (Individual/Joint)                                                          Signature of a Foreign Representative
 I declare under penalty of perjury that the information provided in this petition is        I declare under penalty of perjury that the information provided in this petition is true
 true and correct.                                                                           and correct, that I am the foreign representative of a debtor in a foreign proceeding,
 [If petitioner is an individual whose debts are primarily consumer debts and has            and that I am authorized to file this petition.
 chosen to file under chapter 7] I am aware that I may proceed under chapter 7,
 11, 12 or 13 of title 11, United States Code, understand the relief available under
                                                                                             (Check only one box.)
 each such chapter, and choose to proceed under chapter 7.
 [If no attorney represents me and no bankruptcy petition preparer signs the
 petition] I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                                                                             ¨ ICertified
                                                                                                 request relief in accordance with chapter 15 of title 11, United States Code.
                                                                                                          copies of the documents required by 11 U.S.C. § 1515 are attached.

 I request relief in accordance with the chapter of title 11, United States Code,
 specified in this petition.                                                                 ¨ Pursuant   to 11 U.S.C. § 1511, I request relief in accordance with the chapter of
                                                                                               title 11 specified in this petition. A certified copy of the order granting
                                                                                                 recognition of the foreign main proceeding is attached.


 X     /s/ Jose Angel Martinez, Jr.
      Jose Angel Martinez, Jr.
                                                                                             X
                                                                                                 (Signature of Foreign Representative)
 X
                                                                                                 (Printed Name of Foreign Representative)
     Telephone Number (If not represented by attorney)
     6/6/2011
     Date                                                                                        Date
                                Signature of Attorney*                                                  Signature of Non-Attorney Bankruptcy Petition Preparer
                                                                                             I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as
 X     /s/ Len L. Nary                                                                       defined in 11 U.S.C. § 110; (2) I prepared this document for compensation and
      Len L. Nary                                      Bar No. 00786131                      have provided the debtor with a copy of this document and the notices and
                                                                                             information required under 11 U.S.C. §§ 110(b), 110(h), and 342(b); and, (3) if rules
                                                                                             or guidelines have been promulgated pursuant to 11 U.S.C. § 110(h) setting a
 Law Office of Len L. Nary
                                                                                             maximum fee for services chargeable by bankruptcy petition preparers, I have
 3010 LBJ Freeway                                                                            given the debtor notice of the maximum amount before preparing any document
 Suite 1200                                                                                  for filing for a debtor or accepting any fee from the debtor, as required in that
 Dallas, Texas 75234                                                                         section. Official Form 19 is attached.
 len@narylawfirm.com
           (972) 888-6010
 Phone No.______________________        (972) 851-9944
                                 Fax No.______________________
                                                                                             Printed Name and title, if any, of Bankruptcy Petition Preparer
     6/6/2011
     Date
 *In a case in which § 707(b)(4)(D) applies, this signature also constitutes a               Social-Security number (If the bankruptcy petition preparer is not an individual,
 certification that the attorney has no knowledge after an inquiry that the                  state the Social-Security number of the officer, principal, responsible person or
 information in the schedules is incorrect.                                                  partner of the bankruptcy petition preparer.) (Required by 11 U.S.C. § 110.)


                Signature of Debtor (Corporation/Partnership)
 I declare under penalty of perjury that the information provided in this petition is
 true and correct, and that I have been authorized to file this petition on behalf of
 the debtor.
                                                                                             Address
 The debtor requests relief in accordance with the chapter of title 11, United States
 Code, specified in this petition.
                                                                                             X
                                                                                                 Date
 X                                                                                           Signature of bankruptcy petiton preparer or officer, principal, responsible person, or
                                                                                             partner whose Social-Security number is provided above.
     Signature of Authorized Individual
                                                                                             Names and Social-Security numbers of all other individuals who prepared or
                                                                                             assisted in preparing this document unless the bankruptcy petition preparer is not
     Printed Name of Authorized Individual                                                   an individual.



     Title of Authorized Individual                                                          If more than one person prepared this document, attach additional sheets
                                                                                             conforming to the appropriate official form for each person.

                                                                                             A bankruptcy petition preparer's failure to comply with the provisions of title 11
     Date                                                                                    and the Federal Rules of Bankruptcy Procedure may result in fines or
                                                                                             imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.


Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2011 (Build 9.1.5.2, ID 3301607844)
       19-10412-jlg
       Case 11-33750-bjh13    Doc 634-1   Doc 1Filed
                                                Filed06/03/19
                                                      06/06/11 Entered
                                                                Entered06/03/19
                                                                        06/06/1116:40:09
                                                                                 16:51:28 Exhibit
                                                                                           Page 41-25
                                                                                                  of 5
B 1D (Official Form 1, Exhibit D) (12/09)
                                                         Pg 53 of 275
                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                   DALLAS DIVISION
In re:   Jose Angel Martinez, Jr.                                                        Case No.
                                                                                                              (if known)

                    Debtor(s)

              EXHIBIT D - INDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE WITH
                               CREDIT COUNSELING REQUIREMENT


Warning: You must be able to check truthfully one of the five statements regarding credit counseling listed below. If you
cannot do so, you are not eligible to file a bankruptcy case, and the court can dismiss any case you do file. If that happens,
you will lose whatever filing fee you paid, and your creditors will be able to resume collection activities against you. If your
case is dismissed and you file another bankruptcy case later, you may be required to pay a second filing fee and you may
have to take extra steps to stop creditors' collection activities.


Every individual debtor must file this Exhibit D. If a joint petition is filed, each spouse must complete and file a separate Exhibit D.
Check one of the five statements below and attach any documents as directed.


þ   1. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit counseling agency
approved by the United States trustee or bankruptcy administrator that outlined the opportunities for available credit counseling
and assisted me in performing a related budget analysis, and I have a certificate from the agency describing the services
provided to me. Attach a copy of the certificate and a copy of any debt repayment plan developed through the agency.

¨   2. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit counseling agency
approved by the United States trustee or bankruptcy administrator that outlined the opportunities for available credit couseling
and assisted me in performing a related budget analysis, but I do not have a certificate from the agency describing the services
provided to me. You must file a copy of a certificate from the agency describing the services provided to you and a copy of any
debt repayment plan developed through the agency no later than 14 days after your bankruptcy case is filed.


¨    3. I certify that I requested credit counseling services from an approved agency but was unable to obtain the services during
the seven days from the time I made my request, and the following exigent circumstances merit a temporary waiver of the credit
counseling requirement so I can file my bankruptcy case now. [Summarize exigent circumstances here.]




If your certification is satisfactory to the court, you must still obtain the credit counseling briefing within the first 30 days
after you file your bankruptcy petition and promptly file a certificate from the agency that provided the counseling, together
with a copy of any debt management plan developed through the agency. Failure to fulfill these requirements may result in
dismissal of your case. Any extension of the 30-day deadline can be granted only for cause and is limited to a maximum of
15 days. Your case may also be dismissed if the court is not satisfied with your reasons for filing your bankruptcy case
without first receiving a credit counseling briefing.
       19-10412-jlg
       Case 11-33750-bjh13    Doc 634-1   Doc 1Filed
                                                Filed06/03/19
                                                      06/06/11 Entered
                                                                Entered06/03/19
                                                                        06/06/1116:40:09
                                                                                 16:51:28 Exhibit
                                                                                           Page 51-25
                                                                                                  of 5
B 1D (Official Form 1, Exhibit D) (12/09)
                                                         Pg 54 of 275
                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION
In re:   Jose Angel Martinez, Jr.                                                    Case No.
                                                                                                          (if known)

                    Debtor(s)

              EXHIBIT D - INDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE WITH
                               CREDIT COUNSELING REQUIREMENT
                                                       Continuation Sheet No. 1



¨   4. I am not required to receive a credit counseling briefing because of:   [Check the applicable statement.] [Must be
accompanied by a motion for determination by the court.]

         ¨   Incapacity. (Defined in 11 U.S.C. § 109(h)(4) as impaired by reason of mental illness or mental deficiency so as to
             be incapable of realizing and making rational decisions with respect to financial responsibilites.);


         ¨   Disability. (Defined in 11 U.S.C. § 109(h)(4) as physically impaired to the extent of being unable, after reasonable
             effort, to participate in a credit counseling briefing in person, by telephone, or through the Internet.);


         ¨   Active military duty in a military combat zone.

¨   5. The United States trustee or bankruptcy administrator has determined that the credit counseling requirement of
11 U.S.C. § 109(h) does not apply in this district.


I certify under penalty of perjury that the information provided above is true and correct.



Signature of Debtor:    /s/ Jose Angel Martinez, Jr.
                       Jose Angel Martinez, Jr.

Date:        6/6/2011
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                     Pg 55 of 275




                           EXHIBIT 4
        Case
         19-10412-jlg
             11-33750-bjh13
                      Doc 634-1
                            Doc 21Filed
                                   Filed06/03/19
                                         07/01/11 Entered
                                                   Entered06/03/19
                                                           07/01/1116:40:09
                                                                    08:54:11 Exhibit
                                                                              Page 11-25
                                                                                     of 42
                                            Pg 56 of 275
B6A (Official Form 6A) (12/07)



In re Jose Angel Martinez, Jr.                                                  Case No.                         11-33750-13
                                                                                                                       (if known)



                                             SCHEDULE A - REAL PROPERTY


                                                                                                                    Current Value




                                                                                         Husband, Wife, Joint,
                                                                                                                     of Debtor's
                    Description and                            Nature of Debtor's




                                                                                           or Community
                                                                                                                      Interest in
                      Location of                             Interest in Property
                                                                                                                  Property, Without    Amount Of
                       Property                                                                                                       Secured Claim
                                                                                                                   Deducting Any
                                                                                                                   Secured Claim
                                                                                                                    or Exemption


 Single family home                                      FEE SIMPLE                         -                          $313,000.00      $284,801.41
 3519 Heritage Trail
 Celina, Texas 75009

 408 Paula Road, McKinney, Texas 75069                   FEE SIMPLE                         -                          $120,000.00      $113,287.56
 Home at
 408 Paula Road, McKinney, Texas 75069
 **per divorce decree owned 1/2 with ex spouse
 Total value approx. $120,000; will surrender if it
 cannot be sold, if sold any of debtor's proceeds will
 be dedicated to the Ch 13 plan.




                                                                                     Total:                            $433,000.00
                                                                                     (Report also on Summary of Schedules)
        Case
         19-10412-jlg
             11-33750-bjh13
                      Doc 634-1
                            Doc 21Filed
                                   Filed06/03/19
                                         07/01/11 Entered
                                                   Entered06/03/19
                                                           07/01/1116:40:09
                                                                    08:54:11 Exhibit
                                                                              Page 91-25
                                                                                     of 42
                                            Pg 57 of 275
B6D (Official Form 6D) (12/07)
          In re Jose Angel Martinez, Jr.                                                                                 Case No. 11-33750-13
                                                                                                                                            (if known)



                               SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS
                         ¨    Check this box if debtor has no creditors holding secured claims to report on this Schedule D.




                                                          HUSBAND, WIFE, JOINT,
         CREDITOR'S NAME AND                                                                   DATE CLAIM WAS                                    AMOUNT OF         UNSECURED




                                                                                                                                  UNLIQUIDATED
           MAILING ADDRESS                                                                   INCURRED, NATURE                                      CLAIM           PORTION, IF




                                                                                                                                   CONTINGENT
                                                            OR COMMUNITY
                                               CODEBTOR




                                                                                                                                    DISPUTED
       INCLUDING ZIP CODE AND                                                                   OF LIEN, AND                                      WITHOUT             ANY
         AN ACCOUNT NUMBER                                                                    DESCRIPTION AND                                    DEDUCTING
         (See Instructions Above.)                                                                VALUE OF                                        VALUE OF
                                                                                             PROPERTY SUBJECT                                    COLLATERAL
                                                                                                   TO LIEN
                                                                                  DATE INCURRED:
ACCT #:                                                                           NATURE OF LIEN:
                                                                                  Fee Simple 2nd lien
BAC Home Loans Servicing, LP *                                                    COLLATERAL:
                                                                                  3519 Heritage Trail homestead                                     $72,359.28
1757 Tapo Canyon Road                                           -                 REMARKS:
Mail Stop CA6-913-LB-11
Simi Valley, CA 93063


                                                                                  VALUE:                           $313,000.00
                                                                                  DATE INCURRED:    Various
ACCT #:                                                                           NATURE OF LIEN:
                                                                                  Mortgage arrears 2nd lien
BAC Home Loans Servicing, LP *                                                    COLLATERAL:
                                                                                  3519 Heritage Trail homestead                                      $8,832.00
1757 Tapo Canyon Road                                           -                 REMARKS:
Mail Stop CA6-913-LB-11
Simi Valley, CA 93063


                                                                                  VALUE:                           $313,000.00
                                                                                  DATE INCURRED:    10/2001
ACCT #: xxx9591                                                                   NATURE OF LIEN:
                                                                                  Conventional Real Estate Mortgage
BAC/Countrywide Home Lending *                                                    COLLATERAL:
                                                                                  Homestead -Heritage Trail                                        $162,632.64
400 Countrywide Way                                             -                 REMARKS:
Mail Stop SV-46                                                                   3519 Heritage Trail - Celina
Simi Valley, CA 93065


                                                                                  VALUE:                           $313,000.00



Representing:                                                                     BAC Home Loans Servicing                                        Notice Only       Notice Only
BAC/Countrywide Home Lending *                                                    fka Countrywide Home
                                                                                  7105 Corporate Drive
                                                                                  Plano, Texas 75024




                                                                                                         Subtotal (Total of this Page) >            $243,823.92               $0.00
                                                                                                        Total (Use only on last page) >
       4
________________continuation sheets attached                                                                                                     (Report also on   (If applicable,
                                                                                                                                                 Summary of        report also on
                                                                                                                                                 Schedules.)       Statistical
                                                                                                                                                                   Summary of
                                                                                                                                                                   Certain Liabilities
                                                                                                                                                                   and Related
                                                                                                                                                                   Data.)
        Case
         19-10412-jlg
             11-33750-bjh13
                       Doc 634-1
                            Doc 21 Filed
                                   Filed 06/03/19
                                         07/01/11 Entered
                                                    Entered 06/03/19
                                                            07/01/11 16:40:09
                                                                     08:54:11 Exhibit
                                                                              Page 10 1-25
                                                                                        of 42
                                             Pg 58 of 275
B6D (Official Form 6D) (12/07) - Cont.
          In re Jose Angel Martinez, Jr.                                                                                   Case No. 11-33750-13
                                                                                                                                              (if known)



                                  SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS




                                                            HUSBAND, WIFE, JOINT,
          CREDITOR'S NAME AND                                                                    DATE CLAIM WAS                                    AMOUNT OF         UNSECURED




                                                                                                                                    UNLIQUIDATED
            MAILING ADDRESS                                                                    INCURRED, NATURE                                      CLAIM           PORTION, IF




                                                                                                                                     CONTINGENT
                                                              OR COMMUNITY
                                                 CODEBTOR




                                                                                                                                      DISPUTED
        INCLUDING ZIP CODE AND                                                                    OF LIEN, AND                                      WITHOUT             ANY
          AN ACCOUNT NUMBER                                                                     DESCRIPTION AND                                    DEDUCTING
          (See Instructions Above.)                                                                 VALUE OF                                        VALUE OF
                                                                                               PROPERTY SUBJECT                                    COLLATERAL
                                                                                                     TO LIEN



Representing:                                                                       Bank of America                                                 Notice Only       Notice Only
BAC/Countrywide Home Lending *                                                      Home Loans Servicing
                                                                                    P.O. Box 650070
                                                                                    Dallas, Texas 75265




Representing:                                                                       BARRETT DAFFIN, ET AL                                           Notice Only       Notice Only
BAC/Countrywide Home Lending *                                                      15000 SURVEYOR BLVD
                                                                                    STE 100, DEPT 4000
                                                                                    ADDISON TX 75001




                                                                                    DATE INCURRED:    Various
ACCT #: xxx9591                                                                     NATURE OF LIEN:
                                                                                    Mortgage arrears
BAC/Countrywide Home Lending *                                                      COLLATERAL:
                                                                                    Homestead -Heritage Trail                                         $12,500.00
400 Countrywide Way                                               -                 REMARKS:
Mail Stop SV-46
Simi Valley, CA 93065


                                                                                    VALUE:                           $313,000.00
                                                                                    DATE INCURRED:    05/2003
ACCT #: xxxxxxxx6319                                                                NATURE OF LIEN:
                                                                                    Home Equity Line of Credit
Bank One/Chase *                                                                    COLLATERAL:
                                                                                    Ex-wife's property                                                $83,542.00
8333 Ridgepoint Dr                              X                 -                 REMARKS:
Irving, TX 75063                                                                    Property awarded to ex-wife




                                                                                    VALUE:                           $125,000.00
               1
Sheet no. __________            4
                       of __________  continuation sheets attached                                         Subtotal (Total of this Page) >              $96,042.00              $0.00
to Schedule of Creditors Holding Secured Claims                                                           Total (Use only on last page) >
                                                                                                                                                   (Report also on   (If applicable,
                                                                                                                                                   Summary of        report also on
                                                                                                                                                   Schedules.)       Statistical
                                                                                                                                                                     Summary of
                                                                                                                                                                     Certain Liabilities
                                                                                                                                                                     and Related
                                                                                                                                                                     Data.)
        Case
         19-10412-jlg
             11-33750-bjh13
                       Doc 634-1
                            Doc 21 Filed
                                   Filed 06/03/19
                                         07/01/11 Entered
                                                    Entered 06/03/19
                                                            07/01/11 16:40:09
                                                                     08:54:11 Exhibit
                                                                              Page 11 1-25
                                                                                        of 42
                                             Pg 59 of 275
B6D (Official Form 6D) (12/07) - Cont.
          In re Jose Angel Martinez, Jr.                                                                                   Case No. 11-33750-13
                                                                                                                                              (if known)



                                  SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS




                                                            HUSBAND, WIFE, JOINT,
          CREDITOR'S NAME AND                                                                    DATE CLAIM WAS                                    AMOUNT OF         UNSECURED




                                                                                                                                    UNLIQUIDATED
            MAILING ADDRESS                                                                    INCURRED, NATURE                                      CLAIM           PORTION, IF




                                                                                                                                     CONTINGENT
                                                              OR COMMUNITY
                                                 CODEBTOR




                                                                                                                                      DISPUTED
        INCLUDING ZIP CODE AND                                                                    OF LIEN, AND                                      WITHOUT             ANY
          AN ACCOUNT NUMBER                                                                     DESCRIPTION AND                                    DEDUCTING
          (See Instructions Above.)                                                                 VALUE OF                                        VALUE OF
                                                                                               PROPERTY SUBJECT                                    COLLATERAL
                                                                                                     TO LIEN
                                                                                    DATE INCURRED:
ACCT #:                                                                             NATURE OF LIEN:
                                                                                    Fee Simple
CELINA ISD *                                                                        COLLATERAL:
                                                                                    Homestead                                                          $5,779.66
C/O Perdue, Brandon, Fielder                                      -                 REMARKS:
P.O. Box 13430
Arlington, Texas 76094-0430


                                                                                    VALUE:                           $313,000.00
                                                                                    DATE INCURRED:
ACCT #:                                                                             NATURE OF LIEN:
                                                                                    Fee Simple
Chase Equity Home Loan *                                                            COLLATERAL:
                                                                                    Building awarded to ex in divorce                                 $82,087.00
P.O. Box 24714                                                    -                 REMARKS:
Columbus, OH 43224



                                                                                    VALUE:                           $110,000.00
                                                                                    DATE INCURRED:
ACCT #:                                                                             NATURE OF LIEN:
                                                                                    Property Tax
COLLIN COUNTY TAX ASSES.                                                            COLLATERAL:
                                                                                    Property taxes                                                     $4,697.83
2300 BLOOMDALE RD, #2324                                          -                 REMARKS:
PO BOX 8046
MCKINNEY, TX 75070-8046


                                                                                    VALUE:                           $313,000.00
                                                                                    DATE INCURRED:    11/2004
ACCT #: xxxx8664                                                                    NATURE OF LIEN:
                                                                                    Conventional Real Estate Mortgage
Countrywide Home Lending *                                                          COLLATERAL:
                                                                                    408 Paula                                                         $91,201.00
Attention: Bankruptcy SV-314B                                     -                 REMARKS:
PO Box 5170
Simi Valley, CA 93062


                                                                                    VALUE:                           $120,000.00
               2
Sheet no. __________            4
                       of __________  continuation sheets attached                                         Subtotal (Total of this Page) >            $183,765.49               $0.00
to Schedule of Creditors Holding Secured Claims                                                           Total (Use only on last page) >
                                                                                                                                                   (Report also on   (If applicable,
                                                                                                                                                   Summary of        report also on
                                                                                                                                                   Schedules.)       Statistical
                                                                                                                                                                     Summary of
                                                                                                                                                                     Certain Liabilities
                                                                                                                                                                     and Related
                                                                                                                                                                     Data.)
        Case
         19-10412-jlg
             11-33750-bjh13
                       Doc 634-1
                            Doc 21 Filed
                                   Filed 06/03/19
                                         07/01/11 Entered
                                                    Entered 06/03/19
                                                            07/01/11 16:40:09
                                                                     08:54:11 Exhibit
                                                                              Page 12 1-25
                                                                                        of 42
                                             Pg 60 of 275
B6D (Official Form 6D) (12/07) - Cont.
          In re Jose Angel Martinez, Jr.                                                                                     Case No. 11-33750-13
                                                                                                                                                (if known)



                                  SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS




                                                            HUSBAND, WIFE, JOINT,
          CREDITOR'S NAME AND                                                                    DATE CLAIM WAS                                    AMOUNT OF         UNSECURED




                                                                                                                                    UNLIQUIDATED
            MAILING ADDRESS                                                                    INCURRED, NATURE                                      CLAIM           PORTION, IF




                                                                                                                                     CONTINGENT
                                                              OR COMMUNITY
                                                 CODEBTOR




                                                                                                                                      DISPUTED
        INCLUDING ZIP CODE AND                                                                    OF LIEN, AND                                      WITHOUT             ANY
          AN ACCOUNT NUMBER                                                                     DESCRIPTION AND                                    DEDUCTING
          (See Instructions Above.)                                                                 VALUE OF                                        VALUE OF
                                                                                               PROPERTY SUBJECT                                    COLLATERAL
                                                                                                     TO LIEN
                                                                                    DATE INCURRED:    11/2004
ACCT #: xxxxxx5651                                                                  NATURE OF LIEN:
                                                                                    Real Estate Mortgage without Other Collateral
Hsbc Mortgage Corp Usa *                                                            COLLATERAL:
                                                                                    408 Paula                                                         $22,086.56
2929 Walden Ave                                                   -                 REMARKS:
Depew, NY 14043                                                                     Surrender 408 Paula Road, McKinney,
                                                                                    Texas - surrendered.


                                                                                    VALUE:                            $120,000.00



Representing:                                                                       HSBC Mortgage Corp.                                             Notice Only       Notice Only
Hsbc Mortgage Corp Usa *                                                            Bankruptcy Dept.
                                                                                    P.O. Box 2118
                                                                                    Eagan, MN 55121-4201




Representing:                                                                       ReconTrust                                                      Notice Only       Notice Only
Hsbc Mortgage Corp Usa *                                                            1800 Tapo Canyon Road
                                                                                    Mail Stop CA6-914-01-02
                                                                                    Simi Valley, CA 93063




                                                                                    DATE INCURRED:
ACCT #:                                                                             NATURE OF LIEN:
                                                                                    Property Tax- Alamo Tax Loan
Richard Dale Relyea, LP *                                                           COLLATERAL:
                                                                                    Heritage Trail homestead                                          $18,000.00
P.O. Box 842516                                                   -                 REMARKS:
Dallas, Texas 75284-2516



                                                                                    VALUE:                           $313,000.00
               3
Sheet no. __________            4
                       of __________  continuation sheets attached                                         Subtotal (Total of this Page) >              $40,086.56              $0.00
to Schedule of Creditors Holding Secured Claims                                                           Total (Use only on last page) >
                                                                                                                                                   (Report also on   (If applicable,
                                                                                                                                                   Summary of        report also on
                                                                                                                                                   Schedules.)       Statistical
                                                                                                                                                                     Summary of
                                                                                                                                                                     Certain Liabilities
                                                                                                                                                                     and Related
                                                                                                                                                                     Data.)
        Case
         19-10412-jlg
             11-33750-bjh13
                       Doc 634-1
                            Doc 21 Filed
                                   Filed 06/03/19
                                         07/01/11 Entered
                                                    Entered 06/03/19
                                                            07/01/11 16:40:09
                                                                     08:54:11 Exhibit
                                                                              Page 13 1-25
                                                                                        of 42
                                             Pg 61 of 275
B6D (Official Form 6D) (12/07) - Cont.
          In re Jose Angel Martinez, Jr.                                                                               Case No. 11-33750-13
                                                                                                                                          (if known)



                                  SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS




                                                            HUSBAND, WIFE, JOINT,
          CREDITOR'S NAME AND                                                                 DATE CLAIM WAS                                   AMOUNT OF         UNSECURED




                                                                                                                                UNLIQUIDATED
            MAILING ADDRESS                                                                 INCURRED, NATURE                                     CLAIM           PORTION, IF




                                                                                                                                 CONTINGENT
                                                              OR COMMUNITY
                                                 CODEBTOR




                                                                                                                                  DISPUTED
        INCLUDING ZIP CODE AND                                                                 OF LIEN, AND                                     WITHOUT             ANY
          AN ACCOUNT NUMBER                                                                  DESCRIPTION AND                                   DEDUCTING
          (See Instructions Above.)                                                              VALUE OF                                       VALUE OF
                                                                                            PROPERTY SUBJECT                                   COLLATERAL
                                                                                                  TO LIEN



Representing:                                                                       Alamo Tax Loans                                             Notice Only       Notice Only
Richard Dale Relyea, LP *                                                           6840 San Pedro Ave., #201
                                                                                    San Antonio, Texas 78216




               4
Sheet no. __________            4
                       of __________  continuation sheets attached                                     Subtotal (Total of this Page) >                  $0.00               $0.00
to Schedule of Creditors Holding Secured Claims                                                       Total (Use only on last page) >             $563,717.97                $0.00
                                                                                                                                               (Report also on   (If applicable,
                                                                                                                                               Summary of        report also on
                                                                                                                                               Schedules.)       Statistical
                                                                                                                                                                 Summary of
                                                                                                                                                                 Certain Liabilities
                                                                                                                                                                 and Related
                                                                                                                                                                 Data.)
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                     Pg 62 of 275




                           EXHIBIT 5
          Case
             19-10412-jlg
Form B10 (Official 11-33750-bjh13
                   Form 10) (4/10) Doc 634-1
                                         Claim Filed
                                    06/03/19   22-1
                                     Filed 10/06/11
                                               EnteredDesc
                                                       06/03/19
                                                           Main16:40:09
                                                                Document Exhibit
                                                                            Page 1-25
                                                                                   1 of 5
                                        Pg 63 of 275
 UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF TEXAS                 PROOF OF CLAIM
 Name of Debtor:                                                                                                                                     Case Number
 JOSE ANGEL MARTINEZ, JR.                                                                                                                                         11-33750-BJH-13

    NOTE: This form should not be used to make a claim for an administrative expense arising after the commencement of the case. A request for payment of an
                                                administrative expense may be filed pursuant to 11 U.S.C. § 503.
 Name of Creditor (the person or other entity to whom the debtor owes money or property):                                                              Check this box to indicate that this
 BANK OF AMERICA, NA SUCCESSOR BY MERGER TO BAC HOME LOANS SERVICING, LP ITS ASSIGNS                                                                   claim amends a previously filed claim.
 AND/OR SUCCESSORS IN INTEREST                                                                                                                     Court Claim Number:
                                                                                                                                                   ___________________
 Name and address where notices should be sent:                                                                                                     (If known)
 BANK OF AMERICA, N.A., AS SUCCESSOR BY MERGER TO BAC HOME LOANS SERVIC
 400 COUNTRYWIDE WAY
 MAIL STOP SV-46
                                                                                                                                                   Filed on :
 SIMI VALLEY, CA 93065
 Telephone number:
 Name and address where payment should be sent (if different from above):                                                                              Check this box if you are aware that
 BANK OF AMERICA, NA                                                                                                                                   anyone else has filed a proof of claim
 TX2-982-03-03                                                                                                                                         relating to your claim. Attach a copy of
                                                                                                                                                       statement giving particulars.
 7105 CORPORATE
 PLANO, TX 75024                                                                                                                                       Check this box if you are the debtor or
 Telephone number:                                                                                                                                     trustee in this case.

 1. Amount of Claim as of Date Case Filed:                             $211,637.61                                                                 5. Amount of Claim Entitled to
 If all or part of your claim is secured, complete item 4 below; however, if all of your claim is unsecured, do not complete item 4.                  Priority under 11 U.S.C. §507(a). If
                                                                                                                                                      any portion of your claim falls in
                                                                                                                                                      one of the following categories,
 If all or part of your claim is entitled to priority, complete item 5.
                                                                                                                                                      check the box and state the
 X Check this box if claim includes interest or other charges in addition to the principal amount of claim. Attach itemized                           amount.
     statement of interest or charges.                                                                                                             Specify the priority of the claim.
 2. Basis for Claim:       Mortgage Note                                                                                                                Domestic support obligations under 11
    (See instruction #2 on reverse side.)                                                                                                               U.S.C. §507(a)(1)(A) or (a)(1)(B).
 3. Last four digits of any number by which creditor identifies debtor: ****9591                                                                        Wages, salaries, or commissions (up
                                                                                                                                                        to $11,725*) earned within 180 days
      3a. Debtor may have scheduled account as: __________________________
                                                                                                                                                        before filing of the bankruptcy
          (See instruction #3a on reverse side.)
                                                                                                                                                        petition or cessation of the debtor’s
 4. Secured Claim (See instruction #4 on reverse side.)                                                                                                 business, whichever is earlier - 11
    Check the appropriate box if your claim is secured by a lien on property or a right of setoff and provide the                                       U.S.C. §507 (a)(4).
    requested information.
                                                                                                                                                        Contributions to an employee benefit
    Nature of property or right of setoff:          X Real Estate              Motor Vehicle           Other                                            plan - 11 U.S.C. §507 (a)(5).
    Describe:
                                                                                                                                                        Up to $2,600* of deposits toward
    Value of Property: $309,521.00                               Annual Interest Rate 6.625%                                                            purchase, lease, or rental of property
                                                                                                                                                        or services for personal, family, or
    Amount of arrearage and other charges as of time case filed included in secured claim,                                                              household use - 11 U.S.C. §507
    if any: $ 63,861.76                          Basis for perfection: Deed of Trust                                                                    (a)(7).
                                                                                                                                                        Taxes or penalties owed to
    Amount of Secured Claim: $211,637.61                 Amount Unsecured: $
                                                                                                                                                        governmental units - 11 U.S.C. §507
                                                                                                                                                        (a)(8).
6. Credits: The amount of all payments on this claim has been credited for the purpose of making this proof of claim.
                                                                                                                                                        Other - Specify applicable paragraph
7. Documents: Attach redacted copies of any documents that support the claim, such as promissory notes, purchase orders,
   invoices, itemized statements of running accounts, contracts, judgments, mortgages, and security agreements. You may also                            of 11 U.S.C. §507 (a)(__).
   attach a summary. Attach redacted copies of documents providing evidence of perfection of a security interest. You may also                            Amount entitled to priority:
   attach a summary. (See Instruction 7 and definition of “redacted” on reverse side.)
                                                                                                                                                                  $____________
DO NOT SEND ORIGINAL DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED                                                                                  *Amounts are subject to adjustment on
AFTER SCANNING.                                                                                                                                      4/1/13 and every 3 years thereafter with
                                                                                                                                                     respect to cases commenced on or after
If the documents are not available, please explain:                                                                                                  the date of adjustment.
                      Signature: The person filing this claim must sign it. Sign and print name and title, if any, of the creditor or                       FOR COURT USE ONLY
 Date:                other person authorized to file this claim and state address and telephone number if different from the notice
   10/06/2011         address above. Attach copy of power of attorney, if any.
                                               /s/ BRIAN GLIDDEN                                                       10/6/2011
                                               BRIAN GLIDDEN
                                                          BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP
                                                                               Attorneys for Claimant
                                                                      15000 SURVEYOR BLVD. SUITE 100
                                                                              ADDISON, TX 75001
                                                                                  (972) 341-0500
                             Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.




BK1108E-55/Northern/DALLAS/00000002516367
                                                                                                                                                                                Page 1 of 5
Last Modified: 09/07/2011
         Case
           19-10412-jlg
              11-33750-bjh13
                        Doc 634-1
                              Claim Filed
                                    22-1 06/03/19
                                            Filed 10/06/11
                                                      EnteredDesc
                                                               06/03/19
                                                                   Main16:40:09
                                                                        Document Exhibit
                                                                                    Page 1-25
                                                                                           2 of 5
         BANKRUPTCY CASE NUMBER:
                                               Pg 64
                                    11-33750-BJH-13
                                                     of 275FILE NUMBER:             00000002516367
          LOAN NUMBER:                      ****9591                  CLIENT REFERENCE NUMBER:
         PRINCIPAL BALANCE:                 $ 153,624.99              **CONTRACT RATE:           6.625%


                                                       ARREARAGE DETAIL

               NUMBER OF PAYMENTS IN ARREARS 15
               FROM 04/01/2010 THROUGH 06/01/2011

     THE POST PETITION PAYMENT FOR THIS LOAN IS $1,116.07. EFFECTIVE 07/01/2011 THE POST PETITION
     PAYMENT WILL CHANGE TO $2,045.17 AND INCLUDES $655.77 FOR TAXES AND $273.33 FOR INSURANCE.



           ARREARAGE ON DEBT:
               15      PAYMENTS             EACH AT                          $1,116.07

                                                 PAYMENT SUBTOTAL                                $16,741.05
           ALLOWABLE CHARGES:
               POST-PETITION BANKRUPTCY ATTY. FEES & COSTS                    $300.00
               UNCOLL. LATE CHARGES                                            $55.80
               ESCROW ADV / SHORTAGE                                        $47,880.91
               NSF FEES                                                         $0.00
               INSPECTION FEES                                                  $0.00
               ACCRUED LATE CHARGES                                             $0.00
               PRE-PETITION ATTY. FEES                                          $0.00



                                                Total Allowable Charges =                        $48,236.71

                                                Subtotal =                                       $64,977.76
                                                Held In Suspense =                                $1,116.00
                                                Total Arrearage Claim =                          $63,861.76




                    **IF THIS IS AN ADJUSTABLE RATE LOAN, THE INTEREST RATE IS
                     SUBJECT TO CHANGE PURSUANT TO THE TERMS OF THE NOTE.


BK1108E-55/Northern/DALLAS/00000002516367
                                                                                                          Page 2 of 5
Last Modified: 09/07/2011
          Case
            19-10412-jlg
               11-33750-bjh13
                         Doc 634-1
                               Claim Filed
                                     22-1 06/03/19
                                           Filed 10/06/11
                                                     EnteredDesc
                                                             06/03/19
                                                                 Main16:40:09
                                                                      Document Exhibit
                                                                                  Page 1-25
                                                                                         3 of 5
                                              Pg 65 of 275

           Send Payments To:
           BANK OF AMERICA, NA
           TX2-982-03-03
           7105 CORPORATE
           PLANO, TX 75024




BK1108E-55/Northern/DALLAS/00000002516367
                                                                                            Page 3 of 5
Last Modified: 09/07/2011
          Case
            19-10412-jlg
               11-33750-bjh13
                         Doc 634-1
                               Claim Filed
                                     22-1 06/03/19
                                           Filed 10/06/11
                                                     EnteredDesc
                                                             06/03/19
                                                                 Main16:40:09
                                                                      Document Exhibit
                                                                                  Page 1-25
                                                                                         4 of 5
                                              Pg 66 of 275
                                       CERTIFICATE OF SERVICE


                  I hereby certify that on October 06, 2011, a true and correct copy of the Proof of Claim was

           served via electronic means as listed on the Court's ECF noticing system or by regular first class

           mail to the parties listed on the attached list.

                                                         Respectfully submitted,

                                                         BARRETT DAFFIN FRAPPIER
                                                         TURNER & ENGEL, LLP


                                                         BY: /s/ BRIAN GLIDDEN                             10/06/2011
                                                             BRIAN GLIDDEN
                                                             TX NO. 24059829
                                                             15000 SURVEYOR BLVD. SUITE 100
                                                             ADDISON, TX 75001
                                                             Telephone: (972) 341-0500
                                                             Facsimile: (972) 661-7725
                                                             E-mail: NDECF@BDFGROUP.COM
                                                             ATTORNEY FOR CLAIMANT




BK1108E-55/Northern/DALLAS/00000002516367
                                                                                                                Page 4 of 5
Last Modified: 09/07/2011
          Case
            19-10412-jlg
               11-33750-bjh13
                         Doc 634-1
                               Claim Filed
                                     22-1 06/03/19
                                           Filed 10/06/11
                                                     EnteredDesc
                                                             06/03/19
                                                                 Main16:40:09
                                                                      Document Exhibit
                                                                                  Page 1-25
                                                                                         5 of 5
                                              Pg 67 of 275
           BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

           DEBTOR:
           JOSE ANGEL MARTINEZ, JR.
           3519 HERITAGE TRAIL
           CELINA, TX 75009

           DEBTOR'S ATTORNEY:
           LEN L. NARY
           3010 LBJ FREEWAY
           SUITE 1200
           DALLAS, TX 75234

           TRUSTEE:
           THOMAS DWAIN POWERS
           125 E. JOHN CARPENTER FRWY.,
           STE 1100
           IRVING, TX 75062




BK1108E-55/Northern/DALLAS/00000002516367
                                                                                            Page 5 of 5
Last Modified: 09/07/2011
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                           22-106/03/19
                                Part 2 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Note
                                                                        ExhibitPage
                                                                                1-25 1
                                   Pg 68
                                       of 2
                                          of 275
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                           22-106/03/19
                                Part 2 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Note
                                                                        ExhibitPage
                                                                                1-25 2
                                   Pg 69
                                       of 2
                                          of 275
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 701ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 712ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 723ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 734ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 745ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 756ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 767ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 778ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                                10/06/11
                                                    06/03/19
                                                          Desc
                                                             16:40:09
                                                                Exhibit Deed
                                                                        Exhibit
                                                                             of 1-25
                                                                                Trust
                                    Page
                                    Pg 789ofof275
                                               17
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 7910
                                          ofof
                                            27517
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 8011
                                          ofof
                                            27517
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 8112
                                          ofof
                                            27517
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 8213
                                          ofof
                                            27517
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 8314
                                          ofof
                                            27517
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 8415
                                          ofof
                                            27517
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 8516
                                          ofof
                                            27517
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                     ClaimFiled
                            22-106/03/19
                                 Part 3 Filed
                                          Entered
                                               10/06/11
                                                   06/03/19
                                                         Desc
                                                            16:40:09
                                                               Exhibit Deed
                                                                       Exhibit
                                                                            of 1-25
                                                                               Trust
                                   Page
                                    Pg 8617
                                          ofof
                                            27517
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                     Pg 87 of 275




                           EXHIBIT 6
      Case
       19-10412-jlg
           11-33750-bjh13
                    Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 11-25
                                                                                   of 25
                                          Pg 88 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

IN RE:                                                              Case No:       11-33750-13
Jose Angel Martinez, Jr.                                            DATED:         11/15/2011
                                                                    Chapter:       13
Debtor(s)                                                           EIN:
Attorney Phone No:     (972) 888-6010                               Judge:         Barbara J. Houser

                                                      AMENDED 11/16/2011
                               DEBTOR'S(S') CHAPTER 13 PLAN AND MOTION FOR VALUATION
                                                      SECTION I
                                 DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                FORM REVISED 5-25-06
This Plan contains non-standard provisions in Section IV (last page):       yes        no

A.   DEBTOR PAYMENTS           DEBTOR(S) PROPOSES TO PAY TO THE TRUSTEE THE SUM OF:

                               MONTHS 1 TO 1                     $600.00 PER MONTH
                               MONTHS 2 TO 5                    $1,625.00 PER MONTH
                               MONTHS 6 TO 60                   $1,950.00 PER MONTH
                               FOR A TOTAL OF        $114,350.00        ("BASE AMOUNT").                    .

                               FIRST PAYMENT IS DUE            7/6/2011        .
                               THE ESTIMATED UNSECURED CREDITORS POOL IS
                                    $0.00          calculated as:      $0.00        (Disposable
                               income per § 1325(b)(2)) x      60 months      (Applicable
                               Commitment Period per § 1325(b)(4)), but not less than
                               Debtor's equity in non-exempt property:       $0.00
                               pursuant to § 1325(a)(4).

B. ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the plan, if any, are             $0.00        and shall be paid in full
          prior to disbursements to any other creditor.

     2.   TRUSTEE FEES AND NOTICING FEES: Trustee fees and any noticing fees shall be paid first out of each disbursement
          and as provided in General Order 2006-01.

     3.   DOMESTIC SUPPORT OBLIGATIONS: Prior to discharge, Debtor will pay all post-petition Domestic Support Obligations
          (as defined in § 101(14A)) directly to the holder(s) of such obligation(s), unless payment through the Plan as hereinafter
          provided is agreed to in writing by the respective holder(s) of the claim(s) or their agent(s). Pre-petition Domestic
          Support Obligations per Schedule "E" shall be paid the following monthly payments:

                    DSO CLAIMANT(S)                          SCHEDULED AMOUNT(S)                TERM (APPROXIMATE)            TREATMENT
Attorney General Child Support *                                                   $1,209.50           Direct Pay                       $1,000.00

C. ATTORNEY FEES: TO           Law Office of Len L. Nary *      , TOTAL:  $3,500.00  ;
       $441.00    PRE-PETITION;     $3,059.00       THROUGH TRUSTEE. PRE-CONFIRMATION PAYMENTS TO
   DEBTOR'S ATTORNEY WILL BE PER THE AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS. POST-
   CONFIRMATION PAYMENTS TO DEBTOR'S ATTORNEY WILL BE MADE FROM FUNDS REMAINING AFTER PAYMENT
   OF ADMINISTRATIVE AND DSO CLAIMS AS PROVIDED ABOVE ('B') AND EACH SPECIFIED MONTHLY PLAN PAYMENT
   TO SECURED CREDITORS ('D' AND/OR 'E' BELOW) BEFORE ANY PAYMENT TO PRIORITY CREDITORS ('H' BELOW)
   OR UNSECURED CREDITORS ('I' AND 'J' BELOW).

D. HOME MORTGAGE ARREARAGE:

                MORTGAGEE                         SCHED.             DATE               %        TERM (APPROXIMATE)           TREATMENT
                                                 ARR. AMT       ARR. THROUGH
BAC Home Loans Servicing, LP *                     $6,676.56        6/6/2011          0.00%            Month(s) 1-60                    Pro-Rata
BAC/Countrywide Home Lending *                    $63,861.76        6/6/2011          0.00%            Month(s) 1-60                    Pro-Rata
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 21-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 89 of 275
Debtor(s):   Jose Angel Martinez, Jr.



If pursuant to this Plan, the Debtor pays through the Trustee the Allowed pre-petition Home Mortgage Arrearage Claim Amount to
any Mortgagee identified in paragraph "D" or its assignee(s), while timely making all required post-petition mortgage payments,
upon discharge, the mortgage will be reinstated according to its original terms, extinguishing any right of the Mortgagee or its
assignee(s) to recover any amount alleged to have arisen prior to the filing of the petition.

E.(1) SECURED CREDITORS--PAID BY THE TRUSTEE

                 CREDITOR /                  SCHED. AMT.           VALUE             %       TERM (APPROXIMATE)         TREATMENT
                COLLATERAL
Celina ISD                                        $2,493.30          $2,493.30    12.00%         Month(s) 1-60                Pro-Rata
Business personal property
COLLIN COUNTY TAX                                 $1,702.80          $1,702.80    12.00%         Month(s) 1-60                Pro-Rata
Business property
COLLIN COUNTY TAX                                 $2,995.03          $2,995.03    12.00%         Month(s) 1-60                Pro-Rata
Business property

E.(2)(a) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE--NO CRAM DOWN:

                 CREDITOR /                  SCHED. AMT.           VALUE             %       TERM (APPROXIMATE)         TREATMENT
                COLLATERAL

E.(2)(b) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE--CRAM DOWN:

                 CREDITOR /                  SCHED. AMT.           VALUE             %       TERM (APPROXIMATE)         TREATMENT
                COLLATERAL

TO THE EXTENT THE VALUE AMOUNT IN E.(2)(b) IS LESS THAN THE SCHEDULED AMOUNT IN E.(2)(b), THE CREDITOR
SHALL HAVE THE OPTION OF REQUIRING THE DEBTOR TO SURRENDER THE COLLATERAL BY OBJECTING TO THE
PROPOSED TREATMENT.

IN THE EVENT THAT A CREDITOR OBJECTS TO THE TREATMENT PROPOSED IN PARAGRAPH E.(2)(b) THE DEBTOR RETAINS
THE RIGHT TO SURRENDER THE COLLATERAL TO THE CREDITOR IN SATISFACTION OF THE CREDITOR'S CLAIM. IF THE
DEBTOR ELECTS TO SURRENDER THE COLLATERAL, THEN THE AUTOMATIC STAY WILL BE TERMINATED AS TO SUCH
COLLATERAL UPON ENTRY OF THE ORDER CONFIRMING THE PLAN, UNLESS OTHERWISE ORDERED BY THE COURT.

ABSENT SUCH OBJECTION, THE CREDITOR(S) LISTED IN "E.(2)(b)" SHALL BE DEEMED TO HAVE "ACCEPTED" THE PLAN PER
SECTION 1325(a)(5)(A) OF THE BANKRUPTCY CODE AND WAIVED THEIR RIGHTS UNDER SECTION 1325(a)(5)(B) AND (C) OF
THE BANKRUPTCY CODE.

THE VALUATION OF COLLATERAL AND INTEREST RATE TO BE PAID ON THE ABOVE SCHEDULED CLAIMS IN E(1) AND
E(2)(a) AND (b) WILL BE FINALLY DETERMINED AT CONFIRMATION. THE CLAIM AMOUNT WILL BE DETERMINED
BASED ON A TIMELY FILED PROOF OF CLAIM AND THE TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS
("TRCC".)

EXCEPT FOR "VALUATION" AND "INTEREST RATE," CONFIRMATION HEREOF SHALL BE WITHOUT PREJUDICE TO THE
DEBTOR'S, THE TRUSTEE'S, OR ANY SECURED CREDITOR'S RIGHT TO A LATER DETERMINATION OF THE ALLOWED
AMOUNT OF ANY CREDITOR'S SECURED CLAIM. TO THE EXTENT SUCH CLAIM IS ALLOWED FOR AN AMOUNT
GREATER OR LESSER THAN THE "SCHEDULED AMOUNT" PROVIDED FOR ABOVE, AFTER THE TRCC IS FINAL,
DEBTOR WILL MODIFY THE PLAN TO FULLY PROVIDE FOR SUCH ALLOWED SECURED CLAIM.

F.   SECURED CREDITORS--COLLATERAL TO BE SURRENDERED:

                           CREDITOR /                                SCHED. AMT.         VALUE                   TREATMENT
                          COLLATERAL
Bank of America, N.A.                                                   $93,908.91       $125,000.00 Ex-wifes; surrender for value
Ex-wife's property



                                                               -2-
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 31-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 90 of 275
Debtor(s):   Jose Angel Martinez, Jr.


Bank of America, N.A.                                                       $10,399.97          $10,079.07 Ex-wife's; surrender for value
Ex-wife's property
Chase Equity Home Loan *                                                    $82,087.00       $110,000.00 Ex-wife's; surrender for value
Building awarded to ex in divorce
Hsbc Mortgage Corp Usa *                                                    $21,012.02          $31,091.09 Ex-wife's; surrender for value
408 Paula
Silver Leaf Resorts, Inc                                                    $10,156.36          $19,126.00 Surrender for value
Time share

The Automatic Stay will terminate as to Collateral listed in this paragraph F. upon filing hereof but nothing in this Plan shall be
deemed to abrogate any applicable non-bankruptcy law contract rights of the Debtor(s).
G. SECURED CREDITORS--PAID DIRECT BY DEBTOR

                            CREDITOR /                                   SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL
BAC Home Loans Servicing, LP *                                              $77,540.36       $101,362.39 3519 Heritage 2nd lien
3519 Heritage Trail homestead
BAC/Countrywide Home Lending *                                            $211,637.61        $313,000.00
Homestead -Heritage Trail
CELINA ISD *                                                                 $5,779.66               $0.00 (Escrowed in mort. payment)
Homestead

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                         SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
INTERNAL REVENUE SERVICE *                                                         $33,129.49      Month(s) 1-60                      Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR /                                        SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                              JUSTIFICATION

J.   UNSECURED CREDITORS

                        CREDITOR                              SCHED. AMT.                                COMMENT
AAA Financial Services                                                   $0.00
Ace Cash Advance                                                   $1,226.80
Ally Financial                                                     $2,001.50
Autonation Financial                                                   ($1.00)
Bank Of America                                                          $0.00
CALVALRY PORTFOLIO SERVICES                                          $537.41
CALVALRY PORTFOLIO SERVICES                                        $2,561.91
Candicia LLC                                                       $6,520.48
Cash America                                                         $516.66
Citibank Usa                                                             $0.00
Compass Bank *                                                     $1,452.10 Notice Only
Discover Bank                                                     $13,262.02
INTERNAL REVENUE SERVICE *                                        $15,410.22 Bifurcated portion of priority claim
Portfolio Recovery Associates                                      $1,427.54
Portfolio Recovery Associates                                      $8,721.21
Portfolio Recovery Associates                                      $5,042.42
Portfolio Recovery Associates                                        $658.15

                                                                   -3-
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 41-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 91 of 275
Debtor(s):   Jose Angel Martinez, Jr.


Portfolio Recovery Associates                      $15,023.34
Portfolio Recovery Associates                        $560.18
SANMAR                                               $546.01
Sm Servicing                                             $0.00
Target                                                   $0.00
Tcc Credit Union                                         $0.00
Viewpoint Bank                                           $0.00
Washington Mutual Home                                   $0.00
Washington Mutual Home                                   $0.00
TOTAL SCHEDULED UNSECURED:                         $75,466.95
UNSECURED CREDITORS ARE NOT GUARANTEED A DIVIDEND WHEN A PLAN IS CONFIRMED, SEE GENERAL ORDER
2006-01. ALLOWED GENERAL UNSECURED CLAIMS MAY RECEIVE A PRO-RATA SHARE OF THE UNSECURED
CREDITORS' POOL, BUT NOT LESS THAN THE SECTION 1325(a)(4) AMOUNT SHOWN IN SECTION I "A" ABOVE LESS
ALLOWED ADMINISTRATIVE AND PRIORITY CLAIMS, AFTER THE TRCC BECOMES FINAL. A PROOF OF CLAIM MUST BE
TIMELY FILED TO BE ALLOWED.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY           ASSUME/REJECT      CURE AMOUNT    TERM (APPROXIMATE)   TREATMENT
Pitney Bowes Inc.                       Rejected                   $0.00

L.   CLAIMS TO BE PAID:

'TERM (APPROXIMATE)' SHOWN HEREIN GIVES THE ESTIMATED NUMBER OF MONTHS FROM THE PETITION DATE REQUIRED
TO FULLY PAY THE ALLOWED CLAIM. IF ADEQUATE PROTECTION PAYMENTS HAVE BEEN AUTHORIZED AND MADE, THEY
WILL BE APPLIED TO PRINCIPAL AS TO UNDER-SECURED CLAIMS AND ALLOCATED BETWEEN INTEREST AND PRINCIPAL
AS TO OVER-SECURED CLAIMS. PAYMENT PURSUANT TO THIS PLAN WILL ONLY BE MADE TO SECURED,
ADMINISTRATIVE, PRIORITY AND UNSECURED CLAIMS THAT HAVE BEEN ALLOWED OR THAT THE DEBTOR HAS
AUTHORIZED IN AN ADEQUATE PROTECTION AUTHORIZATION. GENERAL UNSECURED CLAIMS WILL NOT RECEIVE ANY
PAYMENT UNTIL AFTER THE TRCC BECOMES FINAL.

THE "SCHED. AMT." SHOWN IN THIS PLAN SHALL NOT DETERMINE THE "ALLOWED AMOUNT" OF ANY CLAIM.


M. ADDITIONAL PLAN PROVISIONS:
SEE SECTION IV ON LAST PAGE FOR ADDITIONAL PLAN PROVISIONS, IF ANY.




                                                   -4-
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 51-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 92 of 275
Debtor(s):   Jose Angel Martinez, Jr.



                                                       SECTION II
                                   DEBTOR'S(S') CHAPTER 13 PLAN--GENERAL PROVISIONS
                                                  FORM REVISED 5-25-06

A.   SUBMISSION OF DISPOSABLE INCOME

Debtor(s) hereby submits such portion of future earnings or other future income as herein provided to the supervision and
control of the Trustee as necessary for the execution of the Plan as herein provided.

Debtor proposes to PAY TO THE TRUSTEE the Base Amount indicated in Section I, Part "A" hereof. If applicable, cause exists
for payment over a period of more than three (3) years.

If the Plan does not pay 100% to all creditors, the Base Amount shall not be less than the sum of the allowed administrative
expenses plus the allowed priority and secured claims (with interest if applicable) plus the greater of the unsecured creditors'
pool, or the 11 USC 1325(a)(4) amount (Best Interest Test).
Payment of any claim against the Debtor may be made from the property of the estate or property of the Debtor(s), as herein
provided.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY FEES AND NOTICING FEES
The Administrative Expenses of the Trustee shall be paid in full pursuant to 11 U.S.C. Sec 105(a), 503(b), 1326(b)(2), and 28
U.S.C. Sec 586(e)(1)(B). The Trustee's Fees & Expenses, not to exceed ten percent (10%) allowed pursuant to 28 U.S.C. Sec
586(e)(1)(B), shall be deducted from each payment. Additionally, the Trustee is authorized to charge and collect Noticing Fees
as indicated in Section I, Part "B" hereof, pursuant to local rule. No Trustee fee will be collected on Noticing Fees.

Debtor will pay in full all Domestic Support Obligations that are due before discharge, including section 507(a)(1) Priority claims
due before the petition was filed, but only to the extent provided for in this Plan.

C. ATTORNEY FEES

Debtor's(s') Attorney Fees totaling the amount indicated in Section I Part "C", shall be paid by the Trustee in the amount shown
as "through Trustee", pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection Disbursements.

D. PRINCIPAL RESIDENCE ARREARAGES (HOME MORTGAGE)
Arrearage on claims secured only by a security interest in the Debtor's(s') principal residence shall be paid by the Trustee in the
allowed pre-petition arrearage amount, and at the Annual Percentage of interest indicated in Section I, Part "D" herein. To the
extent interest is provided, interest will be calculated from the date of the Petition. The principal balance owing upon
confirmation of the Plan on the allowed pre-petition arrearage amount shall be reduced by the total of adequate protection paid
less any interest (if applicable) made to the respective creditor by the Trustee. Unless otherwise provided, post-petition
payments may be paid "Direct" by Debtor(s), beginning with the first payment due after the 'ARR. THROUGH' date in Section I,
Part "D". Such creditors shall retain their liens. To the extent an arrearage claim is allowed in an amount in excess of the
Sched. Arr. Amt., the Debtor will promptly Modify the Plan to provide for full payment of the allowed amount, or for surrender of the
collateral, at Debtor's election. If Debtor elects to surrender the collateral, the creditor may retain all pre-surrender payments
received pursuant hereto.

If pursuant to this Plan, the Debtor pays through the Trustee the Allowed pre-petition Home Mortgage Arrearage Claim Amount to
any Mortgagee identified in paragraph "D" or its assignee(s), while timely making all required post-petition mortgage payments,
upon discharge, the mortgage will thereupon be reinstated according to its original terms, extinguishing any right of the
Mortgagee or its assignee(s) to recover any amount alleged to have arisen prior to the filing of the petition.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE

The claims listed in Section I, Part "E(1)" shall be paid by the Trustee as "SECURED" to the extent of the lesser of the Claim
Amount (per timely filed Proof of Claim not objected to by a party in interest), or the VALUE as shown of the collateral, which will
be retained by the Debtor(s). Any amount claimed in excess of the value shall automatically be "split" and treated as unsecured
as indicated in Section I, Part "H" or "J", per 11 U.S.C. Sec. 506(a). Such creditors shall retain their liens on the collateral
described in Section I, Part "E(1)" until the earlier of the payment of the underlying debt determined under non-bankruptcy law or
discharge under Section 1328, and shall receive interest at the Annual Percentage Rate indicated from the date of confirmation
hereof, or if the value shown is greater than the Claim Amount, from the date of the Petition, up to the amount by which the claim
is over-secured. The principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by
the total of adequate protection paid less any interest (if applicable) paid to the respective creditor by the Trustee.




                                                                  -5-
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 61-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 93 of 275
Debtor(s):   Jose Angel Martinez, Jr.


E.(2)(a) SECURED SECTION 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN
Claims in Section I, Part "E(2)(a)" are either debts incurred within 910 days of the Petition date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the debtor or debts incurred within one year of the petition
date secured by any other thing of value.

The claims listed in Section I, Part "E(2)(a)" shall be paid by the Trustee as "SECURED" to the extent of the "ALLOWED
AMOUNT" (per timely filed Proof of Claim not objected to by a party in interest.) Such creditors shall retain their liens on the
collateral described in Section I, Part "E(2)(a)" until the earlier of the payment of the underlying debt determined under non-
bankruptcy law or discharge under Section 1328, and shall receive interest at the Annual Percentage Rate indicated from the
date of the Petition. The principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced
by the total of adequate protection paid less any interest (if applicable) paid to the respective creditor by the Trustee.

E.(2)(b) SECURED SECTION 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--CRAM DOWN
The claims listed in Section I, Part "E(2)(b)" shall be paid by the Trustee as "SECURED" to the extent of the LESSER OF the
Claim Amount (per timely filed Proof of Claim not objected to by a party in interest), or the VALUE as shown of the collateral,
which will be retained by the Debtor(s). Any amount claimed in excess of the value shall automatically be "split" and treated as
unsecured as indicated in Section I, Part "H" or "J", per 11 U.S.C. Sec. 506(a). Such creditors shall retain their liens on the
collateral described in Section I, Part "E(2)(b)" until the earlier of the payment of the underlying debt determined under non-
bankruptcy law or discharge under Section 1328, and shall receive interest at the Annual Percentage Rate indicated from the
date of confirmation hereof, or if the value shown is greater than the Claim Amount, from the date of the Petition, up to the
amount by which the claim is over-secured.

IF THE "VALUE" SHOWN IN "E(2)(b)" ABOVE IS LESS THAN THE "SCHED. AMT." SHOWN, THE "ALLOWED AMOUNT" OF THE
SECURED PORTION OF THE CLAIM SHALL NOT EXCEED THE "VALUE" DETERMINED AT CONFIRMATION.

IN THE EVENT THAT A CREDITOR OBJECTS TO THE TREATMENT PROPOSED IN THIS PARAGRAPH, THE DEBTOR RETAINS THE
RIGHT TO SURRENDER THE COLLATERAL TO THE CREDITOR IN SATISFACTION OF THE CREDITOR'S CLAIM. IF THE DEBTOR
ELECTS TO SURRENDER THE COLLATERAL, THEN THE AUTOMATIC STAY WILL BE TERMINATED AS TO SUCH COLLATERAL
UPON ENTRY OF THE ORDER CONFIRMING THE PLAN, UNLESS OTHERWISE ORDERED BY THE COURT.

ABSENT SUCH OBJECTION, THE CREDITOR LISTED IN "E.(2)(b)" SHALL BE DEEMED TO HAVE "ACCEPTED" THE PLAN PER
SECTION 1325(a)(5)(A) OF THE BANKRUPTCY CODE AND WAIVED ITS RIGHTS UNDER SECTION 1325(a)(5)(B) AND (C) OF THE
BANKRUPTCY CODE.

To the extent a secured claim NOT provided for in Section I Part "D", "E(1)" or "E(2)" is allowed by the Court, Debtor(s) will pay the
claim 'DIRECT' per the contract.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL
The claims listed in Section I, Part "F" shall be satisfied as 'SECURED' to the extent of the VALUE of the collateral, as shown, by
SURRENDER of the collateral by the Debtor(s) on or before Confirmation. Any amount claimed in excess of the value of the
collateral as shown, to the extent it is allowed, shall be automatically "split" and treated as indicated in Section I, Part "H" or "J"
per 11 U.S.C. Sec 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S)

All secured claims listed in Section I, Part "G" shall be paid 'DIRECT' by the Debtor(s) in accordance with the terms of their
agreement, unless otherwise provided in Section IV.

Each secured claim shall constitute a separate class.




                                                                   -6-
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 71-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 94 of 275
Debtor(s):   Jose Angel Martinez, Jr.


H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS
All allowed claims (i.e., those for which a Proof of Claim is timely filed and not objected to by a party in interest) entitled to priority
under Section 507(a) of the Bankruptcy Code, other than Section 507(a)(1) Domestic Support Obligations, will be paid in full
(except as provided in Section 1322(a)(4)) in deferred installments, unless the holder of such claim agrees to a different
treatment of such claim. Failure to object to confirmation of this Plan shall not be deemed "acceptance" of the "SCHED AMT."
shown in Section I Part "H" hereof. The claims listed in Section I, Part "H" shall be paid their allowed amount by the Trustee in
full as Priority without interest at the monthly amount indicated or pro rata.

Priority claims for taxes are unsecured and shall not accrue interest or penalty subsequent to the filing, and such interest or
penalty as might otherwise accrue thereafter shall be discharged upon completion of the Plan.

I.   CLASSIFIED UNSECURED CLAIMS
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED
All other claims not otherwise provided for herein shall be designated general unsecured claims. Payments, if any, to general
unsecured claims will be on a pro rata basis. All allowed general unsecured claims shall be paid in an amount under the Plan
which is not less than the amount that would be paid on such claims if the estate of the Debtor(s) were liquidated under
Chapter 7 of the Bankruptcy Code on the date of filing of the Petition herein.

Any delinquencies under the Plan on allowed secured claims, allowed priority claims and allowed classified unsecured claims
must be brought current before any payments are made on general unsecured claims.

General unsecured claims may be paid concurrently with secured, priority and classified unsecured claims so long as each
secured, priority, and classified unsecured creditor is receiving not less than its monthly installment as provided herein. If the
indicated monthly amount is insufficient to fully pay the monthly payment provided for such allowed secured, priority or classified
unsecured claim(s) respectively, the Trustee shall pay in the following order: each classification of such allowed secured
claim(s), priority claim(s) and classified unsecured claim(s) pro rata until all such payments within each subclass are current,
prior to any other payments to allowed general unsecured claims.

General unsecured claims totaling the amount indicated in Section I Part "J", shall be paid by the Trustee, a PRO RATA share of
the unsecured creditors' pool estimated in Section I, Part "A" but not less than the amount indicated pursuant to
Section 1325(a)(4) less allowed administrative and priority claims, or the estimated % (if any) shown above.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

As provided in Section 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assumes or rejects the executory contracts or unexpired
leases with the parties so indicated in Section I, Part "K".

Assumed lease and executory contract arrearage amounts shall be paid by the Trustee as indicated in Section I Part "K".

L.   CLAIMS TO BE PAID
See Section I, Part "L" of the Plan.
M. ADDITIONAL PLAN PROVISIONS

The provisions set forth in Section IV are additional Plan provisions not otherwise referred to herein.
N. POST-PETITION CLAIMS

Claims filed under Section 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor will modify
this Plan.

O. LATE FILED CLAIMS AND CLAIMS NOT FILED

Late filed unsecured claims on pre-petition debt shall be paid pro rata, only after all other timely filed unsecured claims are paid
in full. Such payment shall be before any payment on pre-petition non-pecuniary penalties. Late filed claims on priority pre-
petition claims shall be paid in full before any payment on late filed general unsecured pre-petition claims. Late filed secured
claims shall be paid in full before any payment on late filed priority claims.

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.


                                                                      -7-
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 81-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 95 of 275
Debtor(s):     Jose Angel Martinez, Jr.


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR PUNITIVE
     DAMAGES

Any unsecured claim for non-pecuniary penalty, fines, forfeitures, multiple, exemplary or punitive damages, expressly including
IRS penalty to date of petition on unsecured and/or priority claims, shall be paid only a pro rata share of any funds remaining
after all other unsecured claims including late filed claims, shall have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS

Upon confirmation, business debtors are no longer required to file operating reports with the Trustee, unless the Trustee
requests otherwise. However, a final operating report through the date of confirmation is required if operating reports were
previously required. Confirmation hereof shall terminate the Trustee's duties to investigate or monitor the debtor's business
affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRECONFIRMATION OPERATIONS

The Trustee shall not be liable for any claim arising from the post-confirmation operation of Debtor's business. Any claims
against the Trustee arising from the pre-confirmation operation of the Debtor's business must be filed with the Bankruptcy Court
within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation hereof, or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY AND TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION
     OR DISMISSAL

Debtor shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior to
discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors. Upon conversion or
dismissal of the case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan.

U. ORDER OF PAYMENT

All claims shown in Section I, will be paid in the following order from each disbursement, to the extent allowed:

     1st --    Administrative Fees and DSO claims in "B"
     2nd --    Assumed lease and executory contract arrearage claims in "K"
     3rd --    Specified monthly dollar amounts to secured claims in "D", "E(1)", and "E(2)"
     4th --    Pro-rata among attorney fees in "C"
     5th --    Pro-rata among secured claims in "D", "E(1)" and "E(2)"
     6th --    Specified monthly dollar amounts to priority claims in "H"
     7th --    Pro-rata among priority claims in "H"
     8th --    Specified monthly dollar amounts to special class claims in "I"
     9th --    Pro-rata among special class claims in "I"
     10th --   Pro-rata among claims in "J" other than late filed and penalty claims
     11th --   Pro-rata among late filed priority claims in "H"
     12th --   Pro-rata among late filed general unsecured claims in "J"
     13th --   Pro-rata among penalty claims in "J".




                                                                   -8-
     Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51Filed
                                 Filed06/03/19
                                       11/16/11 Entered
                                                 Entered06/03/19
                                                         11/16/1116:40:09
                                                                  10:20:13 Exhibit
                                                                            Page 91-25
                                                                                   of 25
Case No: 11-33750-13
                                          Pg 96 of 275
Debtor(s):   Jose Angel Martinez, Jr.


V.   TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE
Pursuant to General Order 2006-01, Paragraph 8, as soon as practicable after the governmental claims bar date, the Trustee
shall prepare and serve on Debtor's counsel, all creditors who were scheduled, all creditors who filed claims and any party that
has filed a Notice of Appearance, a Trustee's Recommendation Concerning Claims ("TRCC") and Notice of Hearing and Pre-
Hearing Conference thereon. The TRCC may be deemed in part to be an Objection to Claims. Objections to the TRCC shall be
filed within thirty (30) days from the date of service of the TRCC. Unless an objection is timely filed as to the treatment of any
claim, the claim will be allowed or approved only as described in the TRCC, and such treatment will be binding on all parties
without further order of the court. All unresolved objections to the TRCC shall be deemed waived if not timely filed or if the
proponent of any such objection fails to attend the Trustee's Pre-Hearing Conference or give the Trustee prior written notice that
a hearing is necessary. To the extent secured and/or priority claims being paid through the Plan by the Trustee are allowed for
amounts in excess of the amounts provided for in this Plan, the Debtor(s) will promptly modify the Plan to provide for full payment
of the allowed amount. After the TRCC becomes final, should the Plan then become infeasible and/or "insufficient", the Trustee
shall be permitted to move the Court to dismiss the case for such reason.


                                                          SECTION III
                                                     MOTION FOR VALUATION
Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. Sec 506(a) and § 1325(a)(5) and for purposes of determination of
the amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby moves the Court to
value the collateral described in Section I, Part "E" and Part "F", as the LESSER of the value set forth therein, or any value
claimed on the proof of claim. Any objection to valuation shall be filed at least five (5) business days prior to the date of the
Trustee's pre-hearing conference regarding Confirmation, or be deemed waived.




                                                                 -9-
    Case
      19-10412-jlg
          11-33750-bjh13
                     Doc 634-1
                          Doc 51 Filed
                                 Filed 06/03/19
                                       11/16/11 Entered
                                                  Entered 06/03/19
                                                          11/16/11 16:40:09
                                                                   10:20:13 Exhibit
                                                                            Page 10 1-25
                                                                                      of 25
Case No: 11-33750-13
                                           Pg 97 of 275
Debtor(s):   Jose Angel Martinez, Jr.


                                                 SECTION IV
                                         ADDITIONAL PLAN PROVISIONS

Additional (non-standard) Plan provisions, if any, CAPITALIZED, BOLD AND UNDERSCORED ARE AS FOLLOWS:
None.
Respectfully submitted,                                Case No.: 11-33750-13

/s/ Len L. Nary
Len L. Nary, Debtor's(s') Attorney

00786131
State Bar Number
/s/ Jose Angel Martinez, Jr.
Jose Angel Martinez, Jr., Debtor




                                                      - 10 -
        Case
         19-10412-jlg
             11-33750-bjh13
                       Doc 634-1
                            Doc 51 Filed
                                   Filed 06/03/19
                                         11/16/11 Entered
                                                    Entered 06/03/19
                                                            11/16/11 16:40:09
                                                                     10:20:13 Exhibit
                                                                              Page 11 1-25
                                                                                        of 25
                                             Pg 98 of 275
Law Office of Len L. Nary
3010 LBJ Freeway
Suite 1200
Dallas, Texas 75234
len@narylawfirm.com
Bar Number: 00786131
Phone: (972) 888-6010
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                                  DALLAS DIVISION
                                                                            Revised 11-1-05

IN RE:                                                                               §
Jose Angel Martinez, Jr.                                                             §       CASE NO: 11-33750-13
                                                                                     §
                                                                                     §
Debtor(s)
                                                                                     §
                                                                      AMENDED 11/16/2011
AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                                            11/15/2011
                                                                                                                        DATED:________________.
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed in
accordance with General Order 2005-05, as indicated below:

 Periodic Payment Amount                                                                     Variable Plan Payments. See Monthly Schedule below.*

 Disbursements                                                                                                        First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                                                 $5.00                         See below*
 Trustee Fee                                                                                                           $59.50                          See below*
 Filing Fee                                                                                                              $0.00                         See below*
 Noticing Fee                                                                                                         $130.20                          See below*

 Subtotal Expenses/Fees                                                                                               $194.70                         See below*
 Available for Adequate Protection, Attorney Fees and Undisputed
 Priority Claims:                                                                                                     $405.30                         See below*


SECURED CREDITORS:
                                                                                                                                   Adequate             Adequate
                                                                                             Scheduled             Value of        Protection           Protection
 Name                                          Collateral                                      Amount             Collateral      Percentage       Payment Amount

                                                            Total Adequate Protection Payments for Secured Creditors:                                       $0.00

PRIORITY CREDITORS:
                                                                                                                                   Adequate             Adequate
                                                                                             Scheduled             Value of        Protection           Protection
 Name                                          Collateral                                      Amount             Collateral      Percentage       Payment Amount

                                                              Total Adequate Protection Payments for Priority Creditors:                                    $0.00

SPECIAL CLASS CREDITORS:
                                                                                                                                   Adequate             Adequate
                                                                                             Scheduled             Value of        Protection           Protection
 Name                                          Collateral                                      Amount             Collateral      Percentage       Payment Amount

                                                      Total Adequate Protection Payments for Special Class Creditors:                                       $0.00

                                                                                         Total Adequate Protection Payments:                                $0.00

                                                            Funds Available For Debtor's Attorney First Disbursement:                                    $405.30
                                                         Funds Available For Debtor's Attorney Future Disbursements:                                  See below*

                                                             Available For Secured Creditors as Authorized by the Plan:                               $1,462.50**

** Amount is based on the plan payment scheduled on the month following the month when the attorney fees are paid in full.
Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case
           19-10412-jlg
               11-33750-bjh13
                         Doc 634-1
                              Doc 51 Filed
                                     Filed 06/03/19
                                           11/16/11 Entered
                                                      Entered 06/03/19
                                                              11/16/11 16:40:09
                                                                       10:20:13 Exhibit
                                                                                Page 12 1-25
                                                                                          of 25
                                               Pg 99 of 275
  (H) Jose Angel Martinez, Jr.               AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                           Page 2
 (W)
(C#) 11-33750-13


*Monthly Schedule

                                    Account            Related                                              Subtotal                                    Available
                     Plan           Balance           Expense              Filing        Noticing         Expenses/                        Available           for
  Month           Payment           Reserve         to Trustee             Fees            Fees               Fees             Available    for APD      Attorney
      1          $600.00               $5.00          $59.50              $0.00         $130.20             $194.70            $405.30       $0.00      $405.30
      2         $1,625.00                            $162.50                                                $162.50           $1,462.50      $0.00     $1,462.50
      3         $1,625.00                            $162.50                                                $162.50           $1,462.50      $0.00     $1,462.50




 DATED:________________________
         11/16/2011

  /s/ Len L. Nary
 Attorney for Debtor(s)                                                                     Trustee, Attorney for Trustee or Trustee's Representative

  /s/ Jose Angel Martinez, Jr.
 Debtor




 ** Amount is based on the plan payment scheduled on the month following the month when the attorney fees are paid in full.
 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case
        19-10412-jlg
            11-33750-bjh13
                      Doc 634-1
                           Doc 51 Filed
                                  Filed 06/03/19
                                        11/16/11 Entered
                                                  Entered 06/03/19
                                                          11/16/11 16:40:09
                                                                   10:20:13 Exhibit
                                                                            Page 13 1-25
                                                                                      of 25
                                           Pg 100 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Jose Angel Martinez, Jr.                                              CASE NO.     11-33750-13
                                      Debtor


                                                                              CHAPTER       13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on November 16, 2011, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).



                                /s/ Len L. Nary
                                Len L. Nary
                                Bar ID:00786131
                                Law Office of Len L. Nary
                                3010 LBJ Freeway
                                Suite 1200
                                Dallas, Texas 75234
                                len@narylawfirm.com
                                (972) 888-6010


AAA Financial Services                             ALLIED INTERSTATE                      Attorney General Child Support *
P.O. Box 851001                                    PO BOX 361626                          Attn: Bankruptcy
Dallas, Texas 75285-1001                           COLUMBUS, OH 43236-9921                2001 Beach Street, Suite 700
                                                                                          Fort Worth, Texas 76103-2315



Ace America Cash Express                           Ally Financial                         ATTORNEY GENERAL-CHILD
c/o Creditors Bankruptcy Services                  P.O. Box 130424                        SUPPORT
P.O. Box 740933                                    Roseville, MN 55113                    ATTN: BANKRUPTCY SECTION
Dallas, Texas 75374                                                                       10260 N CENTRAL EXPWY, STE 210
                                                                                          DALLAS, TX 75231-3426


Ace Cash Advance                                   ATTORNEY GENERAL                       Autonation Financial
8700 Main, #110                                    COLLECTIONS DIVISION                   xxxxxxxxxxxx8696
Frisco, Texas 75034                                BANKRUPTCY DIVISION                    3120 Ryder Trail S
                                                   PO BOX 12548                           Earth City, MO 63045
                                                   AUSTIN TX 78711-2548


Alamo Tax Loans                                    ATTORNEY GENERAL                       BAC Home Loans Servicing
6840 San Pedro Ave., #201                          MAIN JUSTICE BLDG RM 5111              fka Countrywide Home
San Antonio, Texas 78216                           10TH & CONSTITUTION AVE NW             7105 Corporate Drive
                                                   WASHINGTON DC 20530                    Plano, Texas 75024
      Case
       19-10412-jlg
           11-33750-bjh13
                     Doc 634-1
                          Doc 51 Filed
                                 Filed 06/03/19
                                       11/16/11 Entered
                                                 Entered 06/03/19
                                                         11/16/11 16:40:09
                                                                  10:20:13 Exhibit
                                                                           Page 14 1-25
                                                                                     of 25
                                          Pg 101 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Jose Angel Martinez, Jr.                                                 CASE NO.     11-33750-13
                                      Debtor


                                                                                  CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #1)

BAC Home Loans Servicing, LP *                     Bank Of America                           BARRETT DAFFIN, ET AL
1757 Tapo Canyon Road                              3210                                      15000 SURVEYOR BLVD
Mail Stop CA6-913-LB-11                            De5-019-03-07                             STE 100, DEPT 4000
Simi Valley, CA 93063                              Newark, DE 19714                          ADDISON TX 75001



BAC Home Loans Servicing, LP *                     Bank of America                           BENEFICIAL
1757 Tapo Canyon Road                              BAC Home Loans Servicing, LP              HRS
Mail Stop CA6-913-LB-11                            P.O. Box 650070                           PO BOX 4153
Simi Valley, CA 93063                              Dallas, Texas 75265                       CAROL STREAM , IL 60197-4153



BAC/Countrywide Home Lending *                     Bank of America                           CALVALRY PORTFOLIO SERVICES
xxx9591                                            P.O. Box 851001                           500 Summit Lake Drive, Suite 400
400 Countrywide Way                                Dallas, Texas 75285-1001                  Valhalla, NY 10595
Mail Stop SV-46
Simi Valley, CA 93065


BAC/Countrywide Home Lending *                     Bank of America                           CALVALRY PORTFOLIO SERVICES
xxx9591                                            P.O. Box 15710                            500 Summit Lake Drive, Suite 400
400 Countrywide Way                                Wilmington, DE 19886-5710                 Valhalla, NY 10595
Mail Stop SV-46
Simi Valley, CA 93065


Bank Of America                                    Bank of America                           Candicia LLC
0975                                               Home Loans Servicing                      c/o Weinstein & Riley
Attn: Bankruptcy NC4-105-02-99                     P.O. Box 650070                           2001 Western Ave., Suite 400
PO Box 26012                                       Dallas, Texas 75265                       Seattle, WA 98121
Greensboro, NC 27410


Bank Of America                                    Bank of America, N.A.                     Capital 1 Bank
8137                                               8664                                      xxxxxxxx3983
4060 Ogletown/stanton Rd                           8333 Ridgepoint Dr                        Attn: C/O TSYS Debt Management
Newark, DE 19713                                   Irving, TX 75063                          PO Box 5155
                                                                                             Norcross, GA 30091


Bank Of America                                    Bank of America, N.A.                     Capital One
7954                                               8664                                      P.O. Box 60599
De5-019-03-07                                      8333 Ridgepoint Dr                        City of Industry, CA 91716-0599
Newark, DE 19714                                   Irving, TX 75063
      Case
       19-10412-jlg
           11-33750-bjh13
                     Doc 634-1
                          Doc 51 Filed
                                 Filed 06/03/19
                                       11/16/11 Entered
                                                 Entered 06/03/19
                                                         11/16/11 16:40:09
                                                                  10:20:13 Exhibit
                                                                           Page 15 1-25
                                                                                     of 25
                                          Pg 102 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Jose Angel Martinez, Jr.                                                  CASE NO.     11-33750-13
                                      Debtor


                                                                                   CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #2)

Capital One Bank                                   Chase Equity Home Loan *                   Color Graphix
By American Infosource as Agent                    P.O. Box 24714                             979 C.R. 404
P.O. Box 71083                                     Columbus, OH 43224                         Gainesville, TX 76240
Charlotte, NC 28272-1083



Cash America                                       Chevron Credit Bank NA                     Compass Bank *
2700 Texoma Parkway                                PO Box 9560                                P.O. Box 29075
Sherman, Texas 75090                               Concord CA 94524-1901                      Phoenix, AZ 85038-9075




Celina ISD                                         Chryslr Fin                                COMPTROLLER OF PUBLIC ACCTS
McCreary, Veselka, Bragg & Allen                   xxxxxx9986                                 REVENUE ACCOUNTING DIVISION
700 Jeffrey Way, Suite 100                         27777 Franklin Rd                          BANKRUPTCY SECTION
P. O. Box 1269                                     Southfield, MI 48034                       AUSTIN TX 78711-3528
Round Rock, Texas 78680


CELINA ISD *                                       Chryslr Fin                                Countrywide Home Lending *
C/O Perdue, Brandon, Fielder                       xxxxxx0285                                 xxxx8664
P.O. Box 13430                                     27777 Franklin Rd                          Attention: Bankruptcy SV-314B
Arlington, Texas 76094-0430                        Southfield, MI 48034                       PO Box 5170
                                                                                              Simi Valley, CA 93062


Cenlar Fsb                                         Citibank Usa                               CR Evergreen LLC
xxxxxx8776                                         xxxxxxxxxxxx3997                           MS 550
425 Phillips Blvd                                  Attn.: Centralized Bankruptcy              P.O. Box 91121
Ewing, NJ 08618                                    PO Box 20507                               Seattle, WA 98111-9221
                                                   Kansas City, MO 64195


Chase                                              COLLIN COUNTY TAX                          CST Company
xxxxxxxx9093                                       C/O GAY, MCCALL, ISAACKS . . .             P.O. Box 224768
Po Box 15298                                       777 E 15TH STREET                          Dallas, Texas 75222-4768
Wilmington, DE 19850                               PLANO, TX 75074



Chase                                              COLLIN COUNTY TAX                          DALLAS COUNTY TAX ASSESSOR-
P.O. Box 94014                                     C/O GAY, MCCALL, ISAACKS . . .             COLLECTOR
Palatine, IL 60094-4014                            777 E 15TH STREET                          RECORDS BLDG. 1ST FLOOR
                                                   PLANO, TX 75074                            500 ELM STREET
                                                                                              DALLAS, TX 75202-3304
      Case
       19-10412-jlg
           11-33750-bjh13
                     Doc 634-1
                          Doc 51 Filed
                                 Filed 06/03/19
                                       11/16/11 Entered
                                                 Entered 06/03/19
                                                         11/16/11 16:40:09
                                                                  10:20:13 Exhibit
                                                                           Page 16 1-25
                                                                                     of 25
                                          Pg 103 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Jose Angel Martinez, Jr.                                                CASE NO.     11-33750-13
                                      Debtor


                                                                                 CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #3)

Dell Commercial Credit                             Exxon Mobil                              GMAC
P.O. Box 689020                                    Processing Center                        P.O. Box 130424
Des Moines, IA 50368-9020                          P.O. Box 688938                          Roseville, MN 55113
                                                   Des Moines, IA 50368-8938



Department Stores Nat'l Bank                       FINA                                     Great American Leasing Co.
NCO Financial Systems                              P.O. BOX 659585                          P.O. Box 660831
P.O. Box 137                                       SAN ANTONIO, TX 78265-9585               Dallas, Texas 75266-0831
Columbus, GA 31902-0137



Discover Bank                                      FORD MOTOR CREDIT BANKRUPTCY             Griffith, Jay & Michael, LLP
DFS Services LLC                                   PO BOX 537901                            2200 Forest Park Blvd.
P.O. Box 3025                                      LIVONIA, MI 48153-7901                   Ft. Worth, Texas 76110-1732
New Albany, OH 43054-3025



Discover Fin Svcs Llc                              GMAC*                                    GroGreen, Inc.
xxxxxxxx3800                                       xxxxxxxx1342                             P.O. Box 861360
Po Box15316                                        P O Box 380901                           Plano, Texas 75086-1360
Wilmington, DE 19850                               Bloomington, MN 55438



ECMC                                               GE Moneybank                             HOME DEPOT
P.O. Box 75906                                     P.O. Box 960061                          PO BOX 6029
Saint Paul, MN 55175                               Orlando, FL 32896-0061                   THE LAKES, NV 88901-6029




ER Solutions                                       Gemb/lincoln Mercury Q                   Home Depot Business M.C.
500 SW 7th Street Bldg. A 100                      xxxxxxxx0300                             P.O. Box 6925
Renton, WA 98055                                   Po Box 981439                            The Lakes, NV 88901-6925
                                                   El Paso, TX 79998



EXPERIAN                                           Gisela Cruz                              Hsbc Bank
PROFILE MAINTENANCE                                2631 Clearview                           xxxxxxxxxxxx9859
PO BOX 9558                                        Dallas, Texas 75233                      ATTN: BANKRUPTCY
ALLEN, TX 75013                                                                             PO BOX 5253
                                                                                            Carol Stream, IL 60197
      Case
       19-10412-jlg
           11-33750-bjh13
                     Doc 634-1
                          Doc 51 Filed
                                 Filed 06/03/19
                                       11/16/11 Entered
                                                 Entered 06/03/19
                                                         11/16/11 16:40:09
                                                                  10:20:13 Exhibit
                                                                           Page 17 1-25
                                                                                     of 25
                                          Pg 104 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Jose Angel Martinez, Jr.                                                 CASE NO.     11-33750-13
                                      Debtor


                                                                                  CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #4)

Hsbc Bank                                          J.S. Paluch Co.                           Michelle Martinez
xxxxxxxxxxxx7010                                   P.O Box 2703                              104 E. Broadway
ATTN: BANKRUPTCY                                   Schiller Park, IL 60176                   Prosper, Texas 75098
PO BOX 5253
Carol Stream, IL 60197


HSBC Bank Nevada                                   Jose Angel Martinez, Jr.                  Michelle Martinez
By PRA Receivables Mgt.                            3519 Heritage Trail                       P.O. Box 413
P.O. Box 12907                                     Celina, Texas 75009                       Prosper, Texas 75078
Norfolk, VA 23541



Hsbc Mortgage Corp Usa *                           LINEBARGER GOGGAN, ET. AL                 Midwest R&S Corp
xxxxxx5651                                         2323 BRYAN ST, STE 1600                   xxxx6214
2929 Walden Ave                                    DALLAS, TX 75201                          5th Street at 5th Ave.
Depew, NY 14043                                                                              Brookings, SD 57006



HSBC Mortgage Corp.                                Lowes                                     MR THOMAS POWERS
Bankruptcy Dept.                                   P.O. Box 530970                           CHAPTER 13 TRUSTEE
P.O. Box 2118                                      Atlanta, GA 30353-0970                    125 E JOHN CARPENTER FWY
Eagan, MN 55121-4201                                                                         11TH FL STE 1100
                                                                                             IRVING TX 75062


Hsbc/rs                                            Macys/fdsb                                Nathan C. Cace, P.C.
xxxxxxxxxx5810                                     xxxxxxxxx0820                             10300 Heritage Boulevard
HSBC Retail Services Attn: Bankruptcy              Macy's Bankruptcy                         Suite 140
PO Box 15522                                       PO Box 8053                               San Antonio, Texas 78216
Wilmington, DE 19850                               Mason, OH 45040


INTERNAL REVENUE SERVICE                           Macys/fdsb                                National Capital Mgt.
P.O. BOX 21126                                     xxxxxxxxx7120                             8245 Tournament Drive
STOP N781                                          Macy's Bankruptcy                         Suite 230
PHILADELPHIA, PA                                   PO Box 8053                               Memphis, TN 38125
19114-0326                                         Mason, OH 45040


INTERNAL REVENUE SERVICE *                         Mel Martinez                              North Star Capital Acq.
P.O. BOX 21126                                     3519 Heritage Trail                       c/o Jefferson Capital Systems
Stop N781                                          Celina, Texas 75009                       P.O. Box 7999
PHILADELPHIA, PA                                                                             Saint Clound, MN 56302-9617
19114-0326
      Case
       19-10412-jlg
           11-33750-bjh13
                     Doc 634-1
                          Doc 51 Filed
                                 Filed 06/03/19
                                       11/16/11 Entered
                                                 Entered 06/03/19
                                                         11/16/11 16:40:09
                                                                  10:20:13 Exhibit
                                                                           Page 18 1-25
                                                                                     of 25
                                          Pg 105 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Jose Angel Martinez, Jr.                                                   CASE NO.     11-33750-13
                                      Debtor


                                                                                    CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #5)

ORCHARD BANK                                       Portfolio Recovery Associates               Receivables Mgt. Corporation
PO BOX 60102                                       POB 41067                                   P.O. Box 2471
CITY OF INDSTRY, CA 91716-0102                     Norfolk, VA 23541                           Woburn, MA 01888




Parker & Montgomery                                Portfolio Recovery Associates               ReconTrust
P.O. Box 1147                                      POB 41067                                   1800 Tapo Canyon Road
McKinney, Texas 75070                              Norfolk, VA 23541                           Mail Stop CA6-914-01-02
                                                                                               Simi Valley, CA 93063



Paul Ryan Richardson Insurance                     Portfolio Recovery Associates               Richard Dale Relyea, LP *
4011 W. Plano Parkway, #124                        POB 41067                                   P.O. Box 842516
Plano, Texas 75093                                 Norfolk, VA 23541                           Dallas, Texas 75284-2516




Pitney Bowes Inc.                                  PRA Receivables Mgt.                        Sallie Mae
P.O.Box 856390                                     c/o Sams Club                               xxxxxxxxxxxxxxxxxxx0831
Louisville, KY 40285-6390                          POB 41067                                   1002 Arthur Dr
                                                   Norfolk, VA 23541                           Lynn Haven, FL 32444



Portfolio Recovery Associates                      PRA Receivables Mgt.                        Sams Club
POB 41067                                          As Agent of Portfolio Recovery              xxxxxxxx0984
Norfolk, VA 23541                                  POB 41067                                   Attention: Bankruptcy Department
                                                   Norfolk, VA 23541                           PO Box 103104
                                                                                               Roswell, GA 30076


Portfolio Recovery Associates                      Prober & Raphael                            SANMAR
POB 41067                                          20750 Ventura Blvd.Suite 100                30500 S E 79TH ST.
Norfolk, VA 23541                                  Woodland Hills, CA 91364                    ISSAQUAH, WA 98027




Portfolio Recovery Associates                      Progressive Insurance                       Sears/cbsd
POB 41067                                          P.O. Box 129                                xxxxxxxx1396
Norfolk, VA 23541                                  Grand River, OH 44045                       133200 Smith Rd
                                                                                               Cleveland, OH 44130
      Case
       19-10412-jlg
           11-33750-bjh13
                     Doc 634-1
                          Doc 51 Filed
                                 Filed 06/03/19
                                       11/16/11 Entered
                                                 Entered 06/03/19
                                                         11/16/11 16:40:09
                                                                  10:20:13 Exhibit
                                                                           Page 19 1-25
                                                                                     of 25
                                          Pg 106 of 275
                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Jose Angel Martinez, Jr.                                                  CASE NO.     11-33750-13
                                      Debtor


                                                                                   CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #6)

Sears/cbsd                                         Target                                     UNITED STATES ATTORNEY
xxx0463                                            xxxx0896                                   3RD FL
133200 Smith Rd                                    PO Box 9475                                1100 COMMERCE ST
Cleveland, OH 44130                                Minneapolis, MN 55440                      DALLAS TX 75242



Shell Card Center                                  Tcc Credit Union                           UNITED STATES TRUSTEE
P.O. Box 689151                                    xxxxxx0007                                 RM 9C60
Des Moines, IA 50368-9151                          10103 Shoreview Rd                         1100 COMMERCE ST
                                                   Dallas, TX 75238                           DALLAS TX 75242



Silver Leaf Resorts, Inc                           Texaco / Citibank                          Valero / Diamond Shamrock
1221 Riverbend, Suite 120                          xxxxxx3336                                 P.O. Box 631
Dallas, Texas 75247                                Attn.: Centralized Bankruptcy              Amarillo, Texas 79105-0631
                                                   PO Box 20507
                                                   Kansas City, MO 64195


Silverleaf Club                                    TEXAS ALCOHOLIC BEV COM                    Viewpoint Bank
P.O. Box 359                                       LICENSE AND PERMITS DIV                    xxxxxxxx0144
Dallas, Texas 75221                                PO BOX 13127                               720 E. Arapaho
                                                   AUSTIN TX 78711-3127                       Richardson, TX 75083



Sm Servicing                                       TEXAS WORKFORCE COM                        Washington Mutual Home
xxxxxxxxx101T                                      TEC BLDG BANKRUPTCY                        xxxxxxxxxx0000
11100 Usa Parkway                                  101 E 15TH ST                              324 W Evans St
Fishers, IN 46038                                  AUSTIN TX 78778                            Florence, SC 29501



Sst/cigpf1                                         Thomas O'Bailey & Assoc.                   Washington Mutual Home
xxxx7599                                           6060 N. Central Expressway                 xxxxxxxxxx2897
201 N Walnut St # De1-10                           Suite 400                                  324 W Evans St
Wilmington, DE 19801                               Dallas, Texas 75206                        Florence, SC 29501



Student Loan Mkt Assn                              THOMAS POWERS                              Washington Mutual Home
xxxxxxxxx1013                                      125 E JOHN CARPENTER FWY                   xxxx7889
11100 Usa Parkway                                  11TH FL STE 1100                           324 W Evans St
Fishers, IN 46038                                  IRVING, TX 75062                           Florence, SC 29501
              Case
Label Matrix for 19-10412-jlg
                 local 11-33750-bjh13
                       noticing  Doc 634-1
                                      Doc 51Celina
                                             Filed
                                              FiledISD06/03/19
                                                      11/16/11 Entered
                                                                     Entered 06/03/19
                                                                              11/16/11 16:40:09
                                                                                       10:20:13     Exhibit
                                                                                                     Page
                                                                                          1100 Commerce      20
                                                                                                        Street 1-25
                                                                                                                 of 25
0539-3                                                    Pg
                                            co Michael Reed   107    of 275               Room 1254
Case 11-33750-bjh13                         P.O. Box 1269                                 Dallas, TX 75242-1305
Northern District of Texas                  Round Rock, TX 78680-1269
Dallas
Tue Nov 15 18:40:06 CST 2011
AAA FINANCIAL SERVICES                      ACE AMERICA CASH EXPRESS                      ACE CASH ADVANCE
P.O. BOX 851001                             C/O CREDITORS BANKRUPTCY SERVICES             8700 MAIN, #110
DALLAS, TEXAS 75285-1001                    P.O. BOX 740933                               FRISCO, TEXAS 75033-3073
                                            DALLAS, TEXAS 75374-0933


ALAMO TAX LOANS                               ALLIED INTERSTATE                             ATTORNEY GENERAL
6840 SAN PEDRO AVE., #201                     PO BOX 361626                                 COLLECTIONS DIVISION
SAN ANTONIO, TEXAS 78216-7201                 COLUMBUS, OH 43236-1626                       BANKRUPTCY DIVISION
                                                                                            PO BOX 12548
                                                                                            AUSTIN TX 78711-2548

ATTORNEY GENERAL                              ATTORNEY GENERAL CHILD SUPPORT *              ATTORNEY GENERAL-CHILD SUPPORT
MAIN JUSTICE BLDG RM 5111                     ATTN: BANKRUPTCY                              ATTN: BANKRUPTCY SECTION
10TH & CONSTITUTION AVE NW                    PO BOX 12017 CREDIT GROUP                     10260 N CENTRAL EXPWY, STE 210
WASHINGTON DC 20530-0001                      AUSTIN, TX 78711-2017                         DALLAS, TX 75231-3426


AUTONATION FINANCIAL                          Ace Cash Express                              Ally Financial (f/k/a GMAC
3120 RYDER TRAIL S                            c/o B-Line, LLC                               PO BOX 130424
EARTH CITY, MO 63045-1518                     MS 550                                        Roseville MN 55113-0004
                                              PO Box 91121
                                              Seattle, WA 98111-9221

Attorney General of Texas                     BAC HOME LOANS SERVICING                      BAC HOME LOANS SERVICING, LP *
Region 9 Bankruptcy Section                   FKA COUNTRYWIDE HOME                          1757 TAPO CANYON ROAD
2001 Beach Street, Suite 700                  7105 CORPORATE DRIVE                          MAIL STOP CA6-913-LB-11
Fort Worth, TX 76103-2315                     PLANO, TEXAS 75024-4100                       SIMI VALLEY, CA 93063-3390


BAC Home Loan Servicing LP                    BAC Home Loans Servicing, LP                  (c)BAC/COUNTRYWIDE HOME LENDING *
400 National Way, Mail Stop CA6-919-01-2      c/o BDFTE, LLP                                MAIL STOP SV-46
Simi Valley, California 93065-6414            15000 Surveyor Blvd Suite 100                 400 NATIONAL WAY
                                              Addison, TX 75001-4417                        SIMI VALLEY CA 93065-6414


BANK OF AMERICA                               BANK OF AMERICA                               BANK OF AMERICA
4060 OGLETOWN/STANTON RD                      ATTN: BANKRUPTCY NC4-105-02-99                BAC HOME LOANS SERVICING, LP
NEWARK, DE 19713                              PO BOX 26012                                  P.O. BOX 650070
                                              GREENSBORO, NC 27420-6012                     DALLAS, TEXAS 75265-0070


BANK OF AMERICA                               BANK OF AMERICA                               BANK OF AMERICA
DE5-019-03-07                                 HOME LOANS SERVICING                          P.O. BOX 15710
NEWARK, DE 19714                              P.O. BOX 650070                               WILMINGTON, DE 19886-5710
                                              DALLAS, TEXAS 75265-0070


BANK OF AMERICA                               BANK ONE/CHASE *                              BARRETT DAFFIN, ET AL
P.O. BOX 851001                               8333 RIDGEPOINT DR                            15000 SURVEYOR BLVD
DALLAS, TEXAS 75285-1001                      IRVING, TX 75063-5812                         STE 100, DEPT 4000
                                                                                            ADDISON TX 75001-4417
BENEFICIAL    Case
                 19-10412-jlg
                      11-33750-bjh13
                                Doc 634-1
                                     Doc 51(c)BANK
                                            Filed
                                             FiledOF06/03/19
                                                    11/16/11
                                                      AMERICA, N.A.Entered
                                                                   Entered 06/03/19
                                                                           11/16/11 16:40:09
                                                                                    10:20:13     Exhibit
                                                                                                  PageN.A.
                                                                                       Bank of America,   21
                                                                                                           1-25
                                                                                                              of 25
HRS                                                      Pg
                                           MAIL STOP SV-46   108   of 275              c/o Prober & Raphael, ALC
PO BOX 4153                                400 NATIONAL WAY                            20750 Ventura Blvd, Ste 100
CAROL STREAM , IL 60197-4153               SIMI VALLEY CA 93065-6414                   Woodland Hills, CA 91364-6207


CANDICA L.L.C.                               CANDICIA LLC                                 (p)CAPITAL ONE
C O WEINSTEIN AND RILEY, PS                  C/O WEINSTEIN & RILEY                        PO BOX 30285
2001 WESTERN AVENUE, STE 400                 2001 WESTERN AVE., SUITE 400                 SALT LAKE CITY UT 84130-0285
SEATTLE, WA 98121-3132                       SEATTLE, WA 98121-3132


CAPITAL ONE                                  CAPITAL ONE BANK                             CASH AMERICA
P.O. BOX 60599                               BY AMERICAN INFOSOURCE AS AGENT              2700 TEXOMA PARKWAY
CITY OF INDUSTRY, CA 91716-0599              P.O. BOX 71083                               SHERMAN, TEXAS 75090-1982
                                             CHARLOTTE, NC 28272-1083


CASH AMERICA/CASHLAND                        CELINA ISD *                                 CENLAR FSB
17 TRIANGLE PARK DRIVE                       C/O PERDUE, BRANDON, FIELDER                 425 PHILLIPS BLVD
CINCINNATI, OH 45246-3411                    P.O. BOX 13430                               EWING, NJ 08618-1430
                                             ARLINGTON, TEXAS 76094-0430


CHASE                                        CHASE                                        CHASE EQUITY HOME LOAN *
P.O. BOX 94014                               PO BOX 15298                                 P.O. BOX 24714
PALATINE, IL 60094-4014                      WILMINGTON, DE 19850-5298                    COLUMBUS, OH 43224-0714



CHEVRON CREDIT BANK NA                       (p)CHRYSLER FINANCIAL                        CITIBANK USA
PO BOX 9560                                  27777 INKSTER RD                             ATTN.: CENTRALIZED BANKRUPTCY
CONCORD CA 94524-1956                        FARMINGTON HILLS MI 48334-5326               PO BOX 20507
                                                                                          KANSAS CITY, MO 64195-0507


COLLIN COUNTY TAX ASSES.                     COLLIN COUNTY TAX ASSESSOR/COLLECTOR         COLLIN COUNTY TAX ASSESSOR/COLLECTOR
2300 BLOOMDALE RD, #2324                     C/O GAY MCCALL ISAACKS ET AL                 PO BOX 8046
PO BOX 8046                                  777 E 15TH ST                                MCKINNEY TX 75070-8046
MCKINNEY, TX 75070-8046                      PLANO TX 75074-5799


COLOR GRAPHIX                                COMPASS BANK                                 COMPASS BANK *
979 C.R. 404                                 P.O. BOX 10566                               P.O. BOX 29075
GAINESVILLE, TX 76240                        BIRMINGHAM, AL 35296-0001                    PHOENIX, AZ 85038-9075



COMPTROLLER OF PUBLIC ACCTS                  COUNTRYWIDE HOME LENDING *                   CR EVERGREEN LLC
REVENUE ACCOUNTING DIVISION                  ATTENTION: BANKRUPTCY SV-314B                MS 550
BANKRUPTCY SECTION                           PO BOX 5170                                  P.O. BOX 91121
AUSTIN TX 78711-3528                         SIMI VALLEY, CA 93062-5170                   SEATTLE, WA 98111-9221


CST COMPANY                                  Cavalry Portfolio Services, LLC              DALLAS COUNTY TAX ASSESSOR-COLLECTOR
P.O. BOX 224768                              500 Summit Lake Drive Suite 400              RECORDS BLDG. 1ST FLOOR
DALLAS, TEXAS 75222-4768                     Valhalla, NY 10595-2322                      500 ELM STREET
                                                                                          DALLAS, TX 75202-3304
DELL COMMERCIALCase
                 19-10412-jlg
                CREDIT 11-33750-bjh13
                                 Doc 634-1
                                      Doc 51DEPARTMENT
                                             Filed
                                              Filed 06/03/19
                                                     11/16/11       Entered
                                                                    Entered 06/03/19
                                                       STORES NAT’L BANK    11/16/11 16:40:09
                                                                                     10:20:13     Exhibit
                                                                                                   Page 22
                                                                                        DISCOVER BANK       1-25
                                                                                                               of 25
P.O. BOX 689020                                           Pg  109
                                            NCO FINANCIAL SYSTEMS   of  275             DFS SERVICES LLC
DES MOINES, IA 50368-9020                   P.O. BOX 137                                P.O. BOX 3025
                                            COLUMBUS, GA 31902-0137                     NEW ALBANY, OH 43054-3025


DISCOVER FIN SVCS LLC                        Discover Bank                                ECMC
PO BOX15316                                  DB Servicing Corporation                     P.O. BOX 75906
WILMINGTON, DE 19850-5316                    PO Box 3025                                  SAINT PAUL, MN 55175-0906
                                             New Albany, OH 43054-3025


ER SOLUTIONS                                 EXPERIAN                                     EXXON MOBIL
500 SW 7TH STREET BLDG. A 100                PROFILE MAINTENANCE                          PROCESSING CENTER
RENTON, WA 98057-2983                        PO BOX 9558                                  P.O. BOX 688938
                                             ALLEN, TX 75013-9558                         DES MOINES, IA 50368-8938


FINA                                         (p)FORD MOTOR CREDIT COMPANY                 GMAC*
P.O. BOX 659585                              PO BOX 6275                                  P O BOX 380901
SAN ANTONIO, TX 78265-9585                   DEARBORN MI 48121-6275                       BLOOMINGTON, MN 55438-0901



GE MONEYBANK                                 GEMB/LINCOLN MERCURY Q                       GMAC
P.O. BOX 960061                              PO BOX 981439                                P.O. BOX 130424
ORLANDO, FL 32896-0061                       EL PASO, TX 79998-1439                       ROSEVILLE, MN 55113-0004



GREAT AMERICAN LEASING CO.                   GRIFFITH, JAY & MICHAEL, LLP                 GROGREEN, INC.
P.O. BOX 660831                              2200 FOREST PARK BLVD.                       P.O. BOX 861360
DALLAS, TEXAS 75266-0831                     FT. WORTH, TEXAS 76110-1732                  PLANO, TEXAS 75086-1360



HOME DEPOT                                   HOME DEPOT BUSINESS M.C.                     HSBC BANK
PO BOX 6029                                  P.O. BOX 6925                                ATTN: BANKRUPTCY
THE LAKES, NV 88901-6029                     THE LAKES, NV 88901-6925                     PO BOX 5253
                                                                                          CAROL STREAM, IL 60197-5253


HSBC BANK NEVADA                             HSBC MORTGAGE CORP USA *                     HSBC MORTGAGE CORP.
BY PRA RECEIVABLES MGT.                      2929 WALDEN AVE                              BANKRUPTCY DEPT.
P.O. BOX 12907                               DEPEW, NY 14043-2690                         P.O. BOX 2118
NORFOLK, VA 23541-0907                                                                    EAGAN, MN 55121-4201


HSBC Mortgage Services, Inc.                 (p)HSBC BANK                                 (p)INTERNAL REVENUE SERVICE
P.O. Box 21188                               ATTN BANKRUPTCY DEPARTMENT                   CENTRALIZED INSOLVENCY OPERATIONS
Eagan, Minnesota 55121-0188                  PO BOX 5213                                  PO BOX 7346
                                             CAROL STREAM IL 60197-5213                   PHILADELPHIA PA 19101-7346


J.S. PALUCH CO.                              JOSE ANGEL MARTINEZ, JR.                     JPMorgan Chase Bank, N.A.
P.O BOX 2703                                 3519 HERITAGE TRAIL                          c/o Codilis & Stawiarski, P.C.
SCHILLER PARK, IL 60176-0703                 CELINA, TEXAS 75009-5502                     650 North Sam Houston Parkway East
                                                                                          Suite 450
                                                                                          Houston, Texas 77060-5908
              Case
LAW OFFICE OF LEN19-10412-jlg
                      11-33750-bjh13
                  L. NARY       Doc 634-1
                                     Doc 51LINEBARGER
                                            Filed
                                             Filed 06/03/19
                                                    11/16/11
                                                      GOGGAN, ET. ALEntered
                                                                    Entered 06/03/19
                                                                            11/16/11 16:40:09
                                                                                     10:20:13
                                                                                        LOWES     Exhibit
                                                                                                   Page 23  1-25
                                                                                                               of 25
3010 LBJ FREEWAY                                         Pg  110
                                           2323 BRYAN ST, STE 1600  of 275              P.O. BOX 530970
SUITE 1200                                 DALLAS, TX 75201-2644                        ATLANTA, GA 30353-0970
DALLAS, TEXAS 75234-2710


MACYS/FDSB                                   MEL MARTINEZ                                 MICHELLE MARTINEZ
MACY’S BANKRUPTCY                            3519 HERITAGE TRAIL                          104 E. BROADWAY
PO BOX 8053                                  CELINA, TEXAS 75009-5502                     PROSPER, TEXAS 75078-2933
MASON, OH 45040-8053


MICHELLE MARTINEZ                            MICHELLE MARTINEZ                            MR THOMAS POWERS
3519 HERITAGE TRAIL                          P.O. BOX 413                                 CHAPTER 13 TRUSTEE
CELINA, TEXAS 75009-5502                     PROSPER, TEXAS 75078-0413                    125 E JOHN CARPENTER FWY
                                                                                          11TH FL STE 1100
                                                                                          IRVING TX 75062-2324

NATIONAL CAPITAL MGT.                        NORTH STAR CAPITAL ACQ.                      Nathan C. Cace, P.C.
8245 TOURNAMENT DRIVE                        C/O JEFFERSON CAPITAL SYSTEMS                10300 Heritage Boulevard
SUITE 230                                    P.O. BOX 7999                                Suite 140
MEMPHIS, TN 38125-1741                       SAINT CLOUND, MN 56302-7999                  San Antonio, Texas 78216-3924


National Capital Management, LLC.            ORCHARD BANK                                 PARKER & MONTGOMERY
8245 Tournament Drive                        PO BOX 60102                                 P.O. BOX 1147
Suite 230                                    CITY OF INDSTRY, CA 91716-0102               MCKINNEY, TEXAS 75070-8148
Memphis, TN 38125-1741
USA

PAUL RYAN RICHARDSON INSURANCE               PITNEY BOWES INC.                            (p)PORTFOLIO RECOVERY ASSOCIATES LLC
4011 W. PLANO PARKWAY, #124                  P.O.BOX 856390                               PO BOX 41067
PLANO, TEXAS 75093-5620                      LOUISVILLE, KY 40285-6390                    NORFOLK VA 23541-1067



PRA RECEIVABLES MGT.                         PRA RECEIVABLES MGT.                         PROBER & RAPHAEL
AS AGENT OF PORTFOLIO RECOVERY               C/O SAMS CLUB                                20750 VENTURA BLVD.SUITE 100
POB 41067                                    POB 41067                                    WOODLAND HILLS, CA 91364-6207
NORFOLK, VA 23541-1067                       NORFOLK, VA 23541-1067


PROGRESSIVE INSURANCE                        PROPERTY TAX SOLUTIONS*                      RECEIVABLES MGT. CORPORATION
P.O. BOX 129                                 8080 N. CENTRAL EXPRESSWAY                   P.O. BOX 2471
GRAND RIVER, OH 44045-0129                   SUITE 880                                    WOBURN, MA 01888-0871
                                             DALLAS, TEXAS 75206-1865


RECONTRUST                                   RICHARD DALE RELYEA, LP *                    SALLIE MAE
1800 TAPO CANYON ROAD                        P.O. BOX 842516                              1002 ARTHUR DR
MAIL STOP CA6-914-01-02                      DALLAS, TEXAS 75284-2516                     LYNN HAVEN, FL 32444-1683
SIMI VALLEY, CA 93063-6712


SAMS CLUB                                    SEARS/CBSD                                   SHELL CARD CENTER
ATTENTION: BANKRUPTCY DEPARTMENT             133200 SMITH RD                              P.O. BOX 689151
PO BOX 103104                                CLEVELAND, OH 44130                          DES MOINES, IA 50368-9151
ROSWELL, GA 30076-9104
SILVERLEAF CLUBCase
                 19-10412-jlg
                      11-33750-bjh13
                                Doc 634-1
                                     Doc 51SMFiled
                                             Filed  06/03/19
                                                    11/16/11 Entered
                                              SERVICING           Entered 06/03/19
                                                                          11/16/11 16:40:09
                                                                                   10:20:13
                                                                                      SST/CIGPF1 Exhibit
                                                                                                 Page 24  1-25
                                                                                                             of 25
P.O. BOX 359                                             Pg
                                           11100 USA PARKWAY 111  of 275              201 N WALNUT ST # DE1-10
DALLAS, TEXAS 75221-0359                   FISHERS, IN 46037-9203                     WILMINGTON, DE 19801-2920



STUDENT LOAN MKT ASSN                                SanMar                                               TARGET
11100 USA PARKWAY                                    PO Box 529                                           PO BOX 9475
FISHERS, IN 46037-9203                               Preston, WA 98050-0529                               MINNEAPOLIS, MN 55440-9475



TCC CREDIT UNION                                     TEXACO   / CITIBANK                                  TEXAS ALCOHOLIC BEV COM
10103 SHOREVIEW RD                                   ATTN.:   CENTRALIZED BANKRUPTCY                      LICENSE AND PERMITS DIV
DALLAS, TX 75238-4413                                PO BOX   20507                                       PO BOX 13127
                                                     KANSAS   CITY, MO 64195-0507                         AUSTIN TX 78711-3127


TEXAS WORKFORCE COM                                  THOMAS O’BAILEY & ASSOC.                             THOMAS POWERS
TEC BLDG BANKRUPTCY                                  6060 N. CENTRAL EXPRESSWAY                           125 E JOHN CARPENTER FWY
101 E 15TH ST                                        SUITE 400                                            11TH FL STE 1100
AUSTIN TX 78778-0001                                 DALLAS, TEXAS 75206-5269                             IRVING, TX 75062-2324


The Bank of New York Mellon, et al                   U.S. TRUSTEE-NORTHERN DISTRICT                       UNITED STATES ATTORNEY
c/o Bank of America, N.A.                            1100 COMMERCE, ROOM 976                              3RD FL
Bk. Dept., Mail Stop CA6-919-01-23                   DALLAS, TX 75242-1011                                1100 COMMERCE ST
400 National Way                                                                                          DALLAS TX 75242-1074
Simi Valley, CA 93065-6414

UNITED STATES TRUSTEE                                VALERO / DIAMOND SHAMROCK                            VIEWPOINT BANK
RM 9C60                                              P.O. BOX 631                                         720 E. ARAPAHO
1100 COMMERCE ST                                     AMARILLO, TEXAS 79105-0631                           RICHARDSON, TX 75081-2213
DALLAS TX 75242-9998


WASHINGTON MUTUAL HOME                               Jose Angel Martinez Jr.                              Len L. Nary
324 W EVANS ST                                       3519 Heritage Trail                                  3010 LBJ Freeway, Suite 1200
FLORENCE, SC 29501-3430                              Celina, TX 75009-5502                                Dallas, TX 75234-2710



Thomas Powers                                        UST U.S. Trustee
125 E. John Carpenter Frwy., Suite 1100              1100 Commerce Street
Irving, TX 75062-2288                                Room 976
                                                     Dallas, TX 75242-1011




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAPITAL 1 BANK                                       CHRYSLR FIN                                          FORD MOTOR CREDIT BANKRUPTCY
ATTN: C/O TSYS DEBT MANAGEMENT                       27777 FRANKLIN RD                                    PO BOX 537901
PO BOX 5155                                          SOUTHFIELD, MI 48034                                 LIVONIA, MI 48153-7901
NORCROSS, GA 30091
HSBC/RS       Case
                 19-10412-jlg
                      11-33750-bjh13  Doc 634-1
                                           Doc 51INTERNAL
                                                  Filed
                                                   Filed 06/03/19
                                                           11/16/11
                                                           REVENUE SERVICEEntered
                                                                          Entered 06/03/19
                                                                                  11/16/11 16:40:09
                                                                                           10:20:13
                                                                                              (d)INTERNALExhibit
                                                                                                         Page
                                                                                                          REVENUE25
                                                                                                                  1-25
                                                                                                                     of 25
                                                                                                                  SERVICE *
HSBC RETAIL SERVICES ATTN: BANKRUPTCY            P.O. BOX 21126 Pg  112   of 275              P.O. BOX 21126
PO BOX 15522                                     STOP N781                                    STOP N781
WILMINGTON, DE 19850                             PHILADELPHIA, PA                             PHILADELPHIA, PA
                                                 19114-0326                                   19114-0326

PORTFOLIO RECOVERY ASSOCIATES                        (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
POB 41067                                            c/o Bank Of America                                  c/o Beneficial Texas Inc.
NORFOLK, VA 23541                                    POB 41067                                            POB 41067
                                                     Norfolk VA 23541                                     Norfolk VA 23541


(d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
c/o M-shell Consumer                                 c/o Sams Club                                        c/o Sears
PO Box 41067                                         POB 41067                                            POB 41067
Norfolk VA 23541                                     Norfolk VA 23541                                     Norfolk VA 23541




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


BAC/COUNTRYWIDE HOME LENDING *                       Bank of America, N.A.
400 COUNTRYWIDE WAY                                  400 Countrywide Way
MAIL STOP SV-46                                      Mail Stop SV-46
SIMI VALLEY, CA 93065                                Simi Valley, CA 93065




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BAC Home Loans Servicing, LP                      (u)Bank of America, N.A.                             (u)Collin County Tax Assessor-Collector




(u)JPMorgan Chase Bank, N.A.                         (u)ALAMO TAX LOANS                                   (d)Celina ISD
                                                     6840 SAN PEDRO AVE.                                  co Michael Reed
                                                                                                          P.O. Box 1269
                                                                                                          Round Rock, TX 78680-1269


(d)Compass Bank                                      (d)LAW OFFICE OF LEN L. NARY *                       (u)MIDWEST LOAN SERVICES
P.O. Box 10566                                       3010 LBJ FREEWAY
Birmingham, AL 35296-0001                            SUITE 1200
                                                     DALLAS, TEXAS 75234-2710


End of Label Matrix
Mailable recipients   142
Bypassed recipients     9
Total                 151
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 113 of 275




                           EXHIBIT 7
      Case
      19-10412-jlg
           11-33750-bjh13
                   Doc 634-1
                          Doc 60Filed
                                 Filed06/03/19
                                       01/03/12 Entered
                                                 Entered06/03/19
                                                         01/03/1216:40:09
                                                                  15:25:42 Exhibit
                                                                            Page     1-25
                                                                                     1 of 4
                                                                               U.S. BANKRUPTCY COURT
                                         Pg 114 of 275                       NORTHERN DISTRICT OF TEXAS

                                                                                    ENTERED
                                                                                  TAWANA C. MARSHALL, CLERK
                                                                                    THE DATE OF ENTRY IS
                                                                                   ON THE COURT'S DOCKET




The following constitutes the ruling of the court and has the force and effect therein described.


                                                               United States Bankruptcy Judge
  Signed January 03, 2012
Case
19-10412-jlg
     11-33750-bjh13
             Doc 634-1
                    Doc 60Filed
                           Filed06/03/19
                                 01/03/12 Entered
                                           Entered06/03/19
                                                   01/03/1216:40:09
                                                            15:25:42 Exhibit
                                                                      Page 1-25
                                                                             2 of 4
                                   Pg 115 of 275
Case
19-10412-jlg
     11-33750-bjh13
             Doc 634-1
                    Doc 60Filed
                           Filed06/03/19
                                 01/03/12 Entered
                                           Entered06/03/19
                                                   01/03/1216:40:09
                                                            15:25:42 Exhibit
                                                                      Page 1-25
                                                                             3 of 4
                                   Pg 116 of 275
Case
19-10412-jlg
     11-33750-bjh13
             Doc 634-1
                    Doc 60Filed
                           Filed06/03/19
                                 01/03/12 Entered
                                           Entered06/03/19
                                                   01/03/1216:40:09
                                                            15:25:42 Exhibit
                                                                      Page 1-25
                                                                             4 of 4
                                   Pg 117 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 118 of 275




                           EXHIBIT 8
           Case
           19-10412-jlg
                11-33750-bjh13
                        Doc 634-1
                               Doc 80Filed
                                      Filed06/03/19
                                            11/06/12 Entered
                                                      Entered06/03/19
                                                              11/06/1216:40:09
                                                                       14:00:27 Exhibit
                                                                                 Page 1-25
                                                                                        1 of 8
                                              Pg 119 of 275

Office of the Standing Chapter 13 Trustee
125 E. John Carpenter Freeway
Suite 1100, 11th Floor
Irving, TX 75062
(214) 855-9200 / (214) 965-0756 (Fax)


                                           IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE NORTHERN DISTRICT OF TEXAS
                                                       DALLAS DIVISION


IN RE:                                                                                 Case No: 11-33750-BJH-13
JOSE ANGEL MARTINEZ JR
            Debtor                                                                     Hearing Date: 1/24/2013


                                    Notice of Pre-Hearing Conference and Hearing on
                      "Trustee's Recommendation Concerning Claims, Objection to Claims and Plan
                                                Modification (if required)"

TO:        ALL PARTIES IN INTEREST

A pre-hearing conference with the Chapter 13 Trustee concerning the Trustee's Recommendation Concerning Claims,
Objection to Claims and Plan Modification (if required) ("TRCC") will be held at 8:30 a.m. on 1/24/2013 at 125 E. John
Carpenter Freeway, Suite 1100, 11th Floor, Irving, TX 75062.

Any objection to the Pleading not resolved or defaulted at the Trustee's pre-hearing conference will be heard by the Court at
2:00 p.m. on the same day at 1100 Commerce Street, Fourteenth Floor, Dallas, Texas.

Pursuant to General Order 2010-01, unless an objection is timely filed as to the treatment of any claim or modification, the
claim or modification will be allowed or approved as described in the TRCC, and such treatment will be final and binding on all
parties.

TO BE CONSIDERED, ANY OBJECTION OR RESPONSE MUST BE MADE IN WRITING, FILED WITH THE COURT, AND
A COPY SERVED ON ANY AFFECTED CREDITORS AND ON THE FOLLOWING PARTIES NO LATER THAN 12/06/2012.


      Debtor:     JOSE ANGEL MARTINEZ JR, 3519 HERITAGE TRAIL, CELINA, TX 75009
      Attorney:   LEN L NARY, 3010 LBJ FREEWAY, SUITE 1200, DALLAS, TX 75234
      Court:      CLERK'S OFFICE, US BANKRUPTCY COURT, 1100 COMMERCE ST., 12TH FLOOR, DALLAS, TEXAS, 75202

      Trustee:    TRUSTEE'S OFFICE, 125 E. JOHN CARPENTER FREEWAY, SUITE #1100, IRVING, TEXAS 75062




                                                                    By: /s/ Thomas D. Powers
                                                                    Thomas D. Powers, Chapter 13 Trustee
                                                                    State Bar No. 16218700
          Case
          19-10412-jlg
               11-33750-bjh13
                       Doc 634-1
                              Doc 80Filed
                                     Filed06/03/19
                                           11/06/12 Entered
                                                     Entered06/03/19
                                                             11/06/1216:40:09
                                                                      14:00:27 Exhibit
                                                                                Page 1-25
                                                                                       2 of 8
                                             Pg 120 of 275

Case # 11-33750-BJH-13                                                                                                        Page 2
JOSE ANGEL MARTINEZ JR
 Trustee's Recom m endation Concerning Claim s, Objection to Claim s and Plan Modification (if required)



                                                       Certificate of Service

I hereby certify that a copy of the foregoing "Notice of Hearing on Trustee's Recommendation Concerning Claims, Objection to
Claims and Plan Modification (if required)" and "Trustee's Recommendation Concerning Claims, Objection to Claims and Plan
Modification (if required)" was served on the following parties at the addresses listed below by United States First Class Mail or via

Debtor:        Jose Angel M artinez Jr, 3519 Heritage Trail, Celina, Tx 75009
Attorney:      Len L Nary, 3010 Lbj Freeway, Suite 1200, Dallas, Tx 75234
Creditor(s):   Aaa Financial Services, Po Box 851001, Dallas, Tx 75285
               Ace Americas Cash Exp, Creditors Bankruptcy Service, Po Box 740933, Dallas, Tx 75374-0933
               Alamo Tax Loans, 6840 San Pedro Ave No 201, San Antonio, Tx 78216
               Allied Interstate, Po Box 361626, Columbus, Oh 43236-9921
               Ally Financial, Po Box 130424, Roseville, M n 55113
               Ally Financial, Po Box 78367, Phoenix, Az 85062
               Attorney General Of Texas, 2001 Beach Street Suite 700, Fort Worth, Tx 76103-2315
               Attorney General Of Texas, Collections Div-Bankruptcy Sec, Po Box 12548, Austin, Tx 78711-2548
               Attorney General Of Texas, Po Box 659791, San Antonio, Tx 78265
               Autonation Financial, 3120 Ryder Trail S, Earth City, M o 63045
               Bac Home Loan Servicing Lp, Fka Countrywide Home Loans, 7105 Corporate, Plano, Tx 75024
               Bac Home Loans Servicing Lp, Fka Countrywide Home Loans Ser, 400 Countrywide Way M s Sv 46, Simi
               Valley, Ca 93065
               Bank Of America Na, 400 Countrywide Way, M ail Stop Sv-46, Simi Valley, Ca 93065
               Bank Of America Na, Bac Home Loan Servicing Lp, 7105 Corporate Dr Tx29820303, Plano, Tx 75024
               Bank Of America, 4060 Ogletown Stanton Rd, Newark, De 19713
               Bank Of America, Home Loans Servicing, Po Box 650070, Dallas, Tx 75265-0070
               Bank Of America, Po Box 15710, Wilmington, De 19886-5710
               Bank Of America, Po Box 26012, Nc41050299, Greensboro, Nc 27410
               Bank One Chase, 8333 Ridgepoint Dr, Irving, Tx 75063
               Barrett Daffin Frappier And, Engel Llp, 15000 Surveyor Blvd Ste 100, Addison, Tx 75001
               Barrett Daffin Frappier Turner, 15000 Surveyor Blvd Ste 100, Addison, Tx 75001
               Candica Llc, Co Weinstein And Riley Ps, 2001 Western Ave Ste 400, Seattle, Wa 98121
               Candica Llc, Co Weinstein And Riley Ps, Po Box 3978, Seattle, Wa 98124-3978
               Capital 1 Bank, Po Box 60599, City Of Industry, Ca 91716
               Capital 1 Bank, Tsys Debt M anagement, Po Box 5155, Norcross, Ga 30091
               Capital One Bank Usa Na, By American Infosource Lp, Po Box 71083, Charlotte, Nc 28272-1083
               Cash America Cashland, 17 Triangle Park Drive, Cincinnati, Oh 45246
               Cash America, 2700 Texoma Parkway, Sherman, Tx 75090
               Cavalry Portfolio Service Llc, 500 Summit Lake Drive Ste 400, Valhalla, Ny 10595-1340
               Celina Isd, M ccreary Veselka Bragg Allen, Po Box 1269, Round Rock, Tx 78680
               Cenlar Fsb, 425 Phillips Blvd, Ewing, Nj 08618
               Chase Equity Home Loan, Po Box 24714, Columbus, Oh 43224
               Chase, Po Box 15298, Wilmington, De 19850
               Chase, Po Box 94014, Palatine, Il 60094
               Chevron Usa, Po Box 5010 Section 230, Concord, Ca 94524-1991
               Chryslr Fin, 27777 Franklin Rd, Southfield, M i 48034
               Citibank Usa Sears, Po Box 182149, Columbus, Oh 43228
               Citibank, Exception Payment Processing, Po Box 6305, The Lakes, Nv 88901-6305
               Codilis And Stawiarski, 650 N Sam Houston Pkwy East, Suite 450, Houston, Tx 77060
         Case
         19-10412-jlg
              11-33750-bjh13
                      Doc 634-1
                             Doc 80Filed
                                    Filed06/03/19
                                          11/06/12 Entered
                                                    Entered06/03/19
                                                            11/06/1216:40:09
                                                                     14:00:27 Exhibit
                                                                               Page 1-25
                                                                                      3 of 8
                                            Pg 121 of 275

Case # 11-33750-BJH-13                                                                                             Page 3
JOSE ANGEL MARTINEZ JR
 Trustee's Recom m endation Concerning Claim s, Objection to Claim s and Plan Modification (if required)



              Collin County Tax Asses, 2300 Bloomdale Rd No 2324, Po Box 8046, M ckinney, Tx 75070-8046
              Collin County Tax Assessor Col, Co Gay M ccall Isaacks Et Al, 777 E 15Th St, Plano, Tx 75074
              Collin County Tax Assessor Col, Po Box 8046, M ckinney, Tx 75070
              Color Graphix, 979 Cr 404, Gainesville, Tx 76240
              Compass Bank Unsecured, Po Box 201347, Arlington, Tx 76006
              Compass Bank, Po Box 10566, Birmingham, Al 35296
              Compass, Po Box 10566, Birmingham, Al 35296
              Countrywide Home Lending, Bankruptcy Sv 314B, Po Box 5170, Simi Valley, Ca 93062
              Cr Evergreen Ii Llc, M s 550, Po Box 91121, Seattle, Wa 98111-9221
              Cst Company, Po Box 224768, Dallas, Tx 75222-4768
              Dell Commercial Credit, Po Box 689020, Des M oines, Ia 50368-9020
              Department Stores Natl Bank, Nfinancial Systems, Po Box 137, Columbus, Ga 31902-0137
              Discover Bank, Db Servicing Corporation, P O Box 3025, New Albany, Oh 43054-3025
              Ecmc, Po Box 75906, St Paul, M n 55175
              Er Solutions, 500 Sw 7Th Street, Bldg A 100, Renton, Wa 98055
              Experian, Po Box 9558, Allen, Tx 75013
              Exxon M obil, Processing Center, Po Box 688938, Des M oines, Ia 50368-8938
              Fina, Po Box 659585, San Antonio, Tx 78265
              Ford M otor Credit, Po Drawer 55 953 Chapter 13, Po Box 55000, Detroit, M i 48255-0953
              G M A C, Po Box 380901, Bloomington, M n 55438
              Gay M ccall Isaacks Gordon And, 777 East 15Th St, Plano, Tx 75074
              Ge M oney, Po Box 960061, Orlando, Fl 32896-0061
              Gemb Lincoln M ercury Q, Po Box 981439, El Paso, Tx 79998
              Gmac, Po Box 130424, Saint Paul, M n 55113
              Great American Leasing Co, Po Box 660831, Dallas, Tx 75266-0831
              Griffith Jay And M ichael Llp, 2200 Forest Park Blvd, Ft Worth, Tx 76110-1732
              Grogreen Inc, Po Box 861360, Plano, Tx 75086-1360
              Home Depot Business M c, Po Box 6925, The Lakes, Nv 88901-6925
              Home Depot, Po Box 6029, The Lankes, Nv 88901
              Hon John Ashcroft, Attorney General Of The United, 1Oth And Pennsylvania Ave, Washington, Dc 20538
              Household Finance Corp Iii, Hsbc M tg Services Bk Dept, 636 Grand Regency Blvd, Brandon, Fl 33510
              Household Finance Corporation, Co Hsbc M ortgage Services Inc, P O Box 21188, Eagan, M n 55121
              Hsbc Bank Nevada, By Pra Receivables M gt, Po Box 12907, Norfolk, Va 23541
              Hsbc Bank, Po Box 5253, Carol Stream, Il 60197
              Hsbc M ortgage Corp Usa, 2929 Walden Ave, Depew, Ny 14043
              Hsbc M ortgage Corporation Usa, Bankruptcy Department, Po Box 2118, Eagan, M n 55121-4201
              Hsbc Rs, Hsbc Retail Services Bankruptc, Po Box 15522, Wilmington, De 19850
              Internal Revenue Service, Po Box 7317, Philadelphia, Pa 19101-7317
              Internal Revenue Service, Po Box 7346, Philadelphia, Pa 19101-7346
              Jose Angel M artinez Jr, 3519 Heritage Trail, Celina, Tx 75009
              Js Paluch Company, Po Box 2703, Schiller Park, Il 60176
              Law Office Of Len L Nary, 3010 Lbj Freeway Suite 1200, Dallas, Tx 75234
              Len L Nary, 3010 Lbj Freeway, Suite 1200, Dallas, Tx 75234
              Linebarger Goggan Blair Et Al, 2323 Bryan, Ste 1600, Dallas, Tx 75201
              Linebarger Goggan Blair Sampso, 2323 Bryan St, 1720 Univision Center, Dallas, Tx 75201-2644
              Lowes, Po Box 530970, Atlanta, Ga 30353
              M acys Fdsb, M acys Bankruptcy, Po Box 8053, M ason, Oh 45040
         Case
         19-10412-jlg
              11-33750-bjh13
                      Doc 634-1
                             Doc 80Filed
                                    Filed06/03/19
                                          11/06/12 Entered
                                                    Entered06/03/19
                                                            11/06/1216:40:09
                                                                     14:00:27 Exhibit
                                                                               Page 1-25
                                                                                      4 of 8
                                            Pg 122 of 275

Case # 11-33750-BJH-13                                                                                                  Page 4
JOSE ANGEL MARTINEZ JR
 Trustee's Recom m endation Concerning Claim s, Objection to Claim s and Plan Modification (if required)



              M ccreary Veselka Bragg Allen, Po Box 1269, Round Rock, Tx 78680
              M el M artinez, 3519 Heritage Trail, Celina, Tx 75009
              M ichelle M artinez, 104 E Broadway, Prosper, Tx 75098
              M ichelle M artinez, 3519 Heritage Trail, Celina, Tx 75009
              M ichelle M artinez, Po Box 413, Prosper, Tx 75078
              National Capital M anagement, 8245 Tournament Dr Ste 230, M emphis, Tn 38125
              North Star Capital Acquisition, Jefferson Capital Systems Llc, Po Box 7999, Saint Cloud, M n 56302-9617
              Parker And M ontgomery, Po Box 1147, M ckinney, Tx 75070
              Paul Ryan Richardson Insurance, 4011 W Plano Parkway, No 124, Plano, Tx 75093
              Pitney Bowes, Po Box 856390, Louisville, Ky 40285
              Portfolio Recovery Assoc, Po Box 41067, Norfolk, Va 23541
              Portfolio Recovery Associates, By Pra Receivables M anagement, Po Box 12914, Norfolk, Va 23541
              Portfolio Recovery Associates, By Pra Receivables M anagement, Po Box 41067, Norfolk, Va 23541
              Pra Receiables M anagement, Sams Club, Po Box 41067, Norfolk, Va 23451-1067
              Pra Receivables M anagement Llc, As Agent Of Portfolio Recovery, Po Box 41067, Norfolk, Va 23541
              Pra Receivables M anagement, Portfolio Recovery Assoc, Po Box 12914, Norfolk, Va 23541
              Pra Receivables M gmt Llc, Portfolio Recovery Assoc Llc, Po Box 12914, Norfolk, Va 23541
              Pra Receivables M gmt Llc, Portfolio Recovery Assoc Llc, Po Box 41067, Norfolk, Va 23541
              Prober And Raphael A Law Corpo, 20750 Ventura Blvd Suite 100, Woodland Hills, Ca 91364
              Prober And Raphael, 20750 Ventura Blvd Ste 100, Woodland Hills, Ca 91364
              Progressive Insurance, Po Box 129, Grand River, Oh 44045
              Property Tax Solutions, 8080 N Central Expwy, Ste 880, Dallas, Tx 75206
              Quantum3 Group Llc, Po Box 788, Kirkland, Wa 98083-0788
              Receivables M gt Corporation, Po Box 2471, Woburn, M a 01888
              Recontrust, 1800 Tapo Canyon Road, M ail Stop Ca69140102, Simi Valley, Ca 93063
              Richard Dale Relyea Lp, Po Box 842516, Dallas, Tx 75284-2516
              Sallie M ae, 220 Lasley Ave, Hanover Twp, Pa 18706-1496
              Sanmar, Po Box 529, Preston, Wa 98045
              Sanmar, Po Box 529, Preston, Wa 98050
              Silverleaf Club, Po Box 359, Dallas, Tx 75221
              Silverleaf Club, Silverleaf Resorts, 1221 Riverbend Dr No 120, Dallas, Tx 75247
              Sm Servicing, 11100 Usa Parkway, Fishers, In 46038
              Sst Cigpf1, 201 N Walnut St, No De1 10, Wilmington, De 19801
              State Comptroller, Revenue Accounting Div Bankrup, Po Box 13528, Austin, Tx 78711
              Student Loan M kt Assn, 11100 Usa Parkway, Fishers, In 46038
              Target, Po Box 9475, M inneapolis, M n 55440
              Tcc Credit Union, 10103 Shoreview Road, Dallas, Tx 75238-4413
              Texaco Citibank, Attn Centralized Bankruptcy, Po Box 20507, Kansas City, M o 64195
              Texas Alcoholic Beverage Comm, Licenses And Permits Division, Po Box 13127, Austin, Tx 78711-3127
              Texas Employment Commission, Tec Building Bankruptcy, 101 East 15Th Street, Austin, Tx 78714-9080
              The Bank Of New York M ellon, Bank Of America Bac Home Loans, 400 National Way M s Ca69190123, Simi
              Valley, Ca 93065
              The Bank Of New York M ellon, Bank Of America Bac Home Loans, 7105 Corporate Dr M stx29820303, Plano,
              Tx 75024
              Thomas Obailey And Assoc, 6060 N Central Expressway, Suite 400, Dallas, Tx 75206
              United States Attorney, 801 Cherry Street, Unit 4, Fort Worth, Tx 76102-6882
              Valero Diamond Shamrock, Po Box 631, Amarillo, Tx 79105-0631
              Viewpoint, 720 E Arapaho, Richardson, Tx 75083
         Case
         19-10412-jlg
              11-33750-bjh13
                      Doc 634-1
                             Doc 80Filed
                                    Filed06/03/19
                                          11/06/12 Entered
                                                    Entered06/03/19
                                                            11/06/1216:40:09
                                                                     14:00:27 Exhibit
                                                                               Page 1-25
                                                                                      5 of 8
                                            Pg 123 of 275

Case # 11-33750-BJH-13                                                                                        Page 5
JOSE ANGEL MARTINEZ JR
 Trustee's Recom m endation Concerning Claim s, Objection to Claim s and Plan Modification (if required)



              Washington M utual, 324 W Evans St, Florence, Sc 29501



    Dated: 11/6/2012                                                   By: /s/ Thomas D. Powers
                                                                       Thomas D. Powers, Chapter 13 Trustee
                                                                       State Bar No. 16218700
         Case
         19-10412-jlg
              11-33750-bjh13
                      Doc 634-1
                             Doc 80Filed
                                    Filed06/03/19
                                          11/06/12 Entered
                                                    Entered06/03/19
                                                            11/06/1216:40:09
                                                                     14:00:27 Exhibit
                                                                               Page 1-25
                                                                                      6 of 8
                                            Pg 124 of 275

Case # 11-33750-BJH-13                                                                                                   Page 6
JOSE ANGEL MARTINEZ JR
 Trustee's Recom m endation Concerning Claim s, Objection to Claim s and Plan Modification (if required)




                                         IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE NORTHERN DISTRICT OF TEXAS
                                                     DALLAS DIVISION



IN RE:                                                                            Case No: 11-33750-BJH-13
JOSE ANGEL MARTINEZ JR
            Debtor                                                                Hearing Date: 1/24/2013



                   Trustee's Recommendation Concerning Claims, Objection to Claims and
                                     Plan Modification (if required)

The Trustee hereby objects to the following claims for the reason(s) indicated, pursuant to Bankruptcy Rule 3007:

                                                                I.

                                         OBJECTION -- NO PROOF OF CLAIM FILED

The following creditors were scheduled by the Debtor. No Proof of Claim has been filed by them or on their behalf, as required
by Bankruptcy Rule 3002(a). The "bar date" for filing claims pursuant to Bankruptcy Rule 3002(c) has passed. Therefore the
claims should be DISALLOWED.

         T'ee #                      Creditor's Name                      Sched Amount             Sched Amount
               1      AAA FINANCIAL SERVICES                             Unsecured                              $ 0.00
               8      AUTONATION FINANCIAL                               Unsecured                              $ 0.00
            158       CELINA ISD                                         Secured                            $ 5,779.66
             28       CHASE EQUITY HOME LOAN                             Secured                           $ 82,087.00
             31       CITIBANK                                           Unsecured                              $ 0.00
             81       PITNEY BOWES                                       Secured                                $ 0.00
             96       SM SERVICING                                       Unsecured                              $ 0.00
             99       TARGET                                             Unsecured                              $ 0.00
            100       TCC CREDIT UNION                                   Unsecured                              $ 0.00
            105       VIEWPOINT                                          Unsecured                              $ 0.00
            106       WASHINGTON MUTUAL                                  Unsecured                              $ 0.00
            159       WASHINGTON MUTUAL                                  Unsecured                              $ 0.00


                                                               II.

                                                   SPECIFIC OBJECTIONS

The Trustee hereby objects to the following claims, for the reason(s) indicated in Column 7. The claims should be
ALLOWED/DISALLOWED as indicated in Column 4 for the amount and class indicated in Columns 5 and 6 respectively.
            Case
            19-10412-jlg
                 11-33750-bjh13
                         Doc 634-1
                                Doc 80Filed
                                       Filed06/03/19
                                             11/06/12 Entered
                                                       Entered06/03/19
                                                               11/06/1216:40:09
                                                                        14:00:27 Exhibit
                                                                                  Page 1-25
                                                                                         7 of 8
                                               Pg 125 of 275

Case # 11-33750-BJH-13                                                                                                                                      Page 7
JOSE ANGEL MARTINEZ JR
 Trustee's Recom m endation Concerning Claim s, Objection to Claim s and Plan Modification (if required)


                                                                                   Column 4                                       Column 7
 Column I                     Column 2                           Column 3           Allow /       Column 5        Column 6       Reason          Column 8
Pacer #                    Creditor Nam e                        Claim             Disallow      Am ount          Class          (See Below)     T'ee #
   20         SANMAR                                               $ 546.01        Disallow        $546.01     Unsecured              6            144



                                                   CODE: "REASON(S)" FOR CLAIM OBJECTION
              6        The claim filed by the creditor appears to be a duplicate of a previously filed claim. Therefore the claim
                       should be DISALLOWED.


                                                                            III.

                              TRUSTEE'S RECOMMENDATIONS CONCERNING ALLOWED CLAIMS
The Trustee hereby recommends the ALLOWANCE of the following claims for the amount and in the class listed below.

T'ee
Clm #       DSO Creditors                                     Collateral                                          Claim Am ount                     Paid By
        7 ATTORNEY GENERAL OF TEXAS                           CHILD SUPPORT                                                  $ 1,209.50        Trustee

T'ee        Secured 910 Creditors
Clm #       No Cram Dow n                           Collateral                                Claim Am ount       Value            %               Paid By

            *** NONE ***

T'ee
Clm #       Secured Creditors                       Collateral                                Claim Am ount      Value             %                Paid By
    11      BANK OF AMERICA NA            1ST LN/HOME/ARREARS                                   $ 63,861.76    $ 313,000.00        0.00      Trustee
   122      BANK OF AMERICA NA            1ST LN/HOME/CURRENT                                  $ 211,637.61    $ 313,000.00        0.00      Direct by Debtor
    24      CELINA ISD                    REAL PROPERTY                                           $ 2,493.30      $ 2,493.30       0.00      Late-Filed
   112      COLLIN COUNTY TAX ASSESSOR COLREAL PROPERTY                                           $ 2,995.03      $ 2,995.03       0.00      Withdraw n
   114      COLLIN COUNTY TAX ASSESSOR COLREAL PROPERTY                                           $ 1,702.80      $ 1,702.80       0.00      Trustee
   152      HOUSEHOLD FINANCE CORP III    2ND LN/408 PAULA/ARREARS                                  $ 236.99   $ 125,000.00        0.00      Surrender
   153      HOUSEHOLD FINANCE CORP III    2ND LN/408 PAULA/CURRENT                              $ 21,012.02     $ 31,091.09        0.00      Surrender
   145      SILVERLEAF CLUB               TIMESHARE                                             $ 10,156.36     $ 19,126.00        0.00      Surrender
   141      THE BANK OF NEW YORK MELLON   2ND LN/HOME/ARREARS                                     $ 6,676.56   $ 101,362.39        0.00      Trustee
   142      THE BANK OF NEW YORK MELLON   2ND LN/HOME/CURRENT                                   $ 77,540.36    $ 101,362.39        0.00      Direct by Debtor
    10      THE BANK OF NEW YORK MELLON   1ST LN/408 PAULA/ARREARS                              $ 10,399.97    $ 125,000.00        0.00      Surrender
   121      THE BANK OF NEW YORK MELLON   1ST LN/408 PAULA/CURRENT                              $ 93,908.91    $ 125,000.00        0.00      Surrender

 T'ee
 Clm #      Priority Creditors                                Com m ent                                            Claim Am ount                     Paid By

     65 INTERNAL REVENUE SERVICE                              TAXES                                                          $ 17,719.27       Trustee

T'ee
Clm #       Unsecured - Special Class Creditors                   Collateral                                       Claim Am ount                     Paid By
            *** NONE ***

T'ee
Clm #       Unexpired Leases                        Collateral                                Claim Am ount        Value              %              Paid By
            *** NONE ***
           Case
           19-10412-jlg
                11-33750-bjh13
                        Doc 634-1
                               Doc 80Filed
                                      Filed06/03/19
                                            11/06/12 Entered
                                                      Entered06/03/19
                                                              11/06/1216:40:09
                                                                       14:00:27 Exhibit
                                                                                 Page 1-25
                                                                                        8 of 8
                                              Pg 126 of 275

Case # 11-33750-BJH-13                                                                                               Page 8
JOSE ANGEL MARTINEZ JR
 Trustee's Recom m endation Concerning Claim s, Objection to Claim s and Plan Modification (if required)




T'ee Clm #    Unsecured Creditors                            Com m ent                                     Claim Am ount
    118       ALLY FINANCIAL                                                                                     $ 2,001.50
    149       CANDICA LLC                                    CAPITAL ONE                                         $ 6,520.48
    151       CASH AMERICA CASHLAND                                                                                $ 516.66
      78      CAVALRY PORTFOLIO SERVICE LLC                  HSBC/ORCHARD                                        $ 2,569.91
    137       CAVALRY PORTFOLIO SERVICE LLC                  HSBC                                                  $ 537.41
      35      COMPASS BANK                                   Late Filed -                                        $ 1,452.10
      43      DISCOVER BANK                                                                                     $ 13,262.02
    134       INTERNAL REVENUE SERVICE                       TAXES                                               $ 4,532.73
    133       INTERNAL REVENUE SERVICE                       PENALTY                                            $ 10,877.49
    143       NATIONAL CAPITAL MANAGEMENT                    FIA CARD SERVICES                                   $ 7,105.37
      15      PORTFOLIO RECOVERY ASSOCIATES                  BANK OF AMERICA                                     $ 5,042.42
      93      PORTFOLIO RECOVERY ASSOCIATES                  SEARS/CITIBANK                                        $ 658.15
      94      PORTFOLIO RECOVERY ASSOCIATES                  SHELL/CITIBANK                                      $ 1,427.54
      18      PRA RECEIVABLES MANAGEMENT                     HSBC/BENEFICIAL                                    $ 15,023.34
      92      PRA RECEIVABLES MANAGEMENT                     GE MONEY/SAMS CLUB                                    $ 560.18
      12      PRA RECEIVABLES MGMT LLC                       BANK OF AMERICA                                     $ 8,721.21
       3      QUANTUM3 GROUP LLC                             ACE CASH EXPRESS/BLINE                              $ 1,226.80
    136       SANMAR                                                                                               $ 546.01
    144       SANMAR                                                                                               $ 546.01

                                                             IV.

                                      PLAN MODIFICATION, subject to feasibiltiy
Pursuant to 11 U.S.C. Section 1329, and in accordance with General Order 2010-01, the Trustee requests the following
Modification of the Debtor Confirmed Plan, subject to feasibility, herein:

    • No Modification Needed.




                                                                By: /s/ Thomas D. Powers
                                                                Thomas D. Powers, Chapter 13 Trustee
                                                                State Bar No. 16218700
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 127 of 275




                           EXHIBIT 9
       Case
       19-10412-jlg
            11-33750-bjh13
                    Doc 634-1
                           Doc 83Filed
                                  Filed06/03/19
                                        02/13/13 Entered
                                                  Entered06/03/19
                                                          02/13/1316:40:09
                                                                   07:18:36 Exhibit
                                                                             Page     1-25
                                                                                      1 of 2
                                                                                U.S. BANKRUPTCY COURT
                                          Pg 128 of 275                       NORTHERN DISTRICT OF TEXAS

                                                                                                        ENTERED
                                                                                                      TAWANA C. MARSHALL, CLERK
                                                                                                        THE DATE OF ENTRY IS
                                                                                                       ON THE COURT'S DOCKET




The following constitutes the ruling of the court and has the force and effect therein described.


                                                                             United States Bankruptcy Judge
  Signed February 12, 2013




   Office of the Standing Chapter 13 Trustee
   125 E. John Carpenter Freeway
   Suite 1100, 11th Floor
   Irving, TX 75062
   (214) 855-9200


                                    IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION


   IN RE:                                                                        CASE NO: 11-33750-BJH-13
   JOSE ANGEL MARTINEZ JR
               DEBTOR



                   Order on Trustee's Recommendation Concerning Claims, Objection to
                                Claims and Plan Modification (if required)

   At Dallas in said District:

   On this day came on for hearing the Trustee's Recommendation Concerning Claims, Objections to Claims and Plan
   Modification (if required) (hereinafter referred to as "TRCC") dated 11/6/12, and any responses filed thereto.

   After considering the pleadings, the evidence and stipulations, if any, and the argument of counsel, the Court finds
   that the following order should be entered:



   IT IS THEREFORE ORDERED that all claims listed in Section I of the TRCC (No Proof of Claim Filed) are hereby
   DISALLOWED except for the following, if any, which are ALLOWED:


   No Changes
    Case
    19-10412-jlg
         11-33750-bjh13
                 Doc 634-1
                        Doc 83Filed
                               Filed06/03/19
                                     02/13/13 Entered
                                               Entered06/03/19
                                                       02/13/1316:40:09
                                                                07:18:36 Exhibit
                                                                          Page 1-25
                                                                                 2 of 2
                                       Pg 129 of 275


Order on Trustee's Recommendation Concerning Claims, Objection to Claims and Plan Modification (if required), Page 2
Case # 11-33750-BJH-13
JOSE ANGEL MARTINEZ JR


IT IS FURTHER ORDERED that all claims shown in Section II of the TRCC (Specific Objections) are hereby
ALLOWED or DISALLOWED as shown therein except as follows:

No Changes

IT IS FURTHER ORDERED that all claims shown in Section III of the TRCC (Recommendations) are hereby
ALLOWED as shown therein except as follows:

No Changes

IT IS FURTHER ORDERED that the Plan Modification shown in Section IV of the TRCC is APPROVED except as
follows:

No Changes

Approved by:

    /s/ Tom Powers




                                                         ### End of Order ###
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 130 of 275




                           EXHIBIT 10
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 131 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 132 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 133 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 134 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 135 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 136 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 137 of 275




                           EXHIBIT 11
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 138 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 139 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 140 of 275




                           EXHIBIT 12
 19-10412-jlg
Case          Doc 634-1
     11-33750-bjh13       Filed
                    Doc 112      06/03/19
                             Filed 08/03/16 Entered 06/03/19
                                              Entered        16:40:09
                                                      08/03/16 11:36:28 Exhibit
                                                                          Page1-25
                                                                                1 of 2
                                    Pg 141 of 275


                               ĀȀ ! " # $%! &! " %$' &Ȁ() Ā*! + ,$+ -Ā) !
                                  Ȁ- ) ! . " ) Ȁ$# %! ) +! $- / $! " 0 &%
                                    #&1 1&%$# 2 % -Ȁ$# 2 % -Ȁ


Ȁ$) " 3                                                          + &%" $Ȁ- 8$99:;;<=> :' 4. :9;
                                                                 + .&* ! " ) $9;
4- %"$&Ȁ5 "1$6 &) ! Ȁ"7$4)
                                                                 4Ā#5 " $' &) ' &) &$48$.-Ā%" )

            #" ' ! -)                                            ĀȀ !"# $Ȁ%$%!Ā&' $"()# $*&+, # Ā


*?@A?BCD $DE$/ FGF@BH$) ?H
                         F$EI$' BCJ@
                                   ?KDLM$*@ ELFG?@ F$;>>N89OIPQ
                                                              $DRF$+ RBKDF@$9;$! @
                                                                                 ?ADFFQ$! RESBA$# 8$*ETF@A$
IU
 HFA$D
     RUA$ȀEDU LF$EI$/U CBH
                         $+?@ F$*BMS FCD8$$!RF$BS E?CD$@FV?U
                                                           @FG$DE$L?@F$DRF$GFIB?HD$U
                                                                                   C$DRF$LHBU
                                                                                            S $H
                                                                                               UADFG$WF
                                                                                                      H
                                                                                                      ET $
RBA$WFFC$KBU G$UC$I?HH
                     8

Ā-./   $01$" 2/ 345026$$5 ) " " Ȁ$! )" " $%" )2 + Ȁ 5 $11+




%47- 8$" 92/ $&. 0975

"0 925        &==0975                              "8- 4.                "8- 4.              &. 0975
" 8-4.$ :     Ā9. >/ 2                             &;; / 25/ 3           &880< / 3           *- 43

   NN         [=[9                                 XY;Q
                                                      ZY98
                                                         <Y              XY;Q
                                                                            ZY98
                                                                               <Y            XY;Q
                                                                                                ZY98
                                                                                                   <Y

! EDBH
     $&S E?CD
            $*BU
               G$WM$
                  !@?ADFF                                                                    XY;Q
                                                                                                ZY98
                                                                                                   <Y


, 075?8@$
        Ȁ7A047A$, 025A-A/ $*-@./ 75

6 E@
   D\B\F $U
          A$*BU
              G3

! R@
          E?\R$DRF$+ RBKDF@
                          $9;$+ ECG?U
                                   D                    # U
                                                               @FLD$WM$
                                                                     DRF$# FWD
                                                                             E@


] U DRU
      C$N9$GBMA$EI$DRF$AF@ ^ULF$EI$DRF$ȀEDULF$EI$/ U
                                                   CBH $+ ?@F$*BMSFCD  Q$DRF$L@FGUDE@$6 Ā%! $IU H
                                                                                                F$BCG$AF@^F$B$
%DBDFS FCD$BA$B$A?KKHFS FCD$DE$DRF$REH GF@_A$K@ EEI$EI$LHBUS $EC$DRF$# FWDE@ Q
                                                                             $# FWDE@ `A$+ E?CAFH$BCG$
                                                                                                     DRF$+ RBKDF@
                                                                                                                $
9;$! @?ADFFQ$K?@A?BCD$DE$/ FG8) 8' BCJ8*8;>>N89O\PQ $UCGULBDUC\$9P$T RFDRF@ $U
                                                                             D$B\ @
                                                                                  FFA$DRBD$DRF$# FWDE@$RBA$KBUG$
UC$I?HH
      $DRF$BS E?CD$@FV?U@FG$DE$L?@ F$DRF$GFIB?HD$EC$DRF$LH BU
                                                            S a$BCG$NP$T RFDRF@ $DRF$# FWDE@ $U
                                                                                              A$EDRF@
                                                                                                    TU AF$L?@@FCD
                                                                                                                $
EC$ BHH
      $KBMSFCDA$LECA  U
                      ADFCD $T U
                               DR$99$Ā8%8+ 8$b$9;NNOWPO=P8$$

! RF$ADBDFSFCD$ARBHH
                   $UDFSUcF$DRF$@FV?U@FG$L?@ F$E@$KEAD:KFDUDU
                                                            EC$BS E?CDAQ
                                                                       $UI$BCMQ$DRBD$DRF$REHGF@ $LECDFCGA
                                                                                                        $
@FS BUC$?CKBU
            G$BA$EI$DRF$GBDF$EI$DRF$ADBDFS FCD 8$$!RF$AD
                                                       BDFS FCD$ARBHH
                                                                    $WF$IUH
                                                                          FG$BA$B$A ?KKH FS FCD$DE$DRF$
REHGF@ _A$K@
           EEI$EI$LH
                   BUS $BCG$UA$CED
                                 $A?WdFLD$DE$) ?HF$;>>9 OIP8$$/BU
                                                                H?@
                                                                  F$D
                                                                    E$CEDUIM$S BM$@FA?H D$U
                                                                                          C$ABCLDU ECA8
 19-10412-jlg
Case          Doc 634-1
     11-33750-bjh13       Filed
                    Doc 112      06/03/19
                             Filed 08/03/16 Entered 06/03/19
                                              Entered        16:40:09
                                                      08/03/16 11:36:28 Exhibit
                                                                          Page1-25
                                                                                2 of 2
                                    Pg 142 of 275


                                                                               + &%" $Ȁ- 8$99:;;<=> :' 4. :9;


                                     "# )   !%!"& # $Ȁ%$B# ) C!"#

 $RF@
    FWM$LF@ DUIM$DRBD$B$LEKM$ EI$DRF$IE@F\EUC\$ȀEDULF$EI$/ U
                                                           CBH$+?@F$*BMSFCD$T BA$AF@  ^FG$EC$DRF$KB@ DUFA$
H
UADFG$WFH
        ET $WM$ E@GUCB@ M$Ā8%8$6 BU H$E@
                                       $AF@^FG$FHFLD@ECULBHH
                                                           M$DR@E?\R$DRF$+ E?@
                                                                             D_A$" + / $%MADFS $BD$DRF$F:S BU
                                                                                                            H$
BGG@FAA$@F\UADF@ FG$T UDR$DRF$+ E?@D$EC$
                                       DRUA$; @
                                              G$GBM$EI$&?\?ADQ$N>9Y8


4- %" $&Ȁ5 " 1$6 &) ! Ȁ" 7$4) Q
                              $;=9[$. " ) ! &5 " $! ) & 1Q
                                                         $+ " 1 Ȁ&Q
                                                                  $! 0 $$<=>>[


"1"+ !) - Ȁ + $%" ) 2 + " $:$1"Ȁ $1$Ȁ&) , Q
                                          $;>9>$1' 4$/ ) " " ] &, Q
                                                                  $%Ā ! " $9N>>Q
                                                                               $# &11&%Q
                                                                                       $! 0 $$<=N;e


5 ) " " Ȁ$! )" " $%" )2 + Ȁ 5 $11+ Q
                                   $*- $' - 0 $<9Y[Q
                                                   $*&%&# " Ȁ&Q
                                                              $+ &$$[99>[


"1"+ !) - Ȁ + $%" ) 2 + " $:$ĀCU
                               DFG$%DBDFA$! @
                                            ?ADFF


# BDF3$$&?\?AD$>;Q$N>9Y                                         fAf$! RES BA$#8$*ET F@ A
                                                                ! RES BA$#8$*ET F@   A
                                                                + RBKDF@ $9;$! @ ?ADFF
                                                                9N=$ " $4ERC$ + B@KFCDF@
                                                                                       $/ @
                                                                                          FFT BM
                                                                %?U DF$99>>$99DR$/ H EE@
                                                                 @^UC\Q$! 0 $$<=>YN
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 143 of 275




                           EXHIBIT 13
        Case
         19-10412-jlg
             11-33750-bjh13
                      Doc 634-1
                            Doc 117
                                  Filed
                                     Filed
                                         06/03/19
                                           08/31/16 Entered
                                                      Entered
                                                            06/03/19
                                                              08/31/16
                                                                     16:40:09
                                                                       17:39:42 Exhibit
                                                                                  Page1-25
                                                                                        1 of 2
                                            Pg 144 of 275




 The following constitutes the ruling of the court and has the force and effect therein described.



 Signed August 31, 2016
                                            United States Bankruptcy Judge
 ______________________________________________________________________




                                        IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE NORTHERN DISTRICT OF TEXAS
                                                    DALLAS DIVISION

 In Re: JOSE ANGEL MARTINEZ JR                                                                            Case # 11-33750-BJH-13
 AKA:     JOE A MARTINEZ


 SSN:     Debtor 1 SSN: XXX-XX-5274*                                                                                     08/29/2016


                               DISCHARGE OF DEBTOR(S) AFTER COMPLETION
                                         OF CHAPTER 13 PLAN
It appearing that the Debtor(s) is/are entitled to a discharge,

IT IS ORDERED:

The Debtor(s) is/are granted a discharge under section 1328(a) of Title 11, United States Code, (the Bankruptcy Code).

                                                       ### End of Order ###

                             SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION
 *Setforth all names, including trade names, used by the debtor within the last 8 years. For joint debtors, set forth the last four
digits of both Social Security numbers or individual taxpayer-identification numbers.
         Case
          19-10412-jlg
              11-33750-bjh13
                       Doc 634-1
                             Doc 117
                                   Filed
                                      Filed
                                          06/03/19
                                            08/31/16 Entered
                                                       Entered
                                                             06/03/19
                                                               08/31/16
                                                                      16:40:09
                                                                        17:39:42 Exhibit
                                                                                   Page1-25
                                                                                         2 of 2
                                             Pg 145 of 275

Thomas D. Powers
125 E John Carpenter Freeway
Suite 1100 11th Floor
Irving, TX 75062
(214) 855-9200 / (214) 965-0758 (Fax)




                                EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 13 CASE

This court order grants a discharge to the person named as the debtor afer the debtor has completed all payments under the
chapter 13 plan. It is not a dismissal of the case.

Collection of Discharged Debts Prohibited
The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a creditor is not
permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages or other property, or
to take any other action to collect a discharged debt from the debtor. (In a case involving community property: There are also
special rules that protect certain community property owned by the debtor's spouse, even if that spouse did not file a bankruptcy
case.) A creditor who violates this order can be required to pay damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against the debtor's
property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a debtor may voluntarily
pay any debt that has been discharged.

Debts That Are Discharged
The chapter 13 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but not all, types of
debts are discharged if the debt is provided for by the chapter 13 plan or is disallowed by the court pursuant to section 502 of
the Bankruptcy Code.

Debts That Are Not Discharged
Some of the common types of debts which are NOT discharged in a chapter 13 case are:

    a.   Domestic support obligations;

    b.   Debts for most student loans;

    c.   Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    d.   Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft while
         intoxicated;

    e.   Debts for restitution, or damages, awarded in a civil action against the debtor as a result of malicious or willful
         injury by the debtor that caused personal injury to an individual or death of an individual (in a case filed on
         or after October 17, 2005);

    f.   Debts provided for under section 1322(b)(5) of the Bankruptcy Code and on which the last payment is due after the
         date on which the final payment under the plan was due;

    g.   Debts for certain consumer purchases made after the bankruptcy case was filed if prior approval by the trustee of
         the debtor's incurring the debt was practicable but was not obtained;

    h.   Debts for certain taxes to the extent not paid in full under the plan (in a case filed on or after October 17, 2005);

    i.   Some debts which were not properly listed by the debtor (in a case filed on or after October 17, 2005).

This information is only a general summary of the bankruptcy discharge. There are exceptions to these general rules.
Because the law is complicated, you may want to consult an attorney to determine the exact effect of the discharge
in this case.
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 146 of 275




                           EXHIBIT 14
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                    Doc 122
                          Filed
                             Filed
                                 06/03/19
                                   03/13/17 Entered
                                              Entered
                                                    06/03/19
                                                      03/13/17
                                                             16:40:09
                                                               10:28:04 Exhibit
                                                                          Page1-25
                                                                                1 of 4
                                    Pg 147 of 275




                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                                      Case No. 11-33750-BJH-13
         JOSE ANGEL MARTINEZ JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Thomas D. Powers, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/06/2011.

         2) The plan was confirmed on 01/03/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/05/2012.

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
05/18/2012, 02/06/2015, 05/08/2015.

         5) The case was completed on 07/20/2016.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,423.60.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .



UST Form 101-13-FR-S (9/1/2009)
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                    Doc 122
                          Filed
                             Filed
                                 06/03/19
                                   03/13/17 Entered
                                              Entered
                                                    06/03/19
                                                      03/13/17
                                                             16:40:09
                                                               10:28:04 Exhibit
                                                                          Page1-25
                                                                                2 of 4
                                    Pg 148 of 275



 Receipts:

            Total paid by or on behalf of the debtor         $118,006.00
            Less amount refunded to debtor                         $0.00

 NET RECEIPTS:                                                                                $118,006.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,459.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $9,364.14
     Other                                                                  $113.74
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $12,936.88

 Attorney fees paid and disclosed by debtor:                  $441.00


 Scheduled Creditors:
 Creditor                                        Claim        Claim           Claim       Principal     Int.
 Name                                Class     Scheduled     Asserted        Allowed        Paid        Paid
 AAA FINANCIAL SERVICES           Unsecured           0.00          NA              NA           0.00      0.00
 ALLY FINANCIAL                   Unsecured       2,001.50     2,001.50        2,001.50        302.77      0.00
 ATTORNEY GENERAL OF TEXAS        Priority        1,209.50     1,209.50        1,209.50      1,209.50      0.00
 AUTONATION FINANCIAL             Unsecured           0.00          NA              NA           0.00      0.00
 BANK OF AMERICA NA               Secured        77,540.36    77,540.36       77,540.36          0.00      0.00
 BANK OF AMERICA NA               Secured         6,676.56     6,676.56        6,676.56      6,676.56      0.00
 CASH AMERICA                     Unsecured         516.66       516.66          516.66         78.16      0.00
 CAVALRY PORTFOLIO SERVICES LL    Unsecured         537.41       537.41          537.41         81.30      0.00
 CAVALRY PORTFOLIO SERVICES LL    Unsecured       2,561.91     2,569.91        2,569.91        388.76      0.00
 CELINA ISD                       Secured         5,779.66          NA              NA           0.00      0.00
 CELINA ISD                       Secured         2,493.30     2,493.30        2,493.30      2,493.30    579.27
 CHASE EQUITY HOME LOAN           Secured        82,087.00          NA              NA           0.00      0.00
 CITIBANK                         Unsecured           0.00          NA              NA           0.00      0.00
 COLLIN COUNTY TAX ASSESSOR       Secured         2,995.03     2,995.03        2,995.03          0.00      0.00
 COLLIN COUNTY TAX ASSESSOR       Secured         1,702.80     1,702.80        1,702.80      1,649.33     33.37
 COMPASS BANK                     Unsecured       1,452.10     1,452.10        1,452.10        219.66      0.00
 DISCOVER FINANCIAL SERVICES      Unsecured      13,262.02    13,262.02       13,262.02      2,006.17      0.00
 GREEN TREE SERVICING LLC         Secured        63,861.76    63,861.76       63,861.76     63,861.76      0.00
 GREEN TREE SERVICING LLC         Secured       211,637.61   211,637.61      211,637.61          0.00      0.00
 HOUSEHOLD FINANCE CORPORATI      Secured              NA        236.99          236.99          0.00      0.00
 HOUSEHOLD FINANCE CORPORATI      Secured        21,012.02    21,012.02       21,012.02          0.00      0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA     10,877.49       10,877.49          0.00      0.00
 INTERNAL REVENUE SERVICE         Priority       17,719.27    17,719.27       17,719.27     17,719.27      0.00
 INTERNAL REVENUE SERVICE         Unsecured      15,410.22     4,532.73        4,532.73        685.67      0.00
 PITNEY BOWES                     Secured             0.00          NA              NA           0.00      0.00
 PORTFOLIO RECOVERY ASSOCIATE     Unsecured           0.00     7,105.37        7,105.37      1,074.84      0.00
 PORTFOLIO RECOVERY ASSOCIATE     Unsecured         560.18       560.18          560.18         84.74      0.00
 PORTFOLIO RECOVERY ASSOCIATE     Unsecured         658.15       658.15          658.15         99.55      0.00
 PORTFOLIO RECOVERY ASSOCIATE     Unsecured       1,427.54     1,427.54        1,427.54        215.95      0.00
 PORTFOLIO RECOVERY ASSOCIATE     Unsecured       8,721.21     8,721.21        8,721.21      1,319.27      0.00



UST Form 101-13-FR-S (9/1/2009)
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                    Doc 122
                          Filed
                             Filed
                                 06/03/19
                                   03/13/17 Entered
                                              Entered
                                                    06/03/19
                                                      03/13/17
                                                             16:40:09
                                                               10:28:04 Exhibit
                                                                          Page1-25
                                                                                3 of 4
                                    Pg 149 of 275



 Scheduled Creditors:
 Creditor                                     Claim          Claim        Claim       Principal       Int.
 Name                              Class    Scheduled       Asserted     Allowed        Paid          Paid
 PORTFOLIO RECOVERY ASSOCIATE   Unsecured      5,042.42       5,042.42     5,042.42        762.78        0.00
 PORTFOLIO RECOVERY ASSOCIATE   Unsecured     15,023.34      15,023.34    15,023.34      2,272.60        0.00
 QUANTUM3 GROUP LLC             Unsecured      1,226.80       1,226.80     1,226.80        185.58        0.00
 SANMAR                         Unsecured           NA          546.01       546.01          0.00        0.00
 SANMAR CORP                    Unsecured        546.01         546.01       546.01         82.60        0.00
 SILVERLEAF RESORTS             Secured       10,156.36      10,156.36    10,156.36          0.00        0.00
 SM SERVICING                   Unsecured          0.00            NA           NA           0.00        0.00
 TARGET                         Unsecured          0.00            NA           NA           0.00        0.00
 TCC CREDIT UNION               Unsecured          0.00            NA           NA           0.00        0.00
 THE BANK OF NEW YORK MELLON    Secured       93,908.91      93,908.91    93,908.91          0.00        0.00
 THE BANK OF NEW YORK MELLON    Secured       10,399.97      10,399.97    10,399.97          0.00        0.00
 VANDA LLC                      Unsecured      6,520.48       6,520.48     6,520.48        986.36        0.00
 VIEWPOINT                      Unsecured          0.00            NA           NA           0.00        0.00
 WASHINGTON MUTUAL              Unsecured          0.00            NA           NA           0.00        0.00
 WASHINGTON MUTUAL              Unsecured          0.00            NA           NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal              Interest
                                                           Allowed               Paid                  Paid
 Secured Payments:
       Mortgage Ongoing                                 $404,098.90            $0.00                  $0.00
       Mortgage Arrearage                                $81,175.28       $70,538.32                  $0.00
       Debt Secured by Vehicle                                $0.00            $0.00                  $0.00
       All Other Secured                                 $17,347.49        $4,142.63                $612.64
 TOTAL SECURED:                                         $502,621.67       $74,680.95                $612.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $1,209.50        $1,209.50                  $0.00
        Domestic Support Ongoing                              $0.00            $0.00                  $0.00
        All Other Priority                               $17,719.27       $17,719.27                  $0.00
 TOTAL PRIORITY:                                         $18,928.77       $18,928.77                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $83,127.33       $10,846.76                  $0.00

 Disbursements:

            Expenses of Administration                       $12,936.88
            Disbursements to Creditors                      $105,069.12

 TOTAL DISBURSEMENTS :                                                                    $118,006.00




UST Form 101-13-FR-S (9/1/2009)
Case
 19-10412-jlg
     11-33750-bjh13
              Doc 634-1
                    Doc 122
                          Filed
                             Filed
                                 06/03/19
                                   03/13/17 Entered
                                              Entered
                                                    06/03/19
                                                      03/13/17
                                                             16:40:09
                                                               10:28:04 Exhibit
                                                                          Page1-25
                                                                                4 of 4
                                    Pg 150 of 275




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper .

Dated: 03/13/2017
                                              By:/s/ Thomas D. Powers
                                                                   Trustee
STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 151 of 275




                           EXHIBIT 15
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 152 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 153 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 154 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 155 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 156 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 157 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 158 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 159 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 160 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 161 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 162 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 163 of 275




                           EXHIBIT 16
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 164 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 165 of 275




                           EXHIBIT 17
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 166 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 167 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 168 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 169 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 170 of 275




                           EXHIBIT 18
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 171 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 172 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 173 of 275




                           EXHIBIT 19
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 174 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 175 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 176 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 177 of 275




                           EXHIBIT 20
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 178 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 179 of 275




                           EXHIBIT 21
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 180 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 181 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 182 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 183 of 275




                           EXHIBIT 22
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 184 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 185 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 186 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 187 of 275




                           EXHIBIT 23
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 188 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 189 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 190 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 191 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 192 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 193 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 194 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 195 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 196 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 197 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 198 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 199 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 200 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 201 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 202 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 203 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 204 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 205 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 206 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 207 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 208 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 209 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 210 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 211 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 212 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 213 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 214 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 215 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 216 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 217 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 218 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 219 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 220 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 221 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 222 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 223 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 224 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 225 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 226 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 227 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 228 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 229 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 230 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 231 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 232 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 233 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 234 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 235 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 236 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 237 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 238 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 239 of 275




                           EXHIBIT 24
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 240 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 241 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 242 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 243 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 244 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 245 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 246 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 247 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 248 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 249 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 250 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 251 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 252 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 253 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 254 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 255 of 275
19-10412-jlg   Doc 634-1   Filed 06/03/19 Entered 06/03/19 16:40:09   Exhibit 1-25
                                    Pg 256 of 275




                           EXHIBIT 25
19-10412-jlg
      Case 16-03235
             Doc 634-1
                    Document
                       Filed 06/03/19
                              44 Filed in
                                       Entered
                                          TXSB 06/03/19
                                               on 05/19/17
                                                        16:40:09
                                                            Page 1Exhibit
                                                                   of 19 1-25
                                Pg 257 of 275


                   IN TH E UNITED STATES BANKRUPTCY CO URT
                     FO R TH E SO UTH ERN D ISTm CT O F TE XA S
                                H O U STO N D IV ISIO N                               ENTERED
                                                                                      05/19/2017
In re:                                    j
                                          j               C ase N o.15-34818
K ATRINA LO N G JO N ES,                  j
                                          j               Chapter13
Debtor.                                   j
                                          j
                                        j
KATRINA        LONG       JONES     and j
NA TA SH A H ILL ,                      j
                                        j
Plaintiffs                                                A dversary N o.16-3235
                              j
V.                            j
                              j
ATLAS ACQUISITION LLC and AVI j
SCHILD,                       j
                              j
D efendants.                  j
         ORDER DENYING ATLAS ACOUISITION LLC AND AVISCH ILD'S
       M O TIO N TO D ISM ISS PL AIN TIFFS'C LASS CE RTIFIC AT IO N CLA IM S
                          IThisOrderRelatestoAdv.Doc.No.271
                                    1. BRIEF INTRODUCTION

       Presently pending before this Court is the m otion of the defendants to dismiss this

adversary proceeding.Theplaintiffs,who seek to prosecutethisadversary proceeding asa class

action,vigorously oppose the requestfordismissal. Forthe reasons setforth herein,this Court

deniesthem otion to dism iss.

                                 I1. PROCEDURAL BACKGROUND

       On September 14,2015,Katrina Long Jones ($1M s.Jones'')filed a voluntary petition
initiatingthemain Chapter 13caseinthisCourt. (M ain CaseNo.15-34818,Doc.No.11. On
October22,2015,AtlasAcquisition LLC (1$Atlas'')tiled aproofofclaim in M s.Jones'smain
 19-10412-jlg
       Case 16-03235
              Doc 634-1
                     Document
                        Filed 06/03/19
                               44 Filed in
                                        Entered
                                           TXSB 06/03/19
                                                on 05/19/17
                                                         16:40:09
                                                             Page 2Exhibit
                                                                    of 19 1-25
                                 Pg 258 of 275


case,andAviSchild (GtSchi1d'')(hereinafter,Atlasand Schild willcollectively bereferred to as
the ttDefendants'')signed theproofofclaim asdtpresident.'' (M ain Case No.15-34818,Claim
No.5).Atlassubsequentlywithdrew Claim No.5onApril20,2016.(M ainCaseNo.15-34818,
Doc.No.491.
      On October 24, 2016,M s.Jones,on behalf of herself and others similarly situated,

initiatedthisadversaryproceedingbyfiling acomplaintagainsttheDefendants.(Adv.Doc.No.
1). On December 30, 2016, M s.Jones and Natasha Hill (ççM s.Hi1l'') (collectively,the
dçplaintiffs'),tm behalf of themselves and others similarly situated,filed a First Amended
Complaintagainstthe Defendants,which ispresently the itlive''pleading (the çtcomplainf').
(Adv.Doc.No.221. M s.Hillisadebtorin a Chapter13 case (CaseNo.15-31663)currently
pendingbeforetheUnited StatesBankruptcyCourtfortheW estern DistrictofLouisiana.Vd.at
p.3! 5). According to theComplaint,thePlaintiffsrequestthatthisCourtaward them actual
dnm ages, statutory dam ages, punitive dam ages, and other legal and equitable relief for the

Defendants'abuse ofthe banknzptcy system and theirwillfuland intentionaldisregard forthe

requirementsforfiling legitimateclaimsin manyChapter13casesthroughoutthecountry. Lld
atpp.26-36 of371. Specitkally,the Plaintiffsallege thatthe Defendants have abused çtthe
banknzptcy process by filing fraudulent,false,and m isleading proofs of claim in bankruptcy

cases....'' L1d atpp.1-2! 11. Further,the PlaintiffscontendthattheDefendantshavebeen
çlgnming''the bankruptcy system by filing proofs ofclaim in various Chapter 13 casesonly to

withdraw such claims after being exposed by debtors' counsel,the Chapter 13 trustees,the

bankruptcy courts,and/orthe United States Trustee's oftice. Lld atp.8 ! 30). lndeed,the
PlaintiffsassertthattheDefendants'intentionaltiling ofdeficientclaim s,only to withdraw them

when challenged,isinfactitsttbusinessmodelsinceatleastAugust2012.55Lld.atp.21!891.
19-10412-jlg
      Case 16-03235
             Doc 634-1
                    Document
                       Filed 06/03/19
                              44 Filed in
                                       Entered
                                          TXSB 06/03/19
                                               on 05/19/17
                                                        16:40:09
                                                            Page 3Exhibit
                                                                   of 19 1-25
                                Pg 259 of 275


       On January 31,2017,the Defendants filed their M otion to Dism iss Plaintiffs' Class

Certification Claims (the çûM otion to Dismiss''). gAdv.Doc.No.271. On the same day,the
Defendantsfiled abriefin supportoftheMotion toDismiss. (Adv.Doc.No.281. OnM arch 3,
2017,thePlaintiffsfiled theirresponse to theM otion to Dismiss,gAdv.Doc.No.291,and on
April14,2017,thePlaintiffstiled theiramendedresponsetotheM otion to Dismiss,(Adv.Doc.
No.32).Then,onApril15,2017,theDefendantsfiledtheirsupplementalbriefin supportofthe
M otion toDismiss. (Adv.Doc.No.334. On April19,2017,thisCourtheld a hearing on the
M otionto Dismiss(theççl-learing'')during which theCourtheard oralrgumentsfrom boththe
Plaintiffs' counsel and the Defendants' counsel regarding three specific issues raised in the

M otion to D ism iss. The Courtthen took the m atterunder advisem ent. Thereafter,on April26,

2017,thePlaintiffsfiled apost-hearingbrief.gAdv.Doc.No.421.
                                   111. THRESHOLD C ONCLUSIONS

       As a threshold matter,itisworth noting thatthis Courthasjurisdiction to detennine
whetherithassubjectmatterjurisdiction overthisadversaryproceeding. ChicotCnfy.Drainage
Dist.v.Baxter State Bank,308 U.S.371,376-77 (1940) (holding thata federalcourthas
authority to determine whether ithas subject matterjurisdiction over a dispute);In re AE
Liquidation,Inc.,435B.R.894,900 tBankr.D.Del.2010),
                                                  .Verasun ékdrp/Corp.v.I'
                                                                         I'
                                                                          CPlains
Co.,No.08-12606 (BLS),2013 W L 3336870, at *6-7 (Bankr. D.Del.June 28,2013).
M oreover,forpurposes ofruling on the M otion to D ism iss,this Courtconcludesthatthe issue of

theconstitutionalauthority ofabankruptcy courtto entera/nJ/order,asarticulated in Stern v.
Marshall,564 U.S.462(2011),isnotaconcernhere.Thisisso becausedenialoftheM otionto
Dismissisnota finalorder. See Truong v.Kartzman,513 F.3d 91,93 (3d Cir.2008)(stating
that ççan order in an individual adversary proceeding is not finalunless itends the litigation on
 19-10412-jlg
       Case 16-03235
              Doc 634-1
                     Document
                        Filed 06/03/19
                               44 Filed in
                                        Entered
                                           TXSB 06/03/19
                                                on 05/19/17
                                                         16:40:09
                                                             Page 4Exhibit
                                                                    of 19 1-25
                                 Pg 260 of 275



the meritsand leavesnothing more forthe courtto do but execute thejudgmenf')(internal
citationsomitted);Smith v.AET Inc.,Civ.Act.Nos.C-07-123,C-07-124,C-07-126,2007W L
1644060,at*3 (S.D.Tex.June 4,2007)(fr enialofa motion to dismissdoesnotresolve a
tdiscrete issue'in the pending litigation,as is required foran order to be considered Cfinal'for

purposesofSection 158(a)(1).'')(citing In reEagle BusMfg.,Inc.,62 F.3d 730,734 (5th Cir.
1995:.
       TheDefendantsmove fordismissalunderFederalRule ofCivilProcedure 12(b)(1)1for
1ackofsubjectmatterjurisdiction.z TheburdenofproofforaRule 12(b)(1)motiontodismissis
on the party asserting jurisdiction (i.e.,the Plaintiffs in the suit at bar). M cNutt v. GM
Acceptance Corp.,298U.S.178,189 (1936);Davisv.US.,597F.3d 646,649(5th Cir.2009).
A courtm ustassume that allofthe allegations in the complaintare tnze. Garcia v. U S.,776

F.2d116,117(5th Cir.1985).A courtmaybaseitsdispositionofamotiontodismissforlackof
subjectmatterjurisdiction on çdthe complaintalone,thecomplaintsupplemented by undisputed
factsevidenced in the record,orthecom plaintsupplem entedby undisputed factsplusthecourt's

resolution ofdisputed facts.'' Ynclan v.Dep 'tof theAirForce,943 F.2d 1388,1390 (5th Cir.
1991).
       W ithregardto aRule 12(b)(6)motion,acourtmay grantarequestfordismissalwhena
party fails to Sçstate a claim upon which relief can be granted.'' The determ ination ofa Rule

12(b)(6)motion requiresacourtto ççacceptg1allwell-pleaded facts(ofthe complaintjastrue,
viewing them in the lightm ostfavorable to the plaintiff.'' Torch Liquidating Trustv.Stockstill,


'Any referenceto a%çltule''isareferenceto the FederalRulesofCivilProcedure, and any referenceto ççthe Code''
referstotheUnitedStatesBankruptcyCode.Further,anyreferenceto anysection(i.e.,j)referstoasection in28
U.S.C.,unlessotherw isenoted.

2BankruptcyRule7012(b)setsforththatRule 12(b)oftheFederalRulesofCivilProceduralappliesin adversary
proceedings.

                                                    4
 19-10412-jlg
       Case 16-03235
              Doc 634-1
                     Document
                        Filed 06/03/19
                               44 Filed in
                                        Entered
                                           TXSB 06/03/19
                                                on 05/19/17
                                                         16:40:09
                                                             Page 5Exhibit
                                                                    of 19 1-25
                                 Pg 261 of 275


561F.3d 377,384 (5th Cir.2009)(quoting Vanderbrook v.Unitrin Preferred Ins.Co.(1n re
KatrinaCanalBreachesLitig.j,495F.3d 191,205(5th Cir.2007:.Thus,acourtmay notlook
outsideofthecomplaintwhen rulingon aRule 12(b)(6)motion.Mccartney v.FirstCityBank,
970F.2d45,47(5th Cir.1992).Further,aRule 12(b)(6)motion shouldbedenied iftheplaintiff
pleadsttenough factsto statea claim to reliefthatisplausibleon itsface.'' See BellAtl.Corp.v.

Twombly 550 U.S.544,570(2007).Specifically,çlltlactualallegationsmustbeenoughtoraise
a rightto relief above the speculative level,on the assumption that al1the allegations in the

complaintaretrue(even ifdoubtfulin factl.'' Id at555 (citationsomitted).(çl-flhecomplaint
mustcontain eitherdirectallegations orpermitproperly drawn inferences to support''allfacts

necessaryforproperrelief.Torch Liquidating Trust,561F.3d at384 (quotingCampbellv.City
ofsanAntonio,43F.3d 973,975 (5th Cir.1995)).Thedefendantbearstheburden to show that
theplaintiffhasnotstatedaclaim.Davisv.WellsFargo,824F.3d333,349(3dCir.2016).
          lV .A NALYSIS OFTHE T HREE ISSUES R AISED IN THE M OTION TO D ISM ISS

       In the M otion to D ism iss,the Defendants argue that the Com plaint should be dism issed

forthree separateand distinctreasons.They contend that:

              (1)ThisCourthasnojurisdictionunderj 1334 to certify anationwide
              classofChapter 13 debtors;

              (2)ThePlaintiffsarenotqualifiedasadequateclassrepresentativesas
              am atteroflaw;and

              (3)ThePlaintiffs'claimscnnnotbecertified underRule23(b)(3)asa
              matteroflaw .

(5'
  e:Adv.Doc.No.33,p.1of141.
       TheCourtdeniesthe M otion to Dismissbecause itfindsthat:(a)ithas subjectmatter
jurisdiction to certify anationwideclassofdebtors;(b)a separate evidentiary hearing mustbe
held to determine whetherthe Plaintiffs qualify as adequate class representatives;and (c) a
 19-10412-jlg
       Case 16-03235
              Doc 634-1
                     Document
                        Filed 06/03/19
                               44 Filed in
                                        Entered
                                           TXSB 06/03/19
                                                on 05/19/17
                                                         16:40:09
                                                             Page 6Exhibit
                                                                    of 19 1-25
                                 Pg 262 of 275


separate evidentiary hearing mustbe held to detennine whether the Plaintiffs' claim s can be

certified under Rule 23(b)(3). The Courtdiscusses itsreasons for denying the Motion to
Ilisnlissbeloqv.

A.W hether ThisCourthasSubjectM atterJurisdiction to Certify a NationwideClassof
   Chapter 13 D ebtors?

       Thereisnoquestion thatany analysisofabankruptcy court'ssubjectmatterjurisdiction
begins with j 1334. Section 1334(a) confers upon districtcourts the originaland exclusive
jurisdiction ofa11casesundertitle 11. Section 1334(b),in turn,providesthatçtdistrictcourts
shallhaveoriginalbutnotexclusivejurisdictionofa11civilproceedingsarising undertitle11,or
arising in or related to cases llndertitle 11.'9 Districtcourts are then authorized to refer these

casesandproceedingsto the bankruptcyjudgesforthatdistrict.j 157(a). ln fact,theDistrict
Courtforthe Southern DistrictofTexashasprovidedforsuch referralto thebarlkruptcyjudges
by GeneralOrder2012-6 (entitled GeneralOrderofReference),which automatically refersa11
eligiblecasesand proceedingsto thebankruptcy courts.

       Therefore,in orderforthisCourtto havejurisdiction overthe putativeclassmembers'
claimssetforth in the Complaint,theseclaimsmustconstitute:(1)a core proceeding ççarising
under''title 11'
               ,(2)a core proceeding Etarising in''a case undertitle 11'
                                                                       ,or (3) a proceeding
çtrelated to''a case undertitle 11. US.Brass Corp.v.Travelers,Ins.Grp.(In re US.Brass
Corp),301 F.3d 296,303-04 (5th Cir.2002) (citing jj 1334(a)-(b)). Because j 1334(b)
containsdisjunctivelanguage,and becausethethird category ofjurisdiction isthebroadest,the
Fifth Circuithas determ ined thata m atter need only be dûrelated to''a bankruptcy case for a

banknlptcy courtto havejtlrisdiction.Id.at304;Bassv.Denney (In reBass),171F.3d 1016,
1022 (5th Cir.1999)(citing Walker v.Cadle Co.(1n re Walker),51 F.3d 562,569 (5th Cir.
1995)).

                                                6
 19-10412-jlg
       Case 16-03235
              Doc 634-1
                     Document
                        Filed 06/03/19
                               44 Filed in
                                        Entered
                                           TXSB 06/03/19
                                                on 05/19/17
                                                         16:40:09
                                                             Page 7Exhibit
                                                                    of 19 1-25
                                 Pg 263 of 275



          However,although ttrelated to''jurisdiction is considered the broadest category ofa
bankruptcy court'sjurisdiction,itisnotthe only category. Asnoted in the paragraph above,
bankruptcy courtsalsohavejurisdiction overmattersthatçtariseunder''orçtarisein casesunder''
title 11. See,e.g.,In re LegalXtranet,Inc.,453 B.R.699,705 n.1(Bankr.W .D.Tex.2011)
(ç%(I)ftrelated to'jurisdiction isnotfound,thatdoesnotmean thatthere can beno bankruptcy
subjectmatterjurisdiction ...(a)mattermight...notbeûrelatedto'thebankruptcy case...yet
clearly fallwithin the banknzptcy subjectmatterjurisdiction ofthe federalcourts,by virtue of
eitherarisingunderaprovision oftitle 11...orarisinginthebankruptcycase....'')(emphasis
in original);Inre Rodriguez,396 B.R.436,448(Bankr.S.D.Tex.2008)CûBankruptcy courts'
subjectmatterjurisdiction isnotlimitedto mattersSrelatedto casesundertitle l1.'Bankruptcy
courtsalsohavesubjectmatterjurisdiction overmattersarisingundertitle 11andarisingincases
undertitle 11.5');In reSimmons,205B.R.834,843(Bankr.W .D.Tex.1997)CtFindingthatitis
only necessary to determ ine whethera matterisatleastlrelated to'the bnnkruptcy in thiscase,.

. .   therefore,doesnotusurpthepossibilitythatoneoftheseûdistinguishable'categoriesrsrelated
to,''tlarisingunder,''ortlarising in''lincoporatesmatterswhichwouldotherwisefalloutsidethe
çrelatedto'pentlmbrm'')(emphasisinoriginal).
          The Argum entsM adeby theDefendantsand by thePlaintiffs

          The Defendantsassertthatbankruptcy courts(including thisCourt)lack subjectmatter
jurisdiction overanationwideclassofdebtors. Holding thisposition,they seek to dismissthe
Plaintiffs'requestto certifya nationwideclassofdebtorsunderRule 12(b)(1).Specifically,the
DefendantsassertthatthisCourtlacksjurisdiction becausethe Plaintiffs'claimsdo notttarise
under''title 11,butrather:(1)çtthePlaintiffs'claim forabuseofprocessarisesundertheCourt's
inherentauthority and 11U.S.C.j105;5'(2)thePlaintiffs'claim underBanknlptcy Rule 3001
 19-10412-jlg
       Case 16-03235
              Doc 634-1
                     Document
                        Filed 06/03/19
                               44 Filed in
                                        Entered
                                           TXSB 06/03/19
                                                on 05/19/17
                                                         16:40:09
                                                             Page 8Exhibit
                                                                    of 19 1-25
                                 Pg 264 of 275


ûçarisesunderaFederalRulesofBanknzptcy Procedurey''which in tum ,arisesundexj2075of
title28.
       ,and (3)çdthePlaintiffs'claimsfordeclaratory and injunctivereliefariseundertitle28,
ratherthantitle 11.55 (Adv.Doc.No.28,p.15of641.Further,whilecounselfortheDefendants
concedesthatthisCourtdoeshave tsarising in''jurisdiction,gApr.19,2017 Tr.26:13-29:71,he
insiststhatçtarising in''jurisdiction only vestsin theithomecourt''ofa b                   ptcy case,Lid at
9:11-15),andthereforethisCourtlacksjurisdiction overanationwideclass.However,counsel
forthe DefendantsconcedesthatthisCourtmay havejurisdiction overa nationwide classof
debtorsiftûarisingunder''jurisdictionexists.Lld.at26:10-23).Finally,theDefendantscontend
thatthisCourtlacks(trelated to''jurisdiction becauseStclaimsin casesarising in otherdistricts
cnnnothavea conceivable effecton the estatebeing administered in gthe Southern Districtof
Texasl.'' (Adv.Doc.No.28,p.11of641.
        The Plaintiffs argue thatbecause districtcourtshavejurisdiction overnationwideclass
actions,so do bankruptcy courts. ThePlaintiffsassertthat:<28 U.S.C.j 1334(b)grantssubject
matterjurisdiction to the DistrictCourtover any debtor's claims thatfallwithin the court's
trelatedto,'Sarisingin,'orçarisingunder'J'urisdiction ....'' (Adv.Doc.No.29,pp.7-8of301.
They contend thatbecause theirclaimsinvoke substantiverightscreated by the Code (i.e.,by
seekingredressunder11U.S.C.j 105fortheDefendants'violationsand abusesof11U.S.C.jj
501and 502)3andbytheBankruptcy Rules(i.e.,BankruptcyRule3001(a),(c)(2)(D)),theyfall

withintheCourt'stçarisingunder''jurisdiction. Lld.atp.12of301.
                                                             ,(Apr.19,2017Tr.42:17-201.

3In theirpost-hearing brief, in footnotesix,the Plaintiffsstatethefollowing:ttplaintiffs'complaintdoesinvokethe
Code,andinparticularCodejj501and502.InRojas,theplaintiffsdidincludeacauseofactionforviolationofl1
U.S.C,jj501and 502.Ifthe Courtbelievesthatsuchspecific countsare necessary fortheCourtto invoke its
j105(a)powerstoprovidethereliefPlaintiffsseek,theCourtshould allow Plaintiffsto amend theircomplaint.''
EAdv.Doc.No.42,p.5of131(citationomitted).ThisCourtconstruestheComplaintasassertingacauseofaction
forviolationof11U.S.C.jj 501and 502,butifthePlaintiffswantto amendthe Complainttoplead with even
greaterspecitk ity,theCourtwillgrantthem leavetodo so,unless,ofcourse,theDefendantscan convincetheCourt
otherwise. Needlessto say,the Plaintiffsneed to tilea motion for leaveto amend and,ifthey do,theDefendants
havetherightto opposethemotion- andthereaher,theCourtwillmakeadecision.
                                                      8
 19-10412-jlg
       Case 16-03235
              Doc 634-1
                     Document
                        Filed 06/03/19
                               44 Filed in
                                        Entered
                                           TXSB 06/03/19
                                                on 05/19/17
                                                         16:40:09
                                                             Page 9Exhibit
                                                                    of 19 1-25
                                 Pg 265 of 275



Additionally,atthe Hearing,the Plaintiffs argued thatthisCourthasSûarising in''jurisdiction
because ççltheir) claims can only arise in bankruptcy court.'' gApr.19,2017 Tr.42:17-211.
Further,with regard to the Defendants'assertion thatthisCourtlacksçtrelated to''jurisdiction,
the Plaintiffsinsistthatthe ççrelated to''prong should notbe conflated with the çtarising in''and

ttarisingunder''prongs.(Adv.Doc.No.29,p.13of301.
       lnterpreting the plain language of jj 1334 and 157,and Fifth Circuitprecedent,this
Courtfindsthatithasjurisdictionoveranationwideclassofdebtors,asdiscussedbelow.
       AnalvsisofaBanknmtcv Court'sJurisdiction OveraNationwideClassofDebtors

       The Courtfirstnotes thatthere is no question thatbanknzptcy courts are pennitted to

handle class actions in adversary proceedings. Aher all,Bankruptcy Rule 7023 incorporates

Rule 23,which authorizesbanknlptcy courtsto certify a class action. In re Wilborn,609 F.3d

748,754 (5th Cir.2010) (tllcllass action proceedings are expressly allowed in the Federal
Bankruptcy Rules,w hich provide that the requirem ents for class actions under Federal Rule of
                                                                                             .




CivilProcedure 23 apply in adversary proceedings ...ifb            ptcy courtjurisdiction isnot
permitted over a class action ofdebtors,(BankruptcylRule 7023 is virtually read outofthe
ru1es.''). Thus,assumingthata11prerequisitesforclasscertification underRule23 aresatisfied,
this Courtm ay certify a classaction. W hile the Defendantsdo notdispute thatthisCourtmay

certify aclassaction within the Southern DistrictofTexas,(Apr.19,2017 Tr.5:12-141,they
insistthatb      ptcy courts(includingthisCourt)carmotexercisejurisdiction overanationwide
class ofdebtors. This Courtdisagreesbased upon existing law w ithin the Fifth Circuit.

       ln Bolin,m orethan one m illion formerdebtorssoughtcertification ofa nationwide class

asserting claims against Sears for its unlawfulattempts to collectdischarged debts. 231 F.3d

970,972(5th Cir.2000).Theclasssoughtinjunctive,declaratory,and monetary reliefunderthe


                                                9
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 10Exhibit
                                                                       of 19 1-25
                                  Pg 266 of 275


Code, RICO, and the Truth in Lending Act. 1d. at 973. The district court certified the

nationwide class under Rule 23(b)(2) and Sears appealed. 1d. On appeal,the Fifth Circuit
vacated the districtcourt'scertification on the basisthatthe certified classdid notfitwithin the

confines of Rule 23(b)(2). Id at 978. lnterestingly,while the Fifth Circuithad a duty to
considerthe districtcourt's subjectmatterjurisdiction,itdid notdirectly addressthe issue of
whetherthedistrictcourthad subjectmatterjurisdictiontocertifyanationwideclassofdebtors.
TravelersIndem.Co.v.Bailey,557U.S.137,147(2009)(t$(T1heCourtofAppealswouldindeed
havebeen duty bound to considerwhethertheBankruptcy Courthad acted beyond itssubject-
matterjurisdiction.'')(citingArbaugh v.F drS Corp.,546U.S.500,514 (2006)). W hileitdid
notdirectly addressthe issue,the Fifth Circuitchose notto dism issthe suit,butratherrem anded

to the district courtfor reconsideration of the certification question. Bolin,231 F.3d at 979.

Thus,the Fifth Circuit's decision notto dism issthe suitrepresents an implicitapprovalofthe

DistrictCourt'sabilitytocertifyanationwideclassofdebtors.Cano v.GMAC M ortg.Corp.(1n
re Cano),410 B.R.506,550 (Bankr.S.D.Tex.2009) (fl-l-he Fifth Circuithas implied that
bankruptcycourtshavejurisdiction overnationwidebankruptcy classactions.').
       A pplying this interpretation to the dispute at bar, because the District Court for the
                                               1


Southern Districtof Texas hasjurisdiction over a nationwide class of debtors,see ï(;I,this
Court--operating as a unit of the District Courtfor the Southern District of Texas- has the

authority to adjudicate al1mattersthatfallwithin the DistrictCourt'sb         ptcy jurisdiction.
j1334. Indeed,asnoted previously,in the Southern DistrictofTexas,GeneralOrder2012-6
autom atically refers a11eligible cases and proceedings to the bankruptcy courts. Thus,based on

thelanguagesetforth in jj 1334and 157and GeneralOrder2012-6,thisCourtconcludesthatit
may exercisejurisdiction overanationwide classofdebtors,including the classforwhom the


                                               10
19-10412-jlg
     Case 16-03235
             Doc 634-1
                    Document
                        Filed 06/03/19
                              44 Filed inEntered
                                          TXSB on06/03/19
                                                   05/19/17
                                                          16:40:09
                                                              Page 11Exhibit
                                                                      of 19 1-25
                                 Pg 267 of 275


Plaintiffs have tiled the Complaint- assuming of course that the Plaintiffs satisfy a1l other

requirem ents for a classaction.

       TheCourthasççArisincUnder''Jtzrisdiction inthisAdversary Proceedina

       As noted above,bankruptcy courts exercise jurisdiction- through referral from the
districtcourts--overcoreproceedings(i.e.,casesthatilariseunder''andççarisingin''title 11)and
proceedings thatare ûtrelated to''a bankruptcy case. Although notprecisely defined,a matter

tûarising tmder''title 11tfinvokesasubstantiverightprovided bytitle 11.5' Matterof Wood,825
F.2d90,97(5th Cir.1987).Indeed,theDefendantsarguethattheonlywaythisCourtmayhave
jurisdiction overa nationwide classofdebtorsisifthe Plaintiffs'claimsinvoke a substantive
rightprovidedbytheCode(i.e.,tiarisesunder''title11). gApr.29,2017Tr.26:10-231.
       The Fifth Circuithas suggested that substantive rights may be created notonly by the

Code,butbytheBankrtzptcyRules.Specifically,inM atterofWood,theFifth Circuitmadeclear
thattçlilfthe proceeding involves a rightcreated by thefederalbankruptcy law,itisa core
proceeding.'' 825F.2d atat97(emphasisadded). Further,theFifth Circuit,inMatterofsmith,
stated thatl%lblankrtlpty courtscnnnotuse theirequity powersunderSection 105(a)to fashion
substantiverightsandremediesnotcontained intheBankruptcy CodeorJflngNrfc.
                                                                        U Rulesor
to negate substantive rights orremedies thatare available.'' 21F.3d 660,666 (5th Cir.1994)

(emphasisadded).
       Here,thePlaintiffsargue that,by seeking 11U.S.C.j 105 redressfortheDefendants'
violationsand abusesof11U.S.C.jj 501and 502,theclassaction invokessubstantive rights
created by the Code. gAdv.Doc.No.29,pp.11-12 of 30j;(Apr.19,2017 Tr.42:17-201.
Further,the Plaintiffs contend that the class action invokes substantive rights created by federal

banknzptcy law- namely,Bankruptcy Rule 3001. (Adv.Doc.No.29,p.12 of301;gApr.19,
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 12Exhibit
                                                                       of 19 1-25
                                  Pg 268 of 275


2017 Tr.42:17-201. Strongly disagreeing with the Plaintiffs,the Defendantsassertthatthe
putative class action's claim sfor an abuse ofprocess arising underthe Court'sinherentpower

and 11U.S.C.j 105,violationsunderBanknlptcy Rule 3001,and reliefundertitle 28 do not
constitutesubstantiverightscreatedbybankruptcylaw.(Adv.Doc.No.28,p.15of641.
      TheFifth Circuitin Matterofsmith made itclearthatwhilebankruptcy courtsmay not
create,modify,or expand substantive rights,such substantive rights may originate from the

Banknlptcy Rulesin additionto the Code. 21F.3d at666 (stBankrupty courtscnnnotusetheir
equitypowersunderSection 105(a)to fashion substantiverightsand remediesnotcontained in
theBankruptcy Code orJftznkrzw/cy./Rules ....'')(emphasisadded). Here,thePlaintiffsare
neither asking this Courtto create new substantive rights created by the Code or Bnnknlptcy

Rules,nor are they asking this Courtto m odify or expand substantive rights thatare already

provided forin the Code ortheRules. And,whilem any oftheBankruptcy Rulesdo notprovide

a substantive right çtcreated by federalbankruptcy law,''Bnnkruptcy Rule 3001- the specitic

nzlethatthe Plaintiffsallegethe Defendantsviolated--doesin factgiveriseto a substantiveright

createdby federalbankruptcylaw.Indeed,Bankruptcy Rule3001(c)(2)(D)(iii)providesthatthe
Plaintiffshavetherightto beûtawardledlotherappropriaterelief,includingreasonableexpenses
and attorney's fees caused by the failure (to attach supporting documentation to a proofof
claiml.'' Compare Marek v.Chesny,473 U.S.1,35 (1985)(çt-l-he rightto attorney'sfeesis
çsubstantive'under any reasonable definition of (the term,l t(squch rules shallnot abridge,
enlargeormodifyany substantiveright.''')(quoting j2072),withInreMyles,395B.R.599,608
(Bankr.M .D.La.2008)(/nding thatBankruptcy Rule 2016 creates no substantive right,but
rather,çûprovides the m echanism forbankruptcy courtapprovalof attorney compensation from

theestate'). Thus,there isno question thatBankruptcy Rule3001(c)providesthe Plaintiffsa


                                            12
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 13Exhibit
                                                                       of 19 1-25
                                  Pg 269 of 275


substantive rightcreated by federalbankruptcy law- nam ely,the rightto recovertsappropriate

relief,includingreasonable expensesand attorney'sfees.'' SeeMatterof Wood,825F.2d at97
(ç%Iftheproceedinginvolvesarightcreated bythefederalbankruptcylaw,itisacoreproceeding
(i.e.,invokesasubstantiveright).'').Accordingly,thePlaintiffshavesatisfiedtheirburdenunder
Rule 12(b)(1)becausethey have shownthatthisCourthasççarisingunder''jurisdiction forsuits
seeking to enforce substantive rights created by sections of the Code and, additionally,

substantiverightscreated by theBankruptcy Rules. Davis,597 F.3d at649.

       The CourthasçsArising In''Jurisdiction in ThisAdversary Proceeding

       Even assuming thatthisCourtlackstûarising under''jurisdiction,the Courtnevertheless
hasççarising in''J'urisdiction.

       A banknlptcy courthascoreSçarising in''jurisdictionto adjudicateproceedingsççthatare
notbased on any rightexpressly created by title 11,but nevertheless,w ould have no existence

outsideofthebankruptcy.'' Matter of Woo4 825 F.2d at97. Stated differently,abankruptcy
courthaslçarising in''jurisdiction to Cthearadministrative mattersthatarise only in bankruptcy
cases.''Id.(emphasis in original). Here,the Courtfindsthatithasçsarising in''J
                                                                             'urisdiction
because thePlaintiffs'claim s,and thoseofthepurported classmem bers,could notpossibly exist

outsideofbanknzptcy.

       Asstated above,thePlaintiffsarguethatthisCourthastçarising in''jm isdiction because
their claim s arise from the Defendants' filing of tifraudulent,false,and m isleading proofs of

claim''in numerousbankruptcy casestllroughoutthecountry. gAdv.Doc.No.22,pp.1-2! 11.
This Courtagrees. A ssum ing thata11ofthe Plaintiffs'allegations setforth in the Com plaintare

tnze,Garcia,776 F.2d at117,there is no question thatwhen a party files a proofofclaim in a

banknlptcy case- and this is what the Com plaint alleges thatthe D efendantsdid- then Gûarising


                                              13
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 14Exhibit
                                                                       of 19 1-25
                                  Pg 270 of 275



in''jurisdictionexists'
                      ,indeed,thefilingofaproofofclaim canonly ftarisein''abankruptcy case.
BecausethePlaintiffs'claimsarebased on allegedviolationsof11U.S.C.jj501and 502,and
Banknlptcy Rule 3001,the claim s could ttarise only in bankruptcy cases'' a point thatthe

Defendantsdo notcontest. (Apr.19,2017 Tr.6:8-10,9:11-15j. Accordingly,the Plaintiffs
havemettheirburden underRule 12(b)(1)to show thatthisCourthasçûarisingin''jurisdiction.
Davis,597 F.3d at649.

      However,having found thatthisCourthasçlarising under''and ççarising in''jurisdiction
overanationwide classdoesnotend the inquiry. The Plaintiffs stillhave the burden to establish

alltheelementsunderRule23(a)and (b)in orderto obtain classcertification in thisparticular
adversaryproceeding. SeeIn reKosmosA'
                                    ner,
                                       qyftd v.Sec.Litig.,299 F.R.D.133,144 (N.D.
Tex.2014) (sçplaintiff bears the burden of establishing al1 four general class certification
elements under Rule 23(a) and the two additional certification requirements under Rule
23(b)(3)''). The Defendants contend that,as amatteroflaw,the Plaintiffscmmotsatisfy this
particularnlle. (S'
                  e:Adv.Doc.No.33,p.1of141.ThePlaintiffsassertthattheycanandshould
be afforded the opportunity to do so atan evidentiary hearing. gAdv.Doc.No.29,p.18of301.

The Courtnow addressesthisissue.

B. W hetherthePlaintiffsQualifyasAdequateClassRepresentativesUnderRule23(a)(4)?
       Rule 23(a)(4) requiresthatthe proposed representatives of a class action tçfairly and
adequately protectthe interests ofthe class.'' The Defendants argue that M s.Jones is nota

suitable class representative because, am ong other things, she faces a conflict of interest

çdbetw een herfiduciary duty to m axim ize recovery forthe creditors in her own personalcase and

herdutiestotheunnamed classmembers.'' (Adv.Doc.No.28,p.20 of641. The Defendants
argue thatM s.Hillalso isnota suitable classrepresentative because thisCourtlackssubject
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 15Exhibit
                                                                       of 19 1-25
                                  Pg 271 of 275



matterjurisdiction over her bankruptcy case and,additionally,because she is barred from
assertingclaimsunderthedoctrineofjudicialestoppel. Lld.atp.21of641.ThePlaintiffsassert
thattheDefendants'requestforthisCourtto dism issthe Plaintiffs'classcertification underRule

23 is prenxature,as this issue should be decided at a separate class certification evidentiary

hearing.(Adv.Doc.No.29,p.18of301.
       The Court finds m erit in the Plaintiffs' argum ent. lndeed, the statem ents made by

counsel for the D efendants atthe Hearing regarding the issue of adequate class representatives

convince this Courtallthe m ore thatthe Plaintiffs'position is correct:

              Now ,adm ittedly thiswould normally be som ething you would decide
              on an evidentiary record ...Butwhatwe know from looking atthe
              plans that were filed in this case and the Schedules and the
              proceedingstheCourtcantakejudicialnoticeofitsfileand,l'vealso
              argued thatthe Courtcan takenoticeofdocumentsavailable on ECF,
              which getsltheCourtltobeabletolookatM s.Hill'sfile....
(Apr.19,2017Tr.12:24-13:8).ThisCourtisunableto discern how takingjudicialnoticeofits
file somehow deprives the Plaintiffs of an evidentimy hearing on class certification. As one

courthasstated:

              Theconceptof(FederalRuleofEvidence201)istotakejudicialnotice
              ofa factwhose accuracy carmotbe reasonably questioned.Defendants
              have notaddressed the two prongs ofthe FederalRule ofEvidence
              201(b)1testand why they aremetin the presentcase.Therefore,the
              Courtdoes not believe it would be appropriate to take notice of the
              contents of the records. If Defendants would like to adm it certain
              statem ents from the records attrial,they willhave to go through the
              properevidentiary chnnnels.

Feuerbacher v.WellsFargo Bank,CaseNo.4:15-CV-59,2016 W L 3669744,at*2 n.1(E.D.
Tex.July 11,2016). The Defendantshere,like thedefendantsin Feuerbacher,havefailed to
satisfythetwoprongsofFederalRuleofEvidence201(b).
                                                                                                               >



 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 16Exhibit
                                                                       of 19 1-25
                                  Pg 272 of 275


       M oreover,courtshave generally held thatgranting a m otion to dism iss concerning class

certifcation qualifcations before discovery has comm enced and before a hearing on class

certitk ation hasbeen conductedisprem atm e.See,e.g.,Grantv.Houser,Civ.Ad.Nos.10-805,

10-872,2010 W L 3303853,at *6 (E.D.La.Aug.17,2010)(denying defendants'motion to
dism iss in its entirety and holding thatûlitis prem ature to determine whether Plaintiffs willbe

ableto meettheRule23 requirements...land that)thequestion can beproperly revisited in
responsetoamotion tocertify theclass'');Duplessiev.ZaleCorp.,No.3:04-CV-2361-M ,2005
W L 1189840,at*1(N.D.Tex.M ay 18,2005)(denying Zale'smotion to dismissaftertinding
thatçtzale'sargumentsconcerning Duplessie'sadequacy asa classrepresentativepremature'').
See also In re Enron Corp.Sec.,Derivative drErisa Litig.,No.M DL-1446,Civ.A.H-01-3624,

2004 W L 405886,at #24 (S.D.Tex.Feb.25,2004) (stsince class certitication issues.are
premature in Newby because the Courtm ustfirstaddresspending motions to dism iss ...,and

because a hearing and a properrecord w illbe necessary to decide certification issues,the Court

defersruling on partofICER'Smotion,i.e.,to interveneasaclassrepresentative.'l;Pinero v.
Jackson Hewitt Tax Serv., Inc., 638 F.supp.zd 632, 640 (E.D. La. 2009) (denying the
defendants'motion to dismissasprematurebecause(tgdlefendantshaveyetto answerplaintiffs
complaintandhavemovedto staydiscoveryuntilthemotionstodismissareresolved'').
       Accordingly,foré11ofthesereasons,the CourtrejectstheDefendants'argumentthat,as
a matteroflaw,the Plaintiffs cannotserve asclass representatives,and instead willschedule a

separate hearing at which tim e the Plaintiffs m ay present evidence in support of class
certification and the D efendants m ay present evidence in opposition thereto.4 This approach



4The Courtnotesthatthe Defendantsare entitled to introduce evidence in supportoftheirjudicialestoppel
argument. However,theCourtnotesthatthe argum entsmadeby the Plaintiffson pagesseven through ten in their
post-hearing briefas to why this defense is inapplicable here are com pelling,and the Defendants willneed to
addressthem should they continuetoinsistthatthePlaintiffsareestopped from prosecutingtheComplaint.
                                                    16
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 17Exhibit
                                                                       of 19 1-25
                                  Pg 273 of 275


accordswith the Fifth Circuit'sholding in M errillv.S.M ethodist University thatdlthe district

courtshould ordinarily conductan evidentiary hearing on thisquestion (ofclasscertificationl.''
806F.2d600,608-09(5thCir.1986).
C.W hetherthePlaintiffsmayProceed UnderRule23(b)(3)?
          The Defendantsnextcontend that,asa matteroflaw,the Plaintiffscnnnotsatisfy Rule

23(b)(3)and therefore,this Courtshould grantthe M otion to Dismiss. Specifically,itisthe
Defendants'position thatthe Plaintiffscannotproceed underRule23(b)(3)asa matleroflaw
because,nmong otherthings,tlindividualsissuesclearly dominateovercommon issues.'' (Adv.
Doc.No.28,p.34 of641. ThePlaintiffsarguethatjustliketheDefendants'requestto dismiss
this suitbecause the Plaintiffs cannotserve as class representatives,the argum ents regarding the

Plaintiffs'failureto qualify underRule23(b)(3)ispremature. (Adv.Doc.No.29,p.24 of301.
The Plaintiffs also contend thatthe question isnotwhetherthere are any individualissues,but

whethercommon questionsof1aw orfactpredominate. (ftf atp.25 of301. Thisisonly one
aspectof Rule 23 that the Plaintiffs have the burden ofproving at a separate class certification

heming,and the Plaintiffs assertthatthey should be afforded the opportunity to satisfy this

burden atan evidentiary hearing.

          The Court finds m erit in the Plaintiffs' argum ent, and it will thus give them the

opportunitytoshow thataclassaction shouldbecertifiedunderRule23(b)(3).See,e.g.,Langv.
Direcl'v Inc.,735 F.supp.zd 421,439-40 (E.D.La.Aug.13,2010) (denying defendants'
motiontostriketheclassallegationsandfindingthatSltheseargumentsarepremature (because).
. .   the record is notsufûciently developed forthe Courtto determ ine w hether class certification

wouldbeappropriate'');Grant,2010W L 3303853,at*6(denyingdefendants'motiontodismiss
in its entirety and holding thatçtitis prem ature to determine whether Plaintiffs willbe able to
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 18Exhibit
                                                                       of 19 1-25
                                  Pg 274 of 275


meettheRule23requirements...(andthat)thequestioncanbeproperlyrevisited inresponseto
amotion to certify the class''l'
                               ,Bros.v.PortageNat'1Bank,Civ.Ad.No.3:06-94,2007 W L
965835,*7 (W .D.Pa.M ar.29,2007)(explaining thataRule 12(b)(6)motion mustnotbeused
içasavehicleforpreemptingacertificationmotion'').
       Accordingly,the Courtrejectsthe Defendants'argumentthat,asa matteroflaw,the
PlaintiffscannotsatisfytheelementsofRule23(b)(3)to obtainclasscertification,andfindsthat
the Defendants have not mettheirburden in establishing thatthe Plaintiffs have notstated a

claim forwhich reliefcanbegranted.Rule 12(b)(6);Davis,824 F.3dat349. Rather,theCourt
willschedule a separate hearing atwhich tim e the Plaintiffsm ay presentevidence in supportof

classcertification and the Defendantsm ay presentevidence in opposition thereto. Once again,

this approach accords w ith the Fifth Circuit's holding in M errill, 806 F.2d at 608-.
                                                                                     09,that ûtthe

district court should ordinarily conduct an evidentiary hearing on this question (of class
certiticationl.''
                                         V .C onclusion

       There is no question that class actions serve a valuable rem edial role. Indeed,class

actionsprom ote efficiency and econom y,asdebtors,in m any cases,do nothavetheresourcesto

litigate issueswith theircreditors individually. See Am.Pipe drConstr.Co.v.Utah,414 U.S.

538,553(1974);In re Wilborn,609F.3dat752-54.W hilethisCourtrecognizesthatitdoesnot
have freewheelingjurisdiction to adjudicate any and a1lmattersbroughtin bankruptcy court,it
simply cannotignore theplain language setforth in jj 1334 and 157,Bankruptcy Rule 7023,
Fifth Circuitprecedent (i.e.,M atter of Smith),and General Order 2012-6 for the Southem
DistrictofTexas. As discussed herein,this Court'sjurisdiction arises by referralfrom the
D istrict Courtfor the Southern D istrict of Texas. This m eans that if the D istrict Court m ay


                                                18
 19-10412-jlg
      Case 16-03235
              Doc 634-1
                     Document
                         Filed 06/03/19
                               44 Filed inEntered
                                           TXSB on06/03/19
                                                    05/19/17
                                                           16:40:09
                                                               Page 19Exhibit
                                                                       of 19 1-25
                                  Pg 275 of 275



exercisejurisdiction overclaimsofadebtorclass,then GeneralOrder2012-6 instnzctsthatsuch
proceedings are automatically referred to thisCourt. Thus,thisCourtfindsthatitm ay exercise

subjectmatterjtlrisdictionoveranationwideclassofdebtors.Thatsaid,however,itremainsfor
the Plaintiffsto establish thatthey should becertified as aclassunderRule 23- > d thatiswhy

an evidentiaryhearing needsto beheld.Foral1thereasonssetforth above,itistherefore:

      ORDERED thattheM otion to Dism issisdenied in itsentirety'
                                                               ,and itisfurther

      ORDERED that an evidentiary class certification hearing shallbe held on August 2,

2017,at 10:00 A .M .,in Courtroom 600,6th Floor,Bob Casey FederalCourthouse,515 Rusk

Street,Houston,Texas.



Signedon this 19th day ofM ay,2017.



                                         JeffBohm
                                         United StatesBnnknzptcy Judge
